Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 1 of 121 Page ID #:760




                                ~~       ~~
  Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 2 of 121 Page ID #:761
         AO f06A (08/1 B) Application for a Warrant by
                                                         Telephone or Other Reliable Clcctronic Means


                                                UNITED STATES DISTRICT COURT
                                                                                                                                                         FFLF~
                                                                                                                                       j
                                                                                 for the                                                       CI:BRI~I'd UfS"lRTc'7~i'(>4~RT


                                                                     Central District of California                                         ~~
                                                                                                                                             7/21
                          In the Matter of the Seazch of                              )                                                    f.F\fRA~.IYIaTlIICC Ul (Al:llYTILhU

                 (Briefly describe the property!o be searched or iden~ij                                                                     OY:         ~°          UFR('Tl"
                                                                         y the
                                person by name andoddress)                            ~        CaseNo.221-MJ-01302
           9182 W. OLYMPIC BLVD.,
           BEVERLY HILLS,CALIFORNIA




          APPLICATION FOR A WARRANT BY
                                       TELEPHONE OR OTHER                               RELIABLE ELECTRONIC MEANS
                I,a federal law enforcement officer or an attor
      penalty of perjury that I have reason to belie             ney for the government, request a search warra
                                                      ve that on the following person or property (tden           nt and state under
      property !o be searched and give its
                                           location):                                                   r~ the perso„ o.describe the
            See Attachment A
      located in the Central District of California
                                                    , there              is now concealed (idenrify the person or
                                                                                                                  descri   be the property [n be seized):
           See Attachment B
               The basis for the search under Fed. R. brim.
                                                      P.    41                     fCl is (check one or more):
                      ~ evidence of a crime;
                      ~ contraband, fruits of crime, or other items illega
                                                                                         lly possessed;
                     ~ property designed for use, intended for use,
                                                                                     or used in committing a crime;
                      ❑ a person to be arrested or a person who
                                                                                 is unlawfully restrained.
               The search is related to a violation of:
                Code Section
                                                                                              Offense Description
            ~i
            18       _~371„~Q~,jam,;~ U.S.C. §§
                                                                                  See affidavit
            841, 846;?i.
                     31    S~§§ 5324 and $,~~.


          The application is based on these facts:
                    See attached Affidavit
                    ~ Continued on the attached sheet.
          ❑ Delayed notice of            ~ days {give exact ending date ifmore than 30 days:,
          under 18 iI.C. .. § 310~a,the basis of which is set forth                           __,_                                  ~,~ J is requested
                                                                    on the attached sheet.
                                                                                      /s Lynne Zellhart
                                                                                                             Applecanl's signature

                                                                                     _S~ecial Agent L~~nr:e Zellhart, FBI
                                                                                                            Primed name and tille~
Attested to by the applicant in accordance with the
                                                                    requirements of Eed_ R.{,dim. P. 4.1 by telephone.
Date: March  17,2021
         __..... ~..._._. __ ~ _._                                                                             ...- "~ .."~
                                                                                                           ~'_`
                                                                                                         ~:_: ~_.   k .~_..:.. .
                                                                                                           Judge .s signature
City and state: Los Angeles.CA „___,.,,,!w
                                                                                     Hon. Steve Kim, U.S. Magistrate Judge
                                                                                                           Prinaed name and title
AUSA Andrew Brown, x0102, 11`" Floor
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 3 of 121 Page ID #:762




                                                          ATTAC             NT A - OSPV

        `I'~;i~   ~JTi'1111SE'S       ~J bE? S~d"L"CI'1~~           J..S:


                 Thu stor_efrant located at 9'8.7..
                                                        vv. C~L:'r'N1L'Ir E~iL~,1[)., BF,'VERI,`_'
        HILLS, tiA?,IL"ORNIA, which
                                        h~~.s~s the k~usir:es;~e~, known
                                                                                     ~~.s C~~ ymp ~ c
        ~';~lr;~ & ~7~wc~Iry unc~ J.S. Privat<~=
                                                  z~raults ~.n a single rcta~.'~
                                                                                             sl,ac~
        w z+~h or:~.y one ~ntz-~r:ce.   ThP F:>rern~ses ~c~ t~~: :~r~;rchc:t~
                                                                                     is a r~~ ~~ 1.
        spnc~ ~.n ~ stri~~ ma].1_ l~~r~~~.teci
                                               on the ,ao~.th :~i~i~ o:C Olym
                                                                                        ~ir. B?va.
       bet~rE.en S. P~'.ri ~rivn ar_:d
                                              ~~k't7ux~st Drz.ve.        Tt. k~ears the
       c:urzent st.re~~~t number "91W1"
                                              over Lhe glass ~nt~ry dr~ar on
                                                                                             tr:e
      .L~~I:: Sl.:.i&;' O~ t:r1E
                                             S~t3CE?~     c1!:'CI   trl~    former   StrC'E't 71 L:1T1}3E?!'. ~~ r.l~~~r
      toward; ",he r~gr.t.     Ak~ove_>, t'
                                          ,
                                          :~ ~~c~mises to ~~ searct7ed ar.
                                                                              the
      sti cc:.o tiva11 is the sign "US
                                            PRIVI~'TE VAUL']"S" in rEd aria blue
      lE?LtEC'S.          `J'~i2C-'   ~::'_'(JT1t   O~   t.}~ ~?YG?Tt1S2S       t0 }J G-' Se8YC~1(~(~' 1S d~l
                                                                                                              C7~3.`~a r
      some cif it dar;cly tinted.     The glass windows bear the adciL
                                                                               tion,~
      sicr~s "OLYMPIC GC'.:D a JErdx~,LRX
                                          " at:c~ "US ~RT.~~"A~'~ V~'iULl`S." Thr
      :~.Y~ITll-SP_:i   t0 }Jt? StVr3YC:t1P.C1 1.5 hF'~ir1~E:;1
                                                                ~}7G                 Sf:C;I'25   ~t:~.1.CiE?Y' ~~:~li~irr   t';)
      the east and "[~-iail Servi.c~"
                                      to tke west, ar.d                                          s r~ict~re.d .n tte
      as:tact~ed ~hctc:,a.r:a~hs:




                                                                       1
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 4 of 121 Page ID #:763




                                                              i.   s   ~ :~i,is}t



                                                w   _~~....L...
                          a~ ~~
         K 1~ .~rer«~
         ~~               ~ '' ~~
         r

        ~~                • ~~ ~ ^.
                        ---~..
                                                                                    -~




                                      z
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 5 of 121 Page ID #:764




       1
                                       ATTACIiME13T B--USPV
       2    I,   ITEMS TO BE SEIZED

       3         1. The items to be seized are evide
                                                     nce, contraband, fruits, or
      4 instrumentalities of violations
                                          of 18 iT.S. .. 6s X71, ],~~, and 1 56;
      5 ! 21 U.S.C. ~§ 891, 846; and 31 U_S.C_
                                               ~S g,~,4_ and ` ~, (money
      6 laundering, distribution of
                                      controlled substances, wire fraud,
      7 structuring, and conspiracy
                                      to commit the same) (the "SUBJECT
      8 , OrFENSFS"), namely:

      9               a.   Narcotics and controlled substances
                                                               , such as cocaine
  10       and THC, and related paraphernalia
                                              such as scales, pay-owe sheets,
  11       packaging material such as vape
                                           cartridges, and documents referring
  12       or relating to them, such as their
                                              manufacture or sale, or
  13       maintaining premises for the same;

  14                  b.   Records referring or relating to count
                                                                  ersurveillance
  15       of law enforcement, obstructing investigat
                                                      ions, warning persons of
  16       law enforcement inquiries or activities
                                                    such as serving subpoenas or
  17       search warrants, or hiding, altering, or
                                                     destroying evidence;
 18                   c.   Money counters, cash over $10,000, bitco
                                                                    in and other
 I9        digital currency as well as related docum
                                                     ents and programs, and
 20        records referring or relating the preceding
                                                        items or to IRS for..m
 21        8300, Currency Transaction Reports and other Bank
                                                              Security Act (BSA)
 22        requirements, currency reporting requiremen
                                                       ts generally, structuring
 23        transactions to circumvent those requirements,
                                                           such as instructions
 29        to keep transactions under $10,000 in cash, anti
                                                            -money laundering
 25        programs and how to evade them, investigations
                                                          by financial
 26        institutions and the closure or threatened closu
                                                            re of financial
 27        accounts, and, since 2019, records of cash payme
                                                            nts and receipts;
 28 ,
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 6 of 121 Page ID #:765




       1                  d.
                        Firearms, ammunition, and related
                                                          paraphernalia such
       2 as holsters and magazines,
                                    and records referring or relating
                                                                      to the
       3 ~ same;

       4               e.
                      Documents and records referring
                                                       or relating to actual
   5 or threatened violence, such
                                    as those to enforce a criminal debt
                                                                         ;
   6             f.   Documents and records referring or
                                                          relating to the
   7 ~ conversion of cash to financia
                                      l instruments such as checks and
                                                                        wire
   g l transfers, and vice
                           versa, for a percentage of the doll
                                                               ar value
   9 converted, including such
                                 conversions when there is an intermed
                                                                       iate
  10 medium such as precious meta
                                   ls, whether real or purported;
  11                  g.
                      Records reflecting or relating to
                                                         the escheatment of
  12 ' property to the state of Cali
                                     fornia including the requirement to do
  13 so, returning property to a
                                   named designee, the disposition of
  19 contents of abandoned/unpaid safe
                                         ty deposit boxes, and complaints
  15 that items were missing from a
                                       safety deposit box;
  16                  h.  Records referring or relating to crim
                                                                inals, crimes,
 17        prison, arrests, criminal investigatio
                                                  ns, criminal charges, and asset
 18        forfeiture;

 19                  i.   Biometric scanning equipment and reco
                                                                rds, and
 20        documents referring or relating to them;
 21                  j.        Digital or video security systems, recordin
                                                                           gs of
 22        forcing open safety deposit boxes and the remo
                                                          val of contents of
 23        boxes for any purpose including abandonment or
                                                           incapacity of the
 29        customer and documents referring or relating
                                                        to the same, and, since
 25        2019, surveillance video;

 26                  k.   Nests of safety deposit boxes and keys, and
                                                                       documents
 27        and records referring or relating to them sinc
                                                          e 2019. This warrant
 28        does not authorize a criminal search or seizure of
                                                               the contents of
                                                2
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 7 of 121 Page ID #:766




        1   the safety deposit box
                                  es.      In seizing the nests of saf
                                                                       ety deposit
        2  boxes, agents shall follow
                                         their written inventory
                                                                  policies to
         3 protect their age
                             r.cies and the contents of
                                                         the boxes. Also in
         9 accordance with the
                               ir written policies,
                                                      agents shall inspect the
        5 contents of the box
                               es in an effort to identi
                                                          fy their owners in order
        6 to notify them so tha
                                  t they can claim their
                                                          property;
        7            1.   Records referring or relati
                                                        ng to CARES Act relief
        8 programs, such as the
                                   Paycheck Protection Pro
                                                           gram and Small Business
        9 Administration loans;

   10                 m.         Records referring or rel
                                                          ating to the ownership
                                                                                  or
   11         control of U.S. PRIVAT
                                        E VAULTS or OLYMPIC GOL
                                                                D & JEWELRY or parent or
   ~2      I  sub sid iar y ent ity, including employmen
          i                                              t records, and records of
   13     j corporate actions suc
                                       h as corporate minutes
         i                                                     and votes;
  14     j                 n.    Since 2019, documents
                                                       and records referring or
  15         relating to financial.
                                        or monetary transactions inv
                                                                     olving U.S. PRIVATE 'I
  16     ( VAULTS or OLYMPIC GOLD
                                         & JEWELRY, including record
                                                                     s referring to or
  17         identifying their custom
                                          ers;
  18                 o.     Records referring oz rel
                                                      ating to Beltran or a car
                                                                                tel,              ~I
 19        f or since 2019 to MJ Rea
                                     l Estate Investors Inc. (MJ
                                                                 RE), Emerald Fund
 Zo     ~ LLC, Alta Quality Growers, MGP
                                             Management, MGP Consultin
                                                                       g, MGP                ',
 21          Filling and Packaging, Bac
                                        helor Valley Fund LLC,
                                                                Antares Topanga
 7..2    ~I Group LLC, dba Valley Collec
                                          tive Care, Rogue Biosci
                                                                  ence, and
23      ' Sportsware Inc.;
        i                                                                                i
                                                                                         ~
24                  p.
                     Records relating to wealth
                                                 and the movement of wealth
25 ' since 2019, such as
                           tax returns and forms, cry
                                                      pto-currency accounts
26 's and transfers, oth
                         er digital wealth storage
    I                                              and transfer methods
27 ' including PayPal and
                            Venmo, money orders, broker
                                                        age and financial
28 ( institution statement
                            s, wire transfers, curren
                                                      cy exchanges, deposit
                                       3
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 8 of 121 Page ID #:767




       1       slips, cashier's checks, tran
                                             sactions involving prepaid cards,
                                                                                 and/or
       2       other financial documents rela
                                              ted to depository bank accounts
                                                                              , lines
      3       of credit, credit card accounts
                                               , real estate mortgage initial
      4       purchase loans or loan refinanc
                                               es, residential property leas
                                                                             es,
      5       escrow accounts, the purchase
                                            , sale, or leasing of automobi
                                                                           les or
      6       real estate, or auto loans,
                                           and investments, or showing or
                                                                           referring
      7       to purchases or transactions
                                            for more than $1,000;
      8 '~              q.   Records or items containing
                                                         indicia of occupancy,
    9 ~ residency or ownership of
                                     any location or vehicle being
                                                                    searched,
  10 such as keys, rental agre
                                    ements, leases, utility bills,
                                                                    identity
  11 j documents, cancelled mail
                                    , and surveillance video;
        I
  12 i              r.   Documents and records showing
       i                                                electronic and telephone
  1 3 ! . contacts and numbers call
                                    ed or calling, such as SIM card
                                                                    s, address
  19 ( books, call histories,
                                 telephone bills, and Signal, ICQ,
                                                                     Telegram,
  15 and email addresses.

 16                    s.   Any digital device which is itse
                                                             lf or which contains
 17          evidence, contraband, fruits, or
                                              instrumentalities of the Subj
                                                                            ect
 18          Offenses, and forensic copies
                                           thereof.
 19              2.  With respect to any digital devi
                                                      ce containing evidence
 20        falling within the scope of the
                                           foregoing categories of items
                                                                          to be
 21        seized:

 22                   a. evidence of who used, owned, or
                                                           controlled the device
 23       at the time the things describe
                                          d in this warrant were created,
 24       edited, or deleted, such as logs
                                           , registry entries, configuratio
                                                                            n
 25       files, saved usernames and pass
                                          words, documents, browsing history,
26        user profiles, e-mail, e-mail. cont
                                              acts, chat and instant messaging
27        logs, photographs, and corresponden
                                               ce;
28

                                              9
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 9 of 121 Page ID #:768




       1               b.   evidence of the presence or
                                                         absence of software that
       2     would allow others to control
                                           the device, such as viruses, Troj
                                                                               an
       3     horses, and other forms of mali
                                             cious software, as well as
                                                                        evidence of
       4     the presence or absence of secu
                                             rity software designed to dete
                                                                            ct
      5      malicious software;

      6                c.   evidence of the attachment of
                                                           other devices;
      7               d.    evidence of counter-forensi
                                                        c programs (and associated
      8     data) that are designed to elim
                                            inate data from the device;
      9               e.    evidence of the times the devi
                                                           ce was used;
  14                  f.    passwords, encryption keys,
                                                         biometric keys, and other
  11        access devices that may be nece
                                             ssary to access the device;
  12                   g.   applications, utility programs
                                                           , compilers,
  13        i nterpreters, oz other soft
                                         ware, as well as documentation
                                                                        and
  19        manuals, ghat may be necessar
                                           y to access the device or to
                                                                        conduct a
 15         forensic examination of it;

 16                   h.    records of or information about
                                                            Internet Protocol
 17        addresses used by the device;

 18                  i,
                     records of or information abou
                                                    t the device's Internet
 19 activity, including fire
                              wall logs, caches, browser hist
                                                              ory and
 20 cookies, "bookmarked" or
                               "favorite" web pages, search term
                                                                 s that the
 21 ~ user entered into any
                            Internet search engine, and
                                                         records of user-
 22 typed web addresses.

 23             3.   As used herein, the terms `rec
                                                    ords," "documents,"
 24        "programs," "applications,"
                                       and "materials" include records,
 25        documents, programs, applicat
                                         ions, and materials created,
                                                                      modified,
26         or stored in any form, includin
                                           g in digital form on any digital
27         device and any forensic copies
                                           thereof.
28

                                            5
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 10 of 121 Page ID #:769




       1          9. As used herein, the term "digital devi
                                                             ce" includes any
     2 electronic system or device
                                        capable of storing or processing data
                                                                                 in
     3 digital form, including cent
                                        ral processing units; desktop, lapt
                                                                             op,
    4     notebook, and tablet computers; pers
                                                 onal digital assistants; wire
                                                                               less
    5 ; communication devices, such as
                                           telephone paging devices, beepers,
    6 ( mobile telephones, and smart
                                         phones; digital cameras; gaming
                                                                           consoles
    7 i ' (including Sony PlayStat
                                   ions and Microsoft Xboxes); peripheral

    $ I ' input/output devices, such as keyboards, printers, scan
                                                                    ners,
    9 plotters, monitors, and
                                  drives intended for removable media;
                                                                          related
  10 communications devices, such
                                        as modems, routers, cables, and
  11     connections; storage media, such
                                             as hard disk drives, floppy disks,
  12 memory cards, optical disks,
                                        and magnetic tapes used to store digi
                                                                               tal
  13 data (excluding analog tape
                                      s such as VHS); and security devi
                                                                         ces.
  14 II. SEARCH PROCEDURE FOR DIGI
                                         TAL DEVICES
  15             5.  In searching digital devices or fore
                                                          nsic copies thereof,
  16       law enforcement personnel executin
                                              g this search warrant will employ
  17       the following procedure:

  18                   a.   Law enforcement personnel or othe
                                                              r individuals
  19        assisting law enforcement personnel
                                                   (the "search team") will, in
 20        their discretion, either search the
                                                   digital devices) on-site or
 21        seize and transport the device(s)
                                                and/or forensic image (s) thereof to
 22        an appropriate law enforcement labo
                                                 ratory or similar facility to be
                                                                                       ',
 23        searched at that location. The sear
                                                  ch team shall complete the search ~
 29        as soon as is practicable but not to
                                                    exceed 120 days from the date of
 25        execution of the warrant. The governme                                    1
                                                      nt will not search the digital
 26        device (s) and/or forensic image (s}
                                                 thereof beyond this 120-day period
 27        without obtaining an extension of
                                                time order from the Court.
 28
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 11 of 121 Page ID #:770




       1                     b.
                          The search team wi11 conduct the sear
                                                                ch only by using
       2 search protocols specifically
                                         chosen to identify only the specific
       3 . items to be seized under this
                                         warrant.
       9                           i.    The search team may subject all of
                                                                            the data
       5        contained in each d9.gital device
                                                  capable of containing any of the
       6        items to be seized to the searcYi
                                                  protocols to determine whether the
       7        device and any data thereon fall
                                                 s within the list of items to be
       8        seized. The search team may also
                                                   search for and attempt. to recover
       9      : deleted, "hidden," or encrypted
                                                 data to determine, pursuant to the
           i
   10        ' search protocols, whether the data.
                                                    falls within the list of items to
  11         r be seized.

  12
           i                       ii.
                                    The search ream may use tools to excl
                                                                          ude normal
  13           operating system files and stan
                                               dard third-party software that do not
  14           need to be searched.

  15                              iii. The search team may use fore
                                                                    nsic examination and
  16           searching tools, such as "Encase"
                                                 and "FTK" (Forensic Tool Kit),
  17           which tools may use hashing
                                           and other sophisticated techniqu
                                                                            es.
  18                    c.        If the search team, while searchin
                                                                     g a digital device,
  19       encounters immediately apparent cont
                                                raband or other_ evidence of a
  20       crime outside the scope of the
                                          items to be seized, the team will
                                                                              not
  21       search for similar evidence outside
                                                the scope of the items to be
 22        seized without first obtaining auth
                                               ority to do so.
 23                     d.        If the search determines that a digi
                                                                       tal device does
 24        not contain any data falling with
                                             in the list of items to be seized.,
 25        the government will, as soon as is prac
                                                   ticable, return the device and
 26        delete or destroy a1.1 forensic copies
                                                  thereof.
 27                     e.        If the search determines that a digi
                                                                       tal device does
 28        contain data falling within the list of
                                                   items to be seized, the

                                                   7
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 12 of 121 Page ID #:771




       1    government may make and retain copi
                                                es of such data, and may access
       2    such data at any time„

       3              f.      If the search determines that
                                                             a digital device is (1)
       9       itself an item to be seized and/
                                                or (2) contains data falling with
                                                                                  in
       5       the list of other items to be
                                             seized, the government may retain
                                                                                the
       6    '. digital device and any forensic
                                               copies of the digital device, but
                                                                                   may
       7   . not access data falling outs
                                           ide the scope of the other items
                                                                             to be
    8      . seized (after the time for sear
                                              ching the device has expired} abse
                                                                                 nt
    9         further court order.

  10 ~I               g.     The government may also retain a
                                                               digital device if the
  11        goverriment, prior to the end of
                                              the search period, obtains an orde
                                                                                 r
  12       from the Court authorizing retentio
                                                 n of the device (or while an
  13       application for such an order
                                            is pending), including in circ
                                                                           umstances
  14       where the government has not been
                                                able to fully search a device
  15       because the device or files cont
                                              ained therein is/are encrypted.
  16                  h.    After the completion of the sear
                                                             ch of the digital
  17       devices, the government shall not
                                                access digital data falling outside
  18       the scope of the items to be seiz
                                               ed absent further order of the
  19       Court.

  20            6.
                The review of the electronic data obta
                                                        ined pursuant to this ~
 21   warrant may be conducted by any gove
                                           rnment personnel assisting in
                                                                          the
 22 investigation, who may include,
                                       in addition to law enforcement
 23 ' officers and agents, attorney
                                    s for the government, attorney support
 24 staff, and technical experts.
                                      Pursuant to this warrant, the
 25 investigating agency may deliver
                                        a complete copy of the seized or
 26 copied electronic data to the
                                     custody and control of attorneys for
 27 the government and their support
                                        staff for their independent review.
 7
 .8
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 13 of 121 Page ID #:772




                               7.          ir. ~y~;ier y:~U s~arc~F~ toc data car>~.
                                                                                     ble or k~~irar~ re~;i ;~a
                     1I1'.E:L'~Z'E'_tC'Cl ~J~~       c3. 'v`~1C{it::*:.i~    :A('lY1.CC?~     ~..ci'rS~   E`1_1.1~GYC?[Tlr?L?~: iJc.'iSCRS?P~    ~1T'r?

           .'~      a~i'_haziz~c t.~ sc=iz~ the ~ollcwing
                                                          it~;m.~
           4                              a.         ~n,7~ r_ligit~l d~v_ce rarNaial~ of                                ~i~7<    ws~,
                                                                                                                                    + to ccmr.=.*,
                  ~ furt.h=~r_, oe~ s~~c~e ~~✓ic~r~~icy o~ tt~ie
                                                                 cf~~i:en~<~(~j li; t~~r~ above;
        6                                 b.         An~.~ cq~xip:r.e~t l ~er_I to lari~itatp tr<:;
                                                                                                    ~r.an;>m.i.ssic~n~
           I c ~~:~t.i.;~r~., disp:A.ay, cr7ccdi.v~.~, „r
                                                          strrage of c3i.<~itaa. ~uta:
        ~ i
                              ~.    Ar:y mac~net~c~, elactr~ ary ~, ar caFat~~,~.1
                                                                                   storage device
        9 1 ra~ablc-~ of. u-;:orc_ng digital data;

      1~                                 d..        Aw:y~ doc;ument~t~i..oi~, o~arat:i.r.g _c~cs, rj:r
                                                                                                       r_ef~rence
      1 1.         manuals rE~~~a:~~ir~ `he c~p~z~atic;r~ ~~`_ tl-
                                                                 .e ri.ci.~.Zl ci~v~c:~: or sof+:.~:~:~re
      "2 :
         :sed in ~he dicvit~l ci~vi.cer
      1~
                   e.   Arly a~}>licat.ic~~s, util~t_y ~rc-~gr~rn                                                               cc~m~ailc:rs,
  1.9             int.er~~re>. ~~r„ c:~r atrii:r. sof+v;a<:::r_~ u~~t~ to
                                                                            face'ita e ;~i._ ect. c;r                                                _~ra.~~ rc~~~:
  15                                                    . .
                  c:c~n~m~lr.~~at.~o:7 rai'~h ~hc~ Gigir.~.:i.. c~~v.:~.ce,

  '.. c                                 f.         r~n:Y ~hys~~cal ke~c~, F_~z7crYPtir~r, der✓ire~v,
                                                                                                     c?o;~gles, ar
      L7          similvr p':y;aacal .tem5 tr;~L ~r~ ^~vcyssar~
                                                                    f:a ga~.:i acc~*ss to ~:e
  x.8             digital device cr clak.a stotec~ or~. t~:p c ic;ita
                                                                      ]. dev~.~ V; and
  ~y                                    C.         r,*'ij~
                                                   T       SJc`:SS`~r70t~:i r        [>ci:>SWJ.Y(~         ~11~5~     ~1:?;Cl(:l'.I1C   }i.EjV:s P    ?::(=:51=

  ~Q             )
                 :cYS f        E;i1CY_ Vt t1QIi        C;Cuf?'> j     '~ ~    O~~ly'r       ._.'1"C7I`R1:3 ]. Q?i I1E='C.E?5S3I'].' t~0     c1 C:~"t`:i:i    C. f1 C'

  ~l             d i~it~«l. ;~~v~cc. c~i ;~3a~~ stor~~~1 on _h~~ c~ .g~.~a
                                                                           ' dev,ce.
 ?2                          ~3.       Du~~:i.rig tt~e exe~ ~:.it; on ~}r" th.:i.s s~ax'c?_ ;aar:r.. grit,
                                                                                                           l~?~•:
 23              e~i:'arce*Zer.t: is ~:,c~~mif~t~d ~.~~: (2} ,~~pre~s
                                                                           tre t~~.arr}ss :=.ndfcr f: .:~~~g~r~ :~
 2~1             N~?~K PP.UL, .C<^;:.CCHAF~ P~J?:r?;K, _~ OI G~' V:;:~~7UEZ,
                                                                             a::~ H:LLLF~?Y anti ~T`~'`iE
  G              ~:~R'1.'t~ ~.-~ntr~ t~.'„e fi.n;:~ez.Pr ,r.t sensv~ a~ the c~~lr
             I                                                                    ce (cT.ly ~~~he~: the device
                 ~"!~1,~   51.1C.~   c; .`~P..:r._::t.~} ~   1L1C~   i.'.17-(?.C'w    ~~T~Ci1.C~': .:~p.J2~'   ~lfv' ~l!7(J~.~r ~~~     c3Ilu~ C~~

                 t:.;;umb(s) shall fir_ ~.e;~ress~~.; a~c:~ (2) i:cilr tl:~:,
                                                                              drvic:c~ in frcrit ~rsf tl-~~:-
 ~~              face of !:.h;~ e F:;e:rsc~rs w~t~i t~he:i. ~ eyes open
                                                                        ~o r~;rti~~ate thE: sac: .aw!_-,

                                                                                         9
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 14 of 121 Page ID #:773




      1 (iris-, or retina-recogn
                                  ition feature, in order
          C                                                 to gain access to the
      2 ( contents of any such
        i                      device. In depressing a
                                                          person's thumb or
     3 ' finger onto a device
                               and in holding a device in
                                                             front of a person's
     4 face, law enforcement
                                may not use excessive force,
                                                                as defined in
     5 Graham v. Connor, 9~0,[T,~_ ~
                                          (1989); specifically, law
                                                                      enforcement
     6 may use no more than obj
                                   ectively reasonable for
                                                           ce in light of the
     7 facts and circumstance
                                s confronting them.
    8         9.   The special procedures relati
                                                  ng to digital devices fou
                                                                              nd in
    9 this warrant govern onl
                                 y the search of digital dev
                                                              ices pursuant to
   10 the authority confer
                             red by this warrant, and do
                                                            not apply to arty
   11 other search of digita
                               l devices.
  12

  13

  14

  15

  16

  17

  18

  19

  20

 21

 22

 23

 24

 25

 26

 27

 28

                                        10
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 15 of 121 Page ID #:774




       1
                                          A F F I D A V I T
       2           I, Lynne K. Zellhart, being
                                               duly sworn and under oath, here
                                                                               by
       3      depose and say as follows:

       4
                                        AFFIANT'S BACKGROUND

       5 ~I       1.     I am a Special Agent ("SA")
                                                        with the Ff3I, and have been
                                                                                       so
       6      .employed since May 2009. I
                                            am currently assigned to a Whit
                                                                               e Collar
       7       Crime squad, which investig
                                           ates money-laundering facilitation
                                                                                  . Prior
       8      to this assignment, I was assi
                                              gned to ttie Southwest Border
                                                                               Anti-Money
      9    ~ Laundering Task Force ('~S
                                         WBAMLTF") in Los Angeles, which
                                                                            investigated
  10         large-scale, money-laundering
                                              activities associated with Mexi
                                                                                 can
  11         Criminal Enterprises ("MCE"),
                                              and was comprised of Special
                                                                              Agents
  12         from the FBI and deputies
                                         from the Los Angeles County Sher
                                                                             iff's
  13         Office. Prior to my assignme
                                            nt with the SWBAMLTF, I was assi
                                                                                 gned to
  14         a Los Angeles High Intensity
                                            Drug Trafficking Area ("HIDTA")
                                                                                group,
  15         which investigated drug traf
                                           ficking organizations. I have
                                                                              also been
  16        assigned to a criminal enterpri
                                               se (Bloods and Crips) task forc
                                                                                  e in
  17        Los Angeles, as well as the Nort
                                                hern Ohio Law Enforcement Task
                                                                                   Force,
  18        which is also engaged in inve
                                            stigations of drug trafficking
  19        organizations. In addition to
                                              Special Agent training at Quan
                                                                                tico,
  20        Virginia, I have attended DEA-
                                             sponsored Basic Nar..cotics Inve
                                                                              stigator
 21        School, a 40-hour intensive trai
                                                ning far federal narcotics
 22        investigators. I have also atte
                                               nded a 40-hour Asst Forfeiture/M
                                                                                     oney
 23        Laundering class, two week-long
                                               money laundering facilitation
 24   conferences and several other conf
                                         erences sponsored by the various
 25 i arti-money laundering inte
                                 rests   I have made presentations on mone
                                                                           y
 26 laundering investigatio
                             ns at several training conferen
                                                             ces including
 27   the Asset Forfeiture Summit for
                                       Law Enforcement Executives (Mar
                                                                       ch
 28


                                                1
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 16 of 121 Page ID #:775




       1     2018), the Advanced Money Launderi
                                                ng Conference (May 2018), and
                                                                              Money
       2     Laundering Across Investigative
                                             Programs (October 2018).
       3          2.    I have participated in numerous
                                                        investigations of criminal
       4       enterprises, including violent crim
                                                    inal street gangs, drug-
       5       trafficking organizations, and
                                               businesses tY~at are facilitating
                                                                                  the
       6     i laundering of criminal proceeds. Duri
                                                       ng the course of these
       7   ~. investigations, I have iden
                                          tified co-conspirators through the
                                                                               use oz
               telephone records and bills, fina
                                                 ncial records, photographs, and
       9       other documents. I have directed
                                                  and assisted in the handling of
  10          confidential sources to successfully
                                                      infiltrate various-sized
  11          criminal enterprises via intellig
                                                ence gathering, participation in
  12          consensual recordings, and the moni
                                                   tored purchase of a controlled
  13         substance. I have participated
                                               in debriefings of cooperating
  14         defendants. I have executed sear
                                                ch warrants for controlled
  15         substances, documents, digital reco
                                                   rds and the proceeds of drug
  16         trafficking and other crimes.
                                              I have conducted physical and
  17         electronic surveillance. I have also
                                                      conducted investigations in
  18         which I have used Global Positioning
                                                     System ("GPS") information to
  19         locate and track persons who are the
                                                     subjects of criminal
  20       investigations.    I have directed and participated in
                                                                  investigations
  21       involving the use of court-authorized inte
                                                      rception of wire
 22        communications.    I have engaged in extensive document-b
                                                                     ased
 23        investigations, collecting, reviewin
                                                g and analyzing bank documents,
 24        wire transfers, employment records,
                                               e-mail, and database research.
 25        I.   PURPOSE OF AFFIDAVIT: SEARCH AND SEIZ
                                                      URE WARRANTS
 26             3.     This affidavit is made in support of sear
                                                                 ch warrants for
 27        the business U.S PRIVATL~ VAULTS ("USPV"),
                                                      and the homes of USPV's
 2S        principals MARK PAUL, MICHAEL POLIAK,
                                                  GEORGE VASQUEZ (also known as         ~
                                             2
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 17 of 121 Page ID #:776




            IJORGE VASQUEZ), STEVE BARTN and
                                             HILLARY BARTH, for evidence of
             violations of ~1 3..iT.S_~_                            66 X71, 1      9~, ,],~,~;      ~1 ~7 S.C_            ~S 84~, ~,~,;

             and ~.,1     1.~. -. ~S 5                4 and X3.1 (hereafter,
                                                                             the SUBJECT OI'FENSES), as
            described more fully in Attachme
                                             nt B, which is incorporated by
            reference, The locations to be
                                             searched (collectively, the "SUBJECT
            PREMISES"), described more fully
                                              in Attachments A which are also
            incorporated by reference, are:

                              a.            U.S. PRIVATE VAULTS, 9182 W. OLYM
                                                                              PIC BLVD., BEVERLY
        9 '!HILLS, CALIFORNIA ("USPV").

   10                        b.

   11

   12

   13

  14

  15

  .
  .6
  7 •';



  ~~                ~.      `L'Y?1.S 1~f1C~i.V1~ 1S i31S4' fE~c1C~P..
                                                                      .1:`i                  Sll~:7~GY'~. Qf c. St'1"~?ll~f'. We?TYc
                                                                                                                                     1;lt
  ~~       ~ OL f:ilE: ~711S      T1G'~iS    CC:tl~)u~E':.1"S~         ITIOT]2~' COl,`~Ii`:C~~S~   f?~StS    O~     Sr3~C:.t:V       L~i~~J<.)SL~
  7_G      k;~ox~s a:~d keys, digits                         a=~:d. vic?.~a su~veillci lCE' ~.r~r~ sF~~.to~x ity ~~uip
                                                                                                                       m~nt.
  21      arr.' bio:nctxic scar~n~r~ lcc~~ted at ,JS1'V 9182
                                                            ,       Wei-'~ 01.ympic ~l~,~d.,
  ~2      Bever.? y Hil's, CA 90212, which a~~ ~ ubjec.
                                                               t. to se7zure p~. rsua^:t to 1$
 ', 3
 :         l.5_C.    982 (,~l (1), ?      ~_§ X531 1 Ord ,~1 TJ_~r_C. r X73 ? t .1
                                                                                           and
 2~         orf.eiture ~:ursuarit t;~ ~ C~.~,,,~..C. ~,'~3.5~ {rn~ ey laii:~der_ri~} ,
                                                                                        ~1 t~~;~,~.,.
 '
 ~S       ;
          ~ gq" (drug tra~~icking} a:id "3' .L.~ ~
                                                            .~ ~? ~ (strucrurir{~) Y~~cause
 26       there i~, probably caLs~ to b~l_eve that
                                                              those items ale re used or
 4} ~     i~ZL~~d~r: to bc; usPd t.o f~~ciiita`~~ r~~ioi
                                                           atir~r.s of ]      ~ ~, <av ~ SF,, ~.
 GH       ~1,~._:._.',s~a~~~~4~   cill:,l'. ~~   C1,.,..~'i.~....    ~i `~.~< ~   ~.Tl(~ COTlSp::_r'c~C:V   i.C7   C.;OPfl7'[llt:   Lrl~.   ::diTt~.
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 18 of 121 Page ID #:777




         a.                    5.
                       `I'r~~ :in~c~rm~~io^ set ~ort:h in
                                                                this ~rfidavit: is baued .~porm
          m y r~art.ici-PZt~c~n in the :~nv~5
                                               tir;aL~.ari, enc<:mpassin~ my persona.:l.
      3 kno~~lecice, abservatic~ns ~nci
                                              ~xperi%rice, as ~ae~_1 as itZfarm?t:i.o:~
      r   obY.ained t'zr..c~ugh my review o= evide
                                                          nce, ir,vest~gat=y~~e re~>or~s, acrd
     5 inior_m~tian ~.rc~Y.~ir~cd try oti~ie
                                               rs, ar.c].udii;q other 'aw enfor.•cemcr
                                                                                          lt
         p~rtnErs . ~;~ thi:~ ~~ f ~d~~rit
                                               is be.i.carx sub.ni_tteci for the limiF.Gd
     i ~uroc;se ~f securing she
                                         r~:quest^d warrants, I have not incl~,
                                                                                        ~ded each
     8 and ~~v~x~}r =act knc~wri t~-~ m~ r..Urir.
                                                  ,;~r.~riing this invE~~;';igat.:icn. I h~~vc
                                                                                               set..
     9 ' fertn un.l.y tre ~ac:~s tryst; T bcli~
                                                     v~ arQ necessary to est~b]_ish
   7.0 r?roiaablc cause r~r the reque
                                             sted warrants.
   7.1            II,      Surnmaxy o~ investigation
              i
  12                       6.   U.S. Fr.:ivate Vau'_t:s is a ~}usir~ss
                                                                          in a str:i.~> male tli~t
  1~              r.~l~~rs sat~tLi c~e~~asi.t. k~ahes ~rionyrr:"us
                                                                   ly. It i.s owned a-7d .nunac~*d ~y
  i~              crimi~ials why engage in rrionc~y laundering
                                                                      , drug tr~~f.fic'.~c.i.rg, and
  !J              .:}:C'UCt'L;I:1'e(~7~   r3ltlC)1^.C~   O~C1E'Z OF~E?T1S:.~.~.   T~5 ;?11S   T1C.SS I7t(J~E'1.   l;.i (1GS.C~^FC9   tC)
  ~~              c3p~~~r7.~   L~_7   CY1P1~.I"ialS f0Y' Ci18'~~OYIlE?Y'`a`.
                                                                                  It ::r1~C~P5 filZ27~' ~1Ti1P5 tv~l~~ ~^aTl}c~.
                                                                                                                                 ~
                  ~o =c        sin~il~ar.~ s~;fety deposit. bax rer7tals,
                                                                          but spa*f canc~~ct
  In          cour.tcr~~rv~illa~<c:.e for custozncrs, aler~
                                                                         ~ thorn to
                                                                                  '   ~w enforc~mer7t                                      j
  19          ~nv~stic~ati~^s, a:':d sLt~ucture trans
                                                                  actions f:or ~h~m to avo_d fi.iing
   Q          c~~;rre~r~c_y z`Eper_s- -ir: ;7dditi.ori t:c p~`c~v
                                                                     .ding them a ~~ace t o story
  21         ^r-~.minal prc.~ceers ~xrc^ym~us].y. USPV
                                                                     al..so
                                                                          '  aundcrs for its customers
  LL     3 ;  :a~~h that ~s p~ar..~c~z: te~~ tc be drt.g proce
                                                                       E~ds by c.or~verti::q it i.r.'Lc
  23        preci ous mL.tals or wa_r~ t;rans~er~s.
                                                                   I'he great nc~joricy rf (.15P`!
   L
            :c .t~st~fn~:r•s p, }= c~~~ti to r.ert t:l =sir s~re~:y
                                                                         ~e~osit bcxc:s, a :i.r~ast some
 25         oi' whi.rh USr'~I ~h~~ _ deposits .r~.ta t~Yeir
                                                                        awn bark account, w}~ich i.t
!e         i.~s~s to pay its cx~~~ratin;~ expanses. By ~sirc
                                                                              7 its cust~~~~rs' cri:ru.ral
 27        pruc~e~s t.c mai.~^t3ir, its awn ancny~r~us
                                                                       taci~ily for the stor.~ge of
 28        cra.nir>al proc~ec~            USP'v' r~~~c,~3gc~s in :Honey :I.~tun~erinc..
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 19 of 121 Page ID #:778




         1    III. PROBABLE CAUSE

         2           A.     US PRIVATE VAULTS HAS BEEN INDICTED
         3           7.     The Grand Jury indicted corporate defen
                                                                    dant U.S. PRIVATE
         4         VAULTS INC. for Conspiracy to Launder
                                                         Money, Conspiracy to Distribute
         5        Controlled Substances, and Conspiracy
                                                         to Structure Transactions on
         6        March 9, 2021. The indictment also
                                                       contained forfeiture allegations
         7        against certain business equipment locat
                                                           ed at USPV, which the Grand
      8           Jury explicitly found were supported
                                                        by probable cause. The
      9      ~1 . indictment is attached and incorporated
                                                           by reference. AUSA Andrew
   10             Brown informed me that:

   11                      a.    The Ninth Circuit held in United States v.
                                                                            Seybold,
   12        ,726 F,,.,,~c 50   504-05 (1883), that magistrates may
                                                                    consider the
   13        information contained in an indictment in makin
                                                             g a subsequent
  19 ' probable cause determination, such as
                                             for search and seizure
  15   warrants.
                                                                                           i
  16                       b.   The legislative history of forfeiture statute ,~
  17         u,S • C" ~ 85~ indicates that Congress
                                                    intended a grand jury's finding
  18         in support of forfeiture to be given considerab
                                                              le weight:
  19               For the purposes of issuing a restraining order
                                                                   , the
                   probable cause established in the indictment
  20                                                                   is to be
                   determinative of any issue regarding the merits
                                                                    of the
                   government's case on which the forfeiture is to
  21                                                                be based.
             S, Rep. No. 225, 98th Cong., 2d Sess. 203 (1984
                                                             ), reprinted in 1984
  27..
             U.S. Code Cong. & Administrative News 3182, 3386.
 23
                   Here, the description of the USPV business equip
                                                                    ment that I seek
 29
             to seize by seizure warrant is identical to the descr
                                                                   iption of the
 25
             USPV business equipment that the Grand Jury found proba
                                                                     ble cause to
 26
             forfeit in their indictment.
 27

 28

                                                 5
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 20 of 121 Page ID #:779




        1           B.    INVESTIGATION BACKGROUND

        2           8.    In approximately 2015, several state
                                                               and federal law
       3     enforcement agencies including the Feder
                                                      al Bureau of Investigation
       4        r (~~FBI"), the Drug Enforcement Administra
                                                            tion ("DEA"), the United
       5       . States Postal Inspections Service (`~USP
                                                           IS"), the Los Angeles Police
       6          Department ("LAPD"), and the Los Angel
                                                         es County Sheriff's Department
       7         ('~LASD") learned that the targets of crimi
                                                              nal investigations were
      8      '. employing the services of U.S. PRIVA
                                                       TE VAULTS ("USPV") to store
      9     : criminal proceeds. Separate and unrel
                                                         ated investigations into drug
  10             trafficking, human trafficking, illegal
                                                           gambling, racketeering,
  11        ~ computer intrusion, insurance fraud and
                                                           identity theft led
  12         investigators to the doorstep of USPV.
                                                        Search warrants executed on
  13        individual boxes within USPV consistently
                                                      produced criminal proceeds
  14        and evidence of criminal conduct.

  15                9.   The following individuals have an ownership
                                                                     or management
  ].6       interest in USPV as described:

  17                     a.   Mark PAUL - PAUL is the owner and founder
                                                                        of USPV.
  18        According to California Secretary of State
                                                       records, PAUL is the CEO
  19        and registered agent of USPV. PAUL has held
                                                         himself out to be the
  20        owner of USPV publicly and privately.     PAUL told CS-1, discussed
  21        later in this affidavit, that he has the
                                                     ability to monitor
  22        activities inside USPV remotely from his residence
                                                               at
  23

 29                      b.   Michael POLIAK - In 2019 POLIAK became a co-ow
                                                                             ner of
 25         USPV.    POLIAK purchased a 50a interest in the business
                                                                     - 25~ from
 26         Hilary BARTH (HILLARY BARTH) and Steve BARTH (STEV
                                                               E BARTH} and 250
 27         from Mark PAUL. POLIAK himself stated that he
                                                           paid $975,000 for his
 28         share of the business - "two-seventy-five clean
                                                            ; two hundred dirty.."

                                               6
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 21 of 121 Page ID #:780




       1    Bank records show that in April 2019, Micha
                                                        el POLIAK transferred
       2    $225,000 to USPV's business bank account.
                                                       Agents believe the
       3    remainder was paid in cash (i.e. "dirt
                                                   y") to PAUL and the BARTHs.
       9    POLIAK was a USPV customer for two years
                                                      before becoming an owner.
       5                c.   George VASQUEZ - VASQUEZ is employed at USPV
                                                                          as
       6    manager and armed guard.    He works Tuesday through Saturday during
       7
       business hours and handles new customers,
                                                 sales, security, and all
   8 matters of operation. Secretary of
                                           State records (2019) list VASQUEZ
   9 ` as "manager" of USPV. The Beverly
                                          Hills Chamber of Commerce website
  10 ( lists VASQUEZ as USPV's Vice President.

  11                    d.   Matt BONVICIN - BONVICIN is a partner at
                                                                      USPV and its
  12        Chief Technology Officer.    Bank records show that BONVICIN's
                                                                           company,
  Z3   SPORTSWARE INC., receives regular payme
                                               nts from USPV, including two
  19 ' large payments after POLIAK bought in
                                             to the company in April 2019.
  15                    e.   HILLARY BARTH and STEVE BARTH owned a
                                                                   25$ interest in
  .6 'I USPV prior to POLIAK buying them out.
  ]
                                                     They operate OLYMPIC GOLD &
  17       JEWELRY on a daily basis, and operate
                                                 USPV on VASQUEZ's day oft..
  18       OLYMPIC GOLD & JEWELRY is located at the
                                                    same physical location as
  19       USPV and engages in buying and selling
                                                  gold and silver, often to USPV
  20       customers.    STEVE BARTH is listed on a 2Q16 Secretary
                                                                   of State filing
  21       as "Secretary" of USPV.    HILLARY BARTH is listed as a

 22        "representative" o~ USPV on the Beverly
                                                   Hills Chamber of Com-nerce
 23        website.

 24             C.    HOW USPV OSTENSIBLY OPERATES

 25             10.   According to its own advertising liter
                                                             ature, website and
 26        statements made to investigators,, USPV
                                                   operates as follows:
 27

 28 I

                                             7
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 22 of 121 Page ID #:781




       1                   a.     Customers may rent a safe deposit box ranging in
                                                                                   size
       7_       in inches between 3 x 5 x 22 (smallest) and 10
                                                               x 10 x 22 (largest)
       3        for $575 to $1,800 a year, respectively.

       4    ~              b.     An iris scan provides the customer with access
                                                                                 to the
       5        vault.   No personal information, social. security number
                                                                          , driver's
       6   license or other forms of identification are
                                                        required to rent or
       7 ' access a box.

      $ I                 c.      The customer keeps all keys.   The keys do not contain
      9 ' or denote box numbers on them.

  10                      d.      A hand scan is taken as a second form of biomet
                                                                                  ric
  ll            identification, in the event iris data is
                                                          lost or a customer loses an
  12            eye.

  13                      e.     A second person may have access to a box, if
                                                                              the
  14        customer so chooses, and the second individual is
                                                              present with the
  15        customer when access is arranged; the second party'
                                                                s access is also
  16        through iris scan; and the customer may revoke
                                                           the second party's
  17        access at any time.

  18                      f.     USPV has 24/7 electronic monitoring, 24/7 armed
  19        response, and the vault is time locked when not open.

  20                      g.     In the event of ron-payment for three months, USPV
  2Z        wi11 drill open the box.        USPV recommends that customers leave
  22        contact information inside the box to account for this
                                                                   situation.
  23        However, "If no contact information is found, we will
                                                                  store the
  24        contents o= your box in our private safe for three years.
                                                                      Thereafter,
  25        we are required to escheat (forward) the contents to
                                                                 the State of
 26         California."        (USPV Website, Frequently Asked Questions) ..
 27

 28

                                                   D
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 23 of 121 Page ID #:782




       1             D.    US Private Vaults (USPV) Is Designed to Appeal to and Cater
                           to Criminals
       2
                     11.   USPV's primary pitch to customers is anonymity: "Complete
       3
                Privacy; Biometric Identification; No YD Required.l"     By providing
    9
                and promoting total anonymity, USPV caters to and attracts criminals
                                                                                     ,
    5
                who seek to keep their identities and the source of their cash beyond
   6
               the reach of banks, regulators, the IRS, and law enforcement.
   7
            12. On USPV`s websitez, Chief Technology Officer Matt BONVICIN3
   8 '
   9 1 boasts, "Our business is one of very few where we don't even
                                                                    want to
               know your name.    For your privacy and the security of your assets in
  10
               l our vault, the less we know the better."   The statement by USPV "the
  11
               less we know, the better" suggests they know that their customers are
  12
               using the vault for criminal purposes, such as storing illegal
  13
               proceeds.    This practice appeals to those engaged in activities which
  14
               they wish to hide from legal authorities and law-abiding financial
  15
               institutions.
  16
                    1 3.   USPV puts forth a similar rationale with regard to use of
  17
               USPV safe deposit boxes versus bank safe deposit boxes.    On its
  18
               website, another USPV executive4 posted "Four Reasons to Store Your
  19
               Gold At USPV," asserting: "Banks require clients to provide their
  20

  21
                    1 USPV website, www.us:rivatevaults.com
  22           2 usprivatevaults.com/uspv news
           i
               3 This post on the USPV web page was written by Matt Bonvicin
  23   '
         w ho is described at the end of the post as follows: "Matt is an
         entrepreneur, programmer, and database/systems admin who enjoys
  24
         toying with technologies. He is a partner at U.S. Private Vaults as
         well as its Chief Technology Officer."
  25
               4 This post on the USPV website (usprivatevaults.com) was
  26     written by Kent Martin, who is described at the end of the post as
         follows: "A serial entrepreneur_ with a background in investment
  27     banking, Kent is a founding partner of U.S. Private Vaults and serves
         as its Chief Executive Officer." We believe Martin is no longer
  28     USPV's Chief Executive Officer; however, the post remains on their
         website.
                                           9
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 24 of 121 Page ID #:783




       1      social security number and a photo
                                                    identification as a condition for
       2      renting a safe deposit box. Your
                                                 information is then filed in the
       3      bank's central data system. This
                                                information can be easily accessed
       4      b y government agencies (such as
                                               the IRS) or attorneys armed with
       5     court orders. If no one is aware
                                                you have a safe deposit box, the
       6     contents (your gold) are much safer
                                                   ." By advocating a service which
       7     circumvents the IRS and persons
                                               "armed with court orders," USPV
      8    ( tacitly acknowledges that criminal
                                                   proceeds (which the government has
      9      a legitimate interest in) can be secre
                                                      ted at USPV, but not at banks
  10 i       or law abiding financial institutio
                                                  ns.
                 19.   In the same post ("Four Rea,ons to
  ll fl                                                   Store Your Gold AL
  12        USPV"), the same USPV executive wrote
                                                  :     "As government chartered
  13       institutions, banks are now required
                                                 to file `suspicious activity
  19       reports.'         U.S. Private Vaults is not subject to feder
                                                                         al
  15       banking laws and would only cooperate
                                                  with the government under court
  16       order." In this way, USPV is marketing
                                                    its service to criminals and
  17       those operating outside the law.

  18            15.    TfiE USPV website also contains a link to
                                                                 an article titled,
  19       "The Los Altos Vault and Safe Deposit Co.
                                                     up for sale."       The article
  20       attributes the following comment to USPV owner
                                                          MARK PAUL: "Another
  21       growing segment of private safety deposit
                                                     renters is legal cannabis
 22        distributors. Although their business may be
                                                        sanctioned in the state
 23        of California, it's not legal on the federal level
                                                              , so they can't
 24        conduct business through banks."       In this statement, PAUL invites
 25        those engaged in violations of federal law to
                                                         utilize private vaults,
 26        (such as USPV) ,   Additionally, as discussed in more detail later
                                                                              ,
 27        cannabis distributors operating legally under Calif
                                                               ornia law may
 28        theoretically exist and use private vaults, but
                                                           the reality is that

                                             10                                        ~
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 25 of 121 Page ID #:784




        1    many engaged in secreting cann
                                            abis sale proceeds at I)SPV are
                                                                            acting
       2     outside California law as well
                                             as federal law. Indeed, all of
                                                                              the
       3     identified marijuana traf
                                       fickers and their associates link
                                                                         ed to USPV
       4     in this investigation are oper
                                            ating outside the law of Cali
                                                                          fornia, as
       5     described in more detail later.

       6          E.    Other Safety Deposit Box Comp
                                                      anies Do Not Permit Anonymous
                        Users as USPV Does
       7
                  16.       Private safe deposit boxes are
       8                                                     not in and of themselves
                  illegal or suspicious. In fact
                                                 , investigators have identifi
       9       ~                                                                ed
               j businesses which offer this
   10                                         service in a manner which does nat
                                                                                   cater
                 to or attract criminals. For
   11                                           example, Ultra Vau1t5 provides simi
                                                                                     lar
                 services, but requires customer
   12                                            s to fill out registration forms,
                                                                                     and
           1 provide sufficient information for Ultra Vaul
  13        ~                                                    t to conduct due
                 diligence or "Know Your Customer
  19                                               ("KYC")." Conducting due diliger?
                                                                                      ce
                 or "KYC" would likely deter crim
  15                                              inals, rather than attract them,
                                                                                     as
               this type of inquiry might expose
  16                                                the illegal source of funds;
               customer's lack of employment or
                                                   legitimate income; criminal history;
  17
               residence or citizenship; or othe
                                                   r factors which a criminal. customer
  18
              w ould not want known. Addition
                                                ally, Ultra Vault has some physical
  19                                                                                      ~
              locations, but also offers removabl
  20                                                 e box pick-up and delivery. Whil
                                                                                        e
              this would be convenient to a law-
  21                                                abiding, legitimate customer, it
              would not appeal to someone enga
                                                 ged in criminal activity, as it woul
 22                                                                                     d
           . expose additional details about him/
                                                      her such as address details, home
 23
              environment, family, etc. Thus the
 24                                                   policies and procedures of a
             company such as Ultra Vault would like
                                                        ly repel, rather than attract,
 25
            criminal acto.r.s.
 26

 2'7

 28
                5 https://www.ultra-vault.com/how-
                                                   it-works/
                                           11
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 26 of 121 Page ID #:785




                              7.'"/.      Similarly, B11zeVault, which ;as lc7c::~t~o:1~. in
                                                                                             Sin Iiierac ~r~,d
                   Jr;~ng   Cou ~t.y, p~revic~es~ ~;imil;~r. sex~vi~cs, :inrluc
                                                                                ~irig co-iocat~ci geld
                   =ar:^ ailver ex~han~c:, i~tiwwv~r, in contrast
                                                                         `~c~ JSP`J, ~]ueVau`.t
                   requ~x.es "A.~ acceptable ~~ ~,~~ I~ s~G~winq
                                                                       a ~'S aadr~~s`„ in c~r_~er t~~
                   1"!3:11   ii :~c.f~ :~[.~iG;yl': 7~GX           rJY' VaUiT:.           ~,'S('L+7~'lt?rh?   Ci:1    ~tl~ .+]P_~'J."71~E?~     l.i., dt~c31I1

                   I1C~:E_S "p i.~~~.1C~ ~~            ~'"I.YY~'Y~v        ~.1.CG?1.c,~   lOT E'C~U1VdE'_11j::~             YS      I`C(~L11rf?.~. Jr

                   ~c.ryi? r; roc bath a phr.~t~o Iu a:ic~ a ~ralic~
                                                                     adc~r•ess Uri'_1. deter c~imin.~ls
                  rht~:~, cio riot w<~~t to be .iaEn'~.i'~ied, s~*ha live
                                                                          auts=de the US a?~~ i~l~y k;e
          9       rnoryirg criminal price:>,~s across the :~urd~~
                                                                        ~, or. why do not wC~n`: ~aF~
   1            Pnforcement to '.-e amble to idr~nti.~:Y or :"i^d tYi~~n;
                                                                               Gis p~~.r.~ of a criminal ',
   3..1       ~ ir,~.restig~tivn. Thus, irl contrast ~o I7SPV, ~?luc
                                                                            ~,~~u1°. kiss ~~al_c~..e., ir;
   ~.2
              I p~.ace wl-~ich tivva';.;. d~t.er r,~t~ -~er ti~an a~~ract crimin
                                                                                  Zl cli~:~tele.
   13                        1~'.        Sirni~~rly, tr~ad.7.tiar:a' 'tanks ana f~..na~cial insivit
                                                                                                    .uti.o:~s
  ,~
                  f~hi.;;h prrv~.;~e safe ae~;csit be}x^s, c:~ so in
                                                                     a marlr.e~ ~vrich does ro :                                                                   'i
   ~. J           cater to aid at?:r.ac~ criminals.                                 ;'~~r example, ma~~~ ex~~.~icitl}
   1 fi           pr:;}ii~it r_he sCoragr a~ c~:~r:                             5~7~~:Lls F'~~r~o protaiY~ .t.s "c•~s'~, c~i~: ar-~i
   f.             C L:_"L'£?P.C~y'i ~~    ~ ~ i`20rCJc:Il C:Y?~SE? :C:EC~7U1:CcS          2 ~'C-'I'1~E'I` ~O         `~cl~?"F'.P.   T10`. ~p    USES     ~~t't~'

  ~.              box tc~ story: money, coi.~~ c~z c:urrercy u?~les~                                          t is r>f a ca11~c*~ble
  19              nat.ure;,, ~^c~ HSBC requi.r~s r~ cn~~rs to agree "t.:^~:~t
                                                                              ~~ou will zlot place
  ~,~ i into the I~o~~: cash, ci:icxc:ncy~ ~r legal tender oL' ~n}J
                                                                    cotntry or
   ` _1       )ti~]Su1C~1011.7'~                 r'UY"~r1E?C'T11E;~'E'.~    Si~IF: CC?~'OSltx717X             Y'2I7~cil      ~C~~C~'f'X'i~Tl':rS   d'~

  ~ 2 ' :ni~st n;ajar t:.nar~cial ins~~i`l.t.i~ns cx~iicitly advise
                                                                    t'~~:at ts~e; nark
  23              w i..7.1 c.omp7.y cait.h a~.l ~:ub~cr~nas, :~~zrr.h ~var.r..an`s a~,
                                                                                     ,d legal process,
  2 ~]        an         rh;at t::}~c~ ba~~k z-es~Urv~~, t^~ r~.~x~~~t to cnt~r i-~1::o t?e :box
                                                                                                 i~ i?.. t~:~~;
 25           Y•t}ason tc ~.~eliev~ that the box cc- c.~i~s any prchik~i~~d ar
                                                                               ;'an rcrcus
 26

 ~7
                          ., ~il:.t.IJS ./ ~1v.tVd.~'~IL1~V;:1`s1..~. u:7E'~`:1~ E'. CO'_'il

 L 3'
                          ~ Star..~~~a~~nts ~.ake~ ~rorri 5af~ iJ~pcsit Bc.>x rer:ta.l. ~g~eem~,nts.
                                                             12
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 27 of 121 Page ID #:786




         item.  Rental agreements also frequently include languag
                                                                  e referring
         the "Know Your Customer" rules of identification
                                                          , investigation and
         due diligence, all of which would deter crimina
                                                         ls from using their
         safe deposit boxes in the manner employed by USPV
                                                           customers.
              19.   State banking regulations ir. New York and New Jersey
                                                                          also
        ',prohibit anonymous safe deposit boxes.   Both Mark PAUL and Michael
    7    POLIAK have acknowledged as much, during discussions
                                                              about expanding
   8     USPV to other states.    During such a discussion, which included PAUL,
   9     POLIAK, VASQUEZ and a Confidential Source ("CS-1")e, PAUL
                                                                   stated
  1U     explicitly that they could not open a branch in New York because
                                                                          of
  11    . the banking laws.   Similarly, POLIAK, who is from the New York/New
  12     Jersey area told CS-1 that he hired attorneys to figure out
                                                                     a way to
  13     open a business similar to USPV in New York or New Jersey and

  19    concluded it was impossible, as the laws do not permit anonymity.

  15    POLIAK emphasized that anonymity is the key to the business model..

  16    POLIAK therefore decided NOT to expand to New York/New Jersey
                                                                      because
  17    he determined that the laws preventing anonymity would have rendere
                                                                            d
  18    his business model for a private vault unprofitable.

  19

  20

  21

  22           8 During the course of this investigation, agents obtained
          information and operational assistance from an undisclosed
  23      Confidential Source (CS-1). CS-1 has provided information to the
          USPIS since 2008. CS-1 has provided information and expertise
  24      regarding criminal investments, monetary practices, accounting and
          money laundering. CS-1's information has led to the seizure of
  25      assets, including $200,000 in a mortgage fraud case. CS-1's
          information has been corroborated by independent sources such as law
  26      enforcement database checks, review of other records, recordings,
          surveillance, interviews and other investigative activity. CS-1's
  27      information has never been found to be false or misleading.   CS-1
          has no criminal history. I believe CS-1.'s information is highly
 28     . credible.

                                          13
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 28 of 121 Page ID #:787




         ].           F.      USPV and its Pzincipals Profit from Patrons'
                                                                           Willingness ~o
                              Pay a Premium for Anonymity
        2
                      22.     ~ sure:°~y ref ,:~afa deposit l~c~x prici.~ig demo~:strates
       3                                                                                  that
               patrcl~s ~c tJSPV c~~al~.i relit a sGfe depos~i: k~ox a* ~
                                                                          rr~~jer f~ri:~nci.al
       9
               inst.i_tut.ioci fc~r a fracti~~r; of thv~ cost,.                    Far exalr~~;1e, d 10 x 10 box
       S
               at ~F ~]argan "ha.~c ren~s ic~z~ $3~Q; ~t P:NC ~~r
       6                                                          5=~1~; a~ TTY ~ar~:~c foi
               $15C-Y 360 de.~~eri~ing nn .lnc~~,`:i ar;; anc3 at Bank of Am~~~r_a
       7                                                                           t<~r $300-3f;0
               de;~c.nc~ir:~g c,:- I.ocatiori~.       In '7c7vemb:~r 2020, a rep~~~senta~ivr,:~ ir~,m a
     8
               ~r+~l1s ~argc; ~a.r..arch in Lc~s Bng~:les advised Thal. a ~~
                                                                             x ~J s3f`e ~4v>pos~t
              box {mast. ~~ort~~ara~1~ size? rf~nts nor S2C0 a year,                               ~y cont~~ast, r1~.P~1
   -i (i

              c~~argcs t~~twe~n $I.SL~ {if p~~c~. ar__~:ually) ar.d $2~~OG ;ii
                                                                               F~aid
  ii
              f ~uarterl~r} fnr l:~ie same/similar '.0 x 10 fox.                           USPV ch~rge:s s~_x tU ten
  ~2
              times wha';: major bark: ci~ae~ge, k~anks whist, o=f~r sec~irity,
  13                                                                            a riat~ori~l
              ~7resence, cxperienc.~:,, y~a~s               .r~ business, end. are c;ft<~ri A,n~rira~
  14
              inU~itut:iorYs.       By cor:tYast., i1SPV has k~eer. in business ~o.r tvn years,
  l;
              i~~ l~c,;~tcd in ~ st:rip-ma :i.., :end .:i. is own€~rs are ~ener~l
                                                                                  ly uri cnc~cv:~ t:o
  i~
              sus ~e?tiers.     As discussed .hr.~ouc~hout. this aff:i..davit, L~SPV cr1~~ rges a

              pr~:rium fcr its s~rv~.ces k>e~.~ause i~ offers so_nethi;~q wriic:h
                                                                                  l~gzt.~~m~te
  l~
              banks dc; not.: anonymity, a p .dc.~ to store illega.li.y cbt:ai^ed cas1;,
  ~.:,
              CCL:'"e~CY'-5LI'~'Vt:11.LcA1Ce~   fv=.~)S   c~I:+:~. ct;Sl..^~~c1IlCE' ~01" ~-1V01Cl .Ylt3   Z.c]W
  L~
              ~r~'orr_~c~rri~~_t~, mc,ney I~un:1e:~7.ng t~?.r~ugn tl~ cc-lor_a'~~.~ gold ~ar;c~
                                                                                                sii~.T~:.~
  ~z
              t:r.ade, aril a stated willingness to .lock thy;: e~tner wGy with rega.r.ci
                                                                                          to
  22
              ~1~ kinds o!~ r.,r.irr;i.nal conduct.
  ~:3

  7
  .9

  25

 26

 27
                    9 "BANKING 101: WHAT DOES A SATE DEPOSIT BOX COST? AVERAGE RATE
 28           BY SIZE" by Dillon Thompson, March 1, 202Q.
              w ww.de~sositaccounts com
                                               14
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 29 of 121 Page ID #:788




           1             G.     USPV Has, In Fact, Been Used By Criminals to Store Criminal
                                Proceeds
           2
                         20.    As set forth above, USPV is designed to appeal to and cater
           3
                  to criminals, and has been successful in doing so.                                   Numerous federal,
           9
                 ', state and local investigations have led law enforcement to USPV
           5
                 ' repeatedly.        The contents of specific USPV boxes have been forfeited
           6 '
                  to the government because they are the proceeds of criminal
                                                                              activity.
           7 I
                 The cases below exemplify this.                      According to court documents and law
       8 ~
                 enforcement reports:
       9
                                a,      OY+7~'~ HAidSGN -- ~n Se~t~•;nr~~r ~, 2015 federal agent:
   is
                 exectarec a ~~~cier~a= search tirarrani~ far three separate safe ciepos~t
   11
                 k~oxes lccatc~d at USP1. ~~'~.^ hexes belonged t_o ~Tn'E~T HF.NSOP1 whn was tti~
   12
                 leafier anu arc~anic~.r_ of ~JDCG F?N'IERPRISE, an assoc~iCti.un existing
   ~ •z                                                                                    fc:
                 L;!C: lUUY~70SP. pr    l:Y!~OY't..l.i'1C7 c:I"t:l P,XFJpLt~I,U '.,`C%I'ir~:)~1C'C: S~~kJS~.czi"1CP.S;
   i..Q
                 crnc.3~icting an illeg,~]. rarr~1 ..i.n~ bri;;:in~s=,; barkmaki~zg; prcmoti~_~x
  i5
  i ~ ' z~a;_;xct.~~rinc~ 3ct.iviti_~s; ar~.d mo::ey .aundcr:i.n<~.                             ns ~-GNt ~f tt,
                                                                                                              :e
                 ent~rpr~se, HA^1S ON's ~:,•ru;~rii.zat_~n c~ist:r~:~ut:f~c~ meth.3*n~:hsta.nii.~~,
  ~
  -7
                 heroin, cnct~ine and ecstasy.                   HANSOM was indicGe:d ana pl~a~aed :~t<ilt::y
  18
                 fi o R~:3ceWeer.~irig Cc:j~~~.~pira~:y anci Ccnspirary to Di.>t~ibute Ill~g~:l_                               '~
  19
                 3ar~c~tics.        Aa a result ~f. t':ie sear.~}-~: w:arrani_.s at USPti, agents ~ i :cd
  2U
                 a $5, 000 b:~r_d.; a~~prox~mately 4 0 ot:e-~ounca si'vc~r coins; c.nd twenty,--
  2
                 six t€~n-elance ;~i~ver 3.~ars.             Ttie c.^~~ents of HANSGII' S UST~7 boxes ~ve.r-2
  ~2
                 Forfeited as trim nil pr.oc~ycd.> 70.
  2:',
                               b.      .'XRUS ~Fz.AN.T -- C?r~ Oct-.o~~r 23, ?015, ~ede~al agr+.^
  L ~-~
                 executers a 'e.deral se;arc:ii warran'~ on I~ox 2105 at. USPV.                              'ta;~ boy
  ~5
                 b~lc~r.;~~~~d ~~~ CY.'I~J~ IR~A~I raYic~ vTas      tYLP_   irdstcr ~iookrnak,.r and head Uf ar_           ~
  G V



      ,t



  2U                   io L7IV ~
                               - ^ED s'^~?rEs of AMER7r..A v. ~JT,raFN H~1NscN, r~s:a tdo. 15cr231i;--
                 WQ:z, U.S, D.is!~°~ict Court, Sauther,ri Uistr=~ct of California
                                                           ]..5
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 30 of 121 Page ID #:789




       1    illegal gambling organization.    IRANI's organization operated both
       2  Internet and traditional bookmaking
                                              operations, and engaged in money
      3 ' laundering. IRANI had well over 1500
                                                gambling accounts under his
      9   ultimate supervision. IRANI pleaded guilt
                                                     y to Enterprise Corruption;
      5 ' fourteen others in the IRANI organizati
                                                  on were also convicted of
      6 ' various gambling, money laundering
                                             and enterprise corruption charges.
      7   As a result of the search warrant at USPV,
                                                      agents seized $500,000 in
      8   U.S. currency; a box containing 15 gold coins
                                                         and 22 gold bars; and
      9 documents. The contents of IRANI's
                                              USPV box were forfeited as
  10        criminal proceeds.

  11                  c.    NATHAN HOLT7 -- On November 3, 2015 a state
                                                                        search
  12        warrant was executed at USPV on a box rente
                                                        d by NATHAN HOLTZ.    HOLTZ
  13       had been arrested earlier that day for a viola
                                                          tion of C-a 1 ;fo,~n;a
  19       HQa~th ~   afPt-_~ ~oc~P 61 370.9 (possession of
                                                            narcotics proceeds),
  15       after leaving USPV. HOLTZ had $55,200 in his
                                                        vehicle, as well as keys
  16       to his USPV box.    A search of HOLTZ's USPV box resulted in the

  17       seizure of an additional $200,100.    HOLTZ was on active probation for
  18 ' a prior marijuana sales conviction and admit
                                                    ted that the cash was
  19 'I proceeds of interstate transportation and sale of
                                                          marijuanall.        The
  20       cash was forfeited as criminal proceeds.

  21                  d.    GERALD LEBOWITZ -- On November 12, 2015 GERALD

  22 i LEBOWITZ consented to a search of his box
                                                 at USPV, stating at the
 23        time that cash in the vault was brought into the count
                                                                  ry illegally to
 29        avoid taxes.    Agents from the DEA seized $1,543,900 from LEBOWITZ's

 25        box, which he disclaimed.    Further investigation into LEBOWITZ

 26 ', revealed that he was part of a conspiracy to manuf
                                                          acture and
 27 i

 28             11 Note that these event
                                         s pre-date the legalization of marijuana
           in California, ar_d involve illegal interstate sales in any
                                                                        case.
                                             16
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 31 of 121 Page ID #:790




       1     distribute methaqualone, a controlled substan
                                                           ce.       During the course
       2     of the investigation, agents sized over 45
                                                        kilograms of methaqualone
       3    powder and 12 canisters of the chemical
                                                     o-Taluidine, both chemical
       4    precursors. In addition, agents seized over
                                                          $4 million, beyond that
       5    disclaimed at USPV. In 2017 LEBOWITZ pleaded
                                                           guilty to possession
       6    with intent to distrib~.te methaqualone and
                                                        money laundering. All
      7     ., assets were forfeited as criminal proceeds12.

       B               e.    Prostitution Ring -- In 2014, FBI Newark initiat
                                                                              ed an
      9    '. investigation into a network of individuals
                                                          engaged in facilitation
  10        of prostitution, including child prostitution; Mann Act
                                                                    violations;
  11        money laundering and possession of child pornography.
                                                                          FBI Newark
  12        identified the leader of the organization (Newark
                                                              Target Subject,
  13        hereafter "Newark TS") wha operated a high-end escort
                                                                  service and
  14        provided prostitutes to clients nationally.        Based on information
  15        from multiple confidential sources, investigators learned that
                                                                           Newark
  16        TS has had as many as five different boxes at USPV.        Additionally,
  17        investigators learned that Newark TS accessed his USPV boxes

  18        approximately 50 times between July 2017_ and December 2016.
                                                                                On one
  19       occasion, an FBI Confidential Source13 (`ACS-2") went to USPV with

  20
                12 UNITED STATES OF AMERICA v.
  21                                           GERALD LEBOWITZ, Case No. 2:17-cr-
           00053-CAS, U.S. District Court, Central District of California
  22 I             23 CS-2 provided information
                                                to FBI Newark. The information CS-2
             provided to the FBI about Newark TS's prostitution business has
                                                                              proved to
  23         be accurate and reliable based on corroboration from several indepen
                                                                                   dent
             sources. For instance, CS-2's description of Newark TS's efforts to
  29         recruit CS-2 for prostitution from the adult film industry has been
             corroborated by open sources of information, including social media
  25         websites, identifying CS-2 as a performer in the adult film industry.
             Moreover, CS-2 contacted law enforcement of his/her. own volition and
  26         provided information concerning Newark TS`s criminal activities
                                                                              and his/her
           . Criminal activities without any promise of immunity from prosecution,
  27         remuneration, or other benefits. Federal agen~s have been able to
             corroborate the vast majority of information provided by CS-2 through
 2a        . public records, U.S. passport and foreign travel records, and business

                                               17
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 32 of 121 Page ID #:791




           i       Neu~ar c 'I'S ar.d r~~z'sozia=_ly saw i~1~_~t he/shy esti
                                                                             noted L-o he $25a, C00 US
           r.      curr~.nc;~ in [~?e~;ark 'PS's US~V box. C~:_. a s~p~.rat.e
                                                                                    occas ~ort, CS-~ w:~n'v
                   i~o (.?SPV wit:. Ne~a~rx 'I°S an~~ saw wh<~~ k~:e/~~1~~~ esLimat
                                                                           '°       .c~r.A t-.c~ k>r~ ;;5;~), UO(
         4        i-i tJS curr~rcy,             FurtPz~r, CS-2 ob5er.ved cr~mpu'~.~r discs, di~:'..t~
                                                                                                      ~.
         `i       d ~~%~.r..E~s arcf bark-up ccmr~L+per r:ard dr.-i~tes _n Newar
                                                                                 k TS' s ~'~Pv box..
         6        CS,_2 was aware t:tia` ttiew~rk `I'S u~~~ these digzt
                                                                        al c<~vicc~~ to ~~i..~re
         7        ~hvtos, vi.dec~s grid o#-.he:~ data associated
                                                                  wi Yh prestita` .er ,
                 ;~urr,~gra_~hy, anc~ ch-...'.cl parr~c<~r.~a~'ly.                CS-2 was also awa~c tla,it~ N;~wark
         II I
       9          r:''S stor~:ci ~.1 i~nt~ lwsts, pornographic phetr~
                                                                      s and ~o-~na~rapnir.. ~.:i ~f~c%s
   10            c~z ~:~. e~~:~s, for ~a~ssir~lc, u:~e as 1c~rFrag~ an~lo
                                                                          r blarkm~il. Ba;~~d cn
   1 ].          busii7e~s r~cor;ls okit.~:~ned ~n January 202J, V~war
                                                                            k TS continues t:c
  :t             Lent a l.rx ~At= 1~5~4'. FBT Neu~a.r}~'s i.nve~_igat.
                                                                        ior i~t.o th:A.s su~~~c,t is
   13

   14                             f,       MI:~HAI>, A1FiL`!K.HTiV -- C?rt SepteYri:~e~~ 1, 2016 fcraera?
   1 `,i         ,
                 ;:~c:n~~ exc~cutPd a ~ec1Lr~~ seer;-h harr~xrit
                                                                 on box 5005 at CJ.~rV                                        "'ham         i
   16            Lox belar~ged to M.I~I?F.IL MA.I.,Y~HI1~ w~~n was
                                                                   the le~ciGr <~~ rr~ ;dei:ri~y,
  I7             ttie~t./comu~_:t~r ~nt~rus ..car fraud x:i.~ig.                  ri~1IKIiA~L and ache:~ were
  i C~            r v~lv~>.e~ in a ~~ompl~~x scheme which i_nvo'vec~
                                                                     a .terinc~ hacked "`~'lexiblr_:
  19             Sp~nd~nc F,cc<,: r:t" deY~iT~ cardv; Pram a h~a1t~:
                                                                   - ~nsuyance provider_ anr~
  ~~            a l.t~~ir.a thr coc~e.s tc, c~slr :;u~ thy,- debit: c~;rds
                                                                           .                         M':KHAIL oaas ~lst;
  LZ            ic~vo'.vect ir, cr~c-~it card fraud, ATM :Fraud, `ax
                                                                     fr,-cud, comnut.cr                                                 i
  LL             _ ntru:~~.on a:^d nthEr similar cr~.mes.                       MIKFi~I       was ~nc?.:i.ut2d for
  1 ;;
     2          ecnspi.x-acy Y~o commit ~~.cces~~ d~:vice tr.~~;.ci an-:~.
                                                                           p1.c~aded c~~zilt~,~.                           Fys ~
  2~            r~~:>u1t t~~= thy= 5cptember ~, ~~"6 .~~a~ch ~r~rxant
                                                                      ar tJS"V, ~~~~rzts scaized
 2~             ~?66, 15r'~ Jrii~~d States C,.zrr~ncy; four one-vL~rc~ c o3;~ bar;.;;
                                                                                      various
  L~


 27              a.7c:orpor~tio:~~ Y~~orci;s, Tn'~er•r:~~~ searcYies of sec: ai
                                                                                                   m~d~.a ~a~re::> a_i<
                ur~~51'~.~S r and. i.r_for~afi ior~, prn J1_(.''E'~Cj k;~+ O',:.r1C Y~ Sd1 LCl E'SS+'S. ~CCO YCI.1(i~'I
                                                                                                                        .J / ~'OII Y'
 28             ?~~.fian~ su~mit~ that. :;S-?_'s iriformati.~n :is cr.•eciib'_~
                                                                                                    and r~liab'_e under t.~,e
                totalit..y of tr~c. circumst.anc;es.
                                                                       1.8
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 33 of 121 Page ID #:792




       1 .gift cards which had been loaded with over
                                                     $20,000 in value; two
      2 Russian passports; a car Certificate of
                                                  Title for a 1966 Ford
      3 Mustang; two digital devices (flash drives
                                                    ) containing evidence of
      4 the offenses; and fouz more gold keys,
                                                 identical to those used at
      5 USPV. Additional warrants were obtained for
                                                       the additional USPV
         ~
      6 boxes. Those warrants resulted in the
                                                 seizure of $592,450 US
      7 Currency from one box and $435,].90 from
                                                  another. The contents of all
      8 1 of MIKHAIL's USPV boxes were forfeited as criminal
                                                             proceeds and used
      9 to pay restitution to victims19.

  10             g.   VINCENT RAMOS -- On March 6, 2018 federal agents
     I
  11 . executed a federal Seizure Warrant for' the
                                                   contents of Box 314 at
  12 ~ USPV.    The box belonged to VINCENT RAMOS who was the
                                                              CEO of Phantom
  1 3 ' Secure, a criminal enterprise which facili
                                                   tated the importation,
  14    exportation and distribution, internationally,
                                                       of wholesale
  15    quantities of cocaine, heroin and methamphetam
                                                       ine.    Phantom Secure
  16    provided encrypted communications devices
                                                  to drug trafficking
  17    organizations to further international drug trafficking,
                                                                 while
  18    obstructing and impeding law enforcement.    RAMOS was indicted for and
  19    pleaded guilty to Racketeering and Drug Trafficking.
                                                                As a result of
  20 , the search warrants at USPV, agents seized $101,
                                                        080 in US Currency
 21     and 2h one-ounce gold coins.    The contents of RAMOS's USPV box were

 22 4 forfeited as criminal proceedsls,

 23               h.    ALLAN N~YMAN et al. -- On April 24, 2019, Victim
                                                                         S.S.
 24     w as kidnapped in San Diego, Cala.fornia and talon again
                                                                 st his will to
 25     a warehouse in Los Angeles.    While being held in the warehouse, S.S.

 26
             1 ~ UNITED STATES v. MIKHAIL KONSTANTTVOV MALYKHIN, No.
 27                                                                  16-0688-
        DMG, United States District Court, Central District of Califo
                                                                       rnia
 28          is UNITED STATES v. VINCEN
                                        T RAMOS, Case No. 18CR1404-WQH, [Jnited
        States District Court, Southern District of California
                                          19
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 34 of 121 Page ID #:793




       1        was brutally tortured.    He was hit with sticks and baseball bats;
       2        stripped naked; tasered on his penis and testicles;
                                                                    hit with a hammer
       3        on his toes; doused in a flammable liquid; set on fire;
                                                                        and anally
       4        penetrated with a foreign object.     S.S. had been employed by a group
      5         of people who were engaged in the distribution of counter
                                                                          feit
      6         marijuana vaping cartridges.    This group believed that S.S, stole a
   7           suitcase full of cash, which a vape cartridge customer left
                                                                           at the
   8           warehouse.     S.S, had a portion of the money with him in San Diego;

   9 ', the rest was left with his ex-wife, who placed the cash
                                                                in a safe
  10 ', deposit box at USPV.            At the direction of the kidnappers, she
  11           retrieved the cash from USPV and delivered it as ransom.
                                                                            S.S.
           i
  12           eventually escaped from the warehouse.     Detectives identified ALLAN
  13           NEYMAN and four others who participated in the kidnapping and

  14           torture.     They were arrested and charged with violations of

  15           California Penal Code 209(a? - Kidnap for Ransom; P.0 664/187(a)
                                                                                -
  1 6 i Attempt Murder; P.C. 206 - Torture; and P.C. 205 - Aggrava
                                                                   ted Mayhem.
  17           Investigators believe that the money stored at USPV was the proceed
                                                                                   s
  18           of criminal activity; stolen; the cause of brutal violence; and used

  19           as ransom.    During the course of this investigation, agents also

  20           learned that NEYMAN is an associate of USPV owner Michael POLIAK.       In
  21           conversations with CS-1, POLIAK described in detail, the April 2019

  22           kidnapping/torture and attributed the crime to his business
                                                                                                ',
  23           associate, NEYMAN.    POLIAK told CS-1 that he purchased vape

  24           cartridges and packaging (but not THC oil) from NEYMAN ("my guy who          i
  25           owned the tiaarehouse") for his marijuana vape business.   Furthermore,
 26 f POLIAK said to CS-1, "you want to hear the funny thing?              The money
 27            w as in my vault! His wife put money into my vault," explicitly

 28            acknowledging JSPV's role in the crime.    Additionally, on or about

                                                 20
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 35 of 121 Page ID #:794




       1    January 27, 2020, CS-1 met NEYMAN with POLIAK and discussed various

       2    Internet-based fraud schemes which might generate income.       POLIAK and
       3    GS-1 had previously discussed taking over NEYMAN's business interests

    9 : due to NEYMAN's pending incarceration.

    5                   i.   MATTHEW BEAVER -- On July 1, 7_.019, agents of the DEA
    6      and LAPD seized $215,653 in US currency from MATTHEW BEAVER, who
                                                                            was
    7 , observed entering and leaving USPV.        BEAVER was arrested for
   8       violations of California Health & Safety Code Section X11370.6,

   9       transportation of narcotics proceeds greater than $100,000.        Pursuant
  10       to his arrest, agents seized the cash, as well as eight cell phones

  1i       and keys which were similar to the keys which open boxes at USPV.
                                                                                     On
  12 ~ July 8, 2019 a state search warrant was served on USPV boxes
                                                                    #6515
  1.3      and #7111.     Agents seized $1,448,700 from those boxes.   Subsequent
  14       search warrants executed on BEAVER's phones revealed evidence of his

  15       involvement in marijuana trafficking.     BEAVER has a criminal history
  16       and is not licensed to distribute or grow marijuana in California or

  17       any other state.     Per the California Employment Development
  18       Department (EDD), BEAVER has no employment which would generate the

  19       income represented by this cash seizure.     BEAVER admitted his
  20       participation in an illegal marijuana business.      BEAVER admitted
  21       that the cash was the proceeds of unlawful criminal activity.       The
  22       cash was therefore forfeited.

  23                 j.      Between February 1, 2020 and February 26, 2021, agents

  24       conducted surveillance at USPV.     Aqents identified many current USPV
  25       customers who, based on my training and experience, are likely

  26       engaged in criminal activity and storing criminal proceeds or

  27       evidence of crimes at USPV.    For example, on February 12, 2020,
  28       agents observed a couple enter USPV who were subsequently identified

                                             21
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 36 of 121 Page ID #:795




       1   hand linked to an FBI San Diego healthcare
                                                      fraud investigation.
       2       Similarly, agents observed subject H.T. at
                                                          USPV on three separate
       3       occasions; H.T. is the subject of a curre
                                                         nt healthcare fraud
           4
       4       investigation by FBI Los Angeles.   A third healthcare fraud suspect
      5 ' appeared at USPV on May 28, 2020.        On June 9, 2020, agents identified
      6        a USPV customer who was subsequently linke
                                                          d to a current, on-going
      7    l investigation   into dark-web drug trafficking.    Agents also identified
      8        a USPV cusT_omer who is closely associated with
                                                               a group being
      9        investigated for the theft of thousands of
                                                          cell phones. Another
  10           individual identified has been associated to
                                                            an FBI Los Angeles
  11       (Russian) counterintelligence investigation.        Another customer
  12       identified in February 2021 was referred
                                                    to FBI Los Angeles for a
  13       possible Ponzi scheme. Furthermore, on multi
                                                         ple occasions agents
  14       observed USPV patrons in vehicles with out of
                                                          state license plates,
  15       specifically Illinois, Ohio and Nevada. Based on my train
                                                                      ing and
  16       experience in money laundering investigations,
                                                           Chicago, Illinois is a
  17       h ub of both drug trafficking and money laundering
                                                              , I believe these
  18       patrons were using their USPV box to store drug proce
                                                                 eds.      Agents
  19       also observed a number of USPV patrons in renta
                                                           l cars.      Based on my
  20       training and experience, drug traffickers often rent
                                                                vehicles to
  21       transport drugs and cash, in an effort to remain anony
                                                                  mous, and hide
  22       their identities from law enforcement.

 23

 24

 25

 26

 27

 28

                                              22
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 37 of 121 Page ID #:796




       1               H.    USPV Principals Are Aware That Their Customers
                                                                            Are Engaged
                             in Criminal Conduct and Store Criminal Proceeds
       2                                                                     at USPV
                             1.    MARK PAUL described his customers as bookies,
       3                          ,~rostituYes, and weed ~u~~s
       q ~             21.   During the course of this investigation, agents
           1                                                                 spoke with
       5 ' a Cooperating Witness ("CW-1"} 16, According
          r                                             to CW-1, prior to his/her
       6 ' arrest and incarceration, CW-1 rented multipl
                                                         e safe deposit boxes at
      7        USPV.    CW-1 became acquainted with USPV owner, MARK
                                                                     PAUL, and they
   8           became friends.      Based on conversations CW-1 had with PAUL, PAUL was
   9           aware that USPV customers, including CW-1, were engaged
                                                                       in criminal
  10           activity.      PAJL told CW-1 that his best USPV customers were

  11           "bookies," "prostitutes," and "weed guys." PAUL designe
                                                                       d the business
  12           to appeal to people operating outside the law or "in
                                                                    the gray area."
  13           PAUL specifically told CW-1 that the business was designe
                                                                         d to help
  14           people hide money from the IRS and the FBI.      Based on their
  15           conversations, CW-1 described PAUL as an advocate of not paying
                                                                               taxes
  16           on one's cash.

  17                22.      CW-1 routinely discussed his/her illegal gambling busines
                                                                                       s
  18           with PAUL, and PACTL was aware that CW-1 earned money from
                                                                          running an
  19

  20

  21            16 CW-1 has provided informa
                                             tion to the FBI since 2015. CW-1
           hopes to reduce his/her current sentence by providing information
                                                                               to
  22       the FBI. Specifically, CW-1 has provided information leading
                                                                          to the
           indictment of 5 individuals involved in drug trafficking and money
  23       laundering. The credibility of CW-1's testimony, however, is
                                                                          limited
           because CW-1 has omitted (and outright lied about) key facts when
  29       those facts implicated relatives or close friends who were continu
                                                                               ing
           to run his/her criminal organization after his/her arrest. Althoug
                                                                                h
  25       the United States does not possess any evidence to suggest CW-1 lied
           about the information discussed herein, CW-1's credibility is
  26       effectively limited to only testimony that can be corroborated
                                                                           by
           other independent evidence.   To that end, much of CW-1's information
 27        has been corroborated by independent sources such as law enforcement
           database checks, interviews and evider:ce gathered in other related
 28        FBI investigations, review of business records, surveillance, and
           other investigative activity.
                                           23
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 38 of 121 Page ID #:797




         illegal gambling business.     PAUL was further aware that CW-1 used
         USPV to store the proceeds of that business.

                23.   CW-1 also referred many clients to PAUL, including many

        ' bookies from CW-1's illegal gambling organization.
                                                                  Based on
        ' conversations CW-1 had with PAUL, PAUL was aware that
                                                                these
        individuals (USPV customers) also earned money from an illegal

        gambling business, and stored the proceeds of that busines
                                                                   s at USPV.
    8   On one occasion, PAUL asked CW-1 if he/she "had any more
                                                                 bookies"
    9   that CW-1 could refer to USPV.      This shows that PAUL was aware of the
  10    criminal activities of his clients and was eager to do more
                                                                    business
  11    with them.

  12            24.   In addition to numerous individuals engaged in various

  13    aspects of illegal gambling, CW-1 also referred 1) an individual
                                                                         whom
  14    CW-1 personally knew to be a pimp; 2} a cocaine dealer; and
                                                                    3) an
  15    individual involved in facilitating a sophisticated drug trafficking

  16    organization.     With regard to the pimp, CW-1 specifically described

  17    him as a "pimp" to PAUL and they discussed that he was engaged in

  18    promoting high -end prostitution.       Furthermore, CW-1 knows that the
  19    pimp in fact rented several boxes at USPV because CW-1 and PAUL

  20    discussed the pimp's efforts to negotiate a better price.

  21    PAUL told CW-1 that many of his USPV clients were "weed dealers."

  22    PAUL told CW-1 that he liked doing business with "weed guys" because

  23    they always rented the larger boxes which were more profitable for

  29    PAUL.    PAUL made similar statements to CS-1 in late 2019, thus

  25    corroborating CW-1's information.       On one occasion before the
  26    legalization of marijuana in California, CW-1 specifically referred

  27    an individual to PAUL, telling him the guy was "in the green

  28

                                           29
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 39 of 121 Page ID #:798




       1    business," or words to that effect, by which CW-]. meant in the

    2       marijuana business.

    3           25.     PAUL also told CW-1 that he thought wealthy Beverly Hills-

    4      based "Persians" or Iranians were hiding "dirty money" or
                                                                     "revolution
   5       money" at USPV.     CW-1 did not know if PAUL had specific conversations

   6       with those customers or if he was just speculating,      In either case,
   7       however, it shows that PAUL had no objections or qualms about

   S       facilitating clients who may have been violating federal or

   9 ' international laws.

  10            26.     PAUL was aware that CW-1 was laundering his/her illegal

  11       proceeds through the purchase of gold and silver, and encouraged CW-1

  12       to do this.     PA[JL told CW-1 that he "liked what you are doing with

  13       the gold" and `gold is the way to go" with regard to laundering

  19       money.     CW-1 also purchased gold for others in order to assist them

  15       in laundering their own criminal proceeds.     PAUL was aware of this
  16       and handed out business cards advertising CW-1's gold-investment

  17       "business," which CW-1 described as a front for laundering money,

  18       Furthermore, CW-1 advertised the storage of gold as part of the

  19       services of his/her "business" and listed 9182 Olympic Blvd., Beverly

  20       Hills, California (location. of USPV) as the storage location. PAUL

  21       w as aware of this and thus participated with CW-1 in the laundering

  22       of other people's criminal proceeds.

  23            27.    In November 2019, PAUL met with CS-l.   The meeting was
  24       recorded and reviewed by investigators.     During the meeting, PAUL

  25       told CS-"1 that a lot of the USPV clientele came from the cannabis

  26       industry and comprised approximately a third of the business at USPV.

  27       Additionally, PAUL told CS-1, "Whatever you put in [the vault , I          ',
  28       don't want to know."

                                              25
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 40 of 121 Page ID #:799




    1          28.    During the same November 2019 meeting, PAUL also made a

    2 i~ number of exculpatory statements to CS-1, whom he had just met.
                                                                                                 Tor
    3    example, PAUL said a number of times that his business was on the up

   9     and up; that he paid his taxes; that he declared all the cash he

   5     deposited; and that he was in the business of self-storage with a

   6     high level of security.         Based on my training and experience,
   7     criminals who hold themselves out as legitimate businessmen often

   8 G falsely deny their cr~.minality, particularly with persons they do
                                                                          not
   9     know or trust.     This has proven to be the case with PAUL, who in

  10     subsequent meetings with CS-1, admitted to participation in the

  11     marijuana industry and tacit knowledge of money laundering and other

  12     criminal conduct by his USPV business partner, Mike POLIAK.

  13                  2.   MICHAEL POLIAK bra ~ red about     brin=~in~;z_...._drue
                                                        __._w s._._              .~..,~ traffickers
                                                                                             ~ .e.~ »..
                           to USPV as customers
  14
              29.     On or about December 17, 2019, CS-1 met with Michael
  15 i
         POLIAK.     The meeting was consensually recorded and reviewed by                                'I
  16
         investigators.     During that conversation, POLIAK made the following
  17
         statements demonstrating his knowledge that criminal proceeds are
  18
         being stored at USPV:
  19
                      a.   POLIAK told CS-1 that "Mask [PAUL] made no money until
  20
         I came in.          None!            For seven years, made nothing.               I
  21
         changed that whole business                 he was making forty grand a year.
  22
         With me he makes fifteen thousand a month himself.                   I turned it from,
  23
         from three thousand a mor:th to thirty thousand a months'.                    The
  24
         business.    All I did was call marijuana lawyers and they sent me
  25

  26
              17 In September 2020, POLIAK told CS-1 that he was the best thing
  27     that ever happened to Mark PAUL, in that, prior to his co-ownership
         of USPV, PAUL was making $60,000 a year as a 100$ owner; but now, as
  28     a 50% owner, he is making $20,000 a month and the business is
         growing,
                                          26
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 41 of 121 Page ID #:800




       1     c,a.st~mt~rs.           ?'h<et:'s a11 i. d.i.r~.                   11r,d t:~ose p~~L;le, S ~ct~t u~, ;~~i.t.}i t'^~rn
       2    u~i:~ t~mn~y gave rrle ~r~ferra~_s ."                              Dt,rinc~ tr:is ~xc~:ancr::~ ab{~ut c,p }~ ati~~
       3    1T:7~
                'v~
                -      '`."~—~    Shc(~~        ~~5'C~.~l r    }1 C      ~~'}t~~i]~~   Wc~S   ~2~.i.1.T1C( if1P_~        11}CP~   Sti~`.F'Tl~    us:G~l"

       4    ttic;r;, I <Ai.dn't. knos~~ yca ca~r~ his ~artn~r, he was saying
                                                                             `m~~ ~:artr:e r
                                                                                           -'
       S    br;~u~ht iri, you knew, a 10~~ ^f naxij~.;ana, cocaine pr>.cp1e whc rave,

    6 ' wh.o t~~TJe mc>ne;y,•,                    P~~~AK r~~t>:li~ci, ,•Yeah."                         Shc~~•tly after, PO~TAR
            Sr1C a     ~1 ~~+~!'Cl~,: 1    ~'J1.T1~?Ci :LIl~          ~7.i.0   CUy     :p~~)'.~~    Clcl:~ Itl~;~}JE-'    one-tPi~.r.a          w.~iE

            byes f;z.)_'~ .               Two-thir..ds em~:~v.                    Nora i~'s maybe sixty, Sixty-tr~ree
    9       percent f:i:i.i.'•                  ~P~is c~l.early ~~emc+r:st~a~~~s not only that P?`)LIA~: is

  i t~
           r a4~~are   _}gat ma_i~j~.an~.~ ,~.:;~ c~,dairze ~;z:~,r.~~d~ ire r:e1c; at t~~P., Y~~ _ that

  11        tl~iis o ~ctirs Pay c~~s_~gn, i.rl order t;o make tt~e busir~s~ more ~~rvfi':
                                                                                         a~ :L e: ,
  ~2                           ~.          :~ror-l__ly afcc:r tie ~xch~rige ilcscriber3 ak~c~vr, PC'.,:i:.~'1:~

  13       added, "Listen, you don't want every drug dealer in your place

  14       either.          You need normal people too."                                           The expressed idea that "you
  15       need normal people too" suggests that drug dealers comprise the

  16 ~' majority of USPV customers, and the business has to make an
                                                                    effort to
  17 i attract a non-criminal clientele as we11, so as not to be
                                                                 too obvious
  18       a haven for criminals.

  19                          c.           While discussing the possibility of opening a second

  20       location of USPV, POLIAK said, "You have to pre-sell one third of
                                                                             the
  21       place to break even."                          He asked CS-1, rhetorically, "who's your

  22       customer base?                    Five guys that are laundering money?                                            That's not
  23       going to fill the business."                                        CS-1 said, "Not five. I have a lot."
  24       POLIAK replied, "Thirty guys?                                       Still not gonna fill a business."
  25       This exchange shows that POLIAK is aware of and specifically

  26       anticipates USPV customers' use of the vault by criminals who need to

  2l       launder money. It further shows POLIAK's position that USPV needs to
                                                                                                                                                           I
  28

                                                                                27
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 42 of 121 Page ID #:801




            attract more than money launderers - they also need
                                                                drug dealers
       2    storing cash.

       3              d.     In September 2020, POLIAK and CS-1 met again.           That
       4    meeting was recorded and reviewed by investigator
                                                              s.         During that
      5     meeting, POLIAK told CS-1 that they planned to
                                                           expand USPV by taking
      6     over the Mail Boxes Etc. store immediately adjacent
                                                                to USPV, further
      7     indicating that POLIAK's strategy of bringing in
                                                             drug
    8      dealer/customers has beer. successful.       Moreover, POLIAK told CS-1 he
    9      planned to turn one of two "privacy rooms" inside USPV
                                                                  (used by
  10       customers to access their boxes in private) into a separa
                                                                     tely rented
  11 . secure space.        POLIAK plans to charge $10,000 a month for the room.
  12 ( With regard to what POLIAK's customer was going to keep
                                                               in the room,
  13       POLIAK said, "I don't know.      I don't ask. But I'm charging ten grand

  14       for that little room!     Hundred and twenty grand a year."        CS-1
  15       commented that the room could hold $20 million dollars in
                                                                     cash.
  16       POILIAK replied, "I really don't care what he do.
                                                                      He might put gold
  17 '. in there.     I don't know."

  18                 3.     POLIAK describes ._ PAUL as_ a ler;;it
                                                .~__~..       ~    imate lookin~a "face"
                            for USPV that obscures POLIAK s ille;a__l conduc ,d~.~.—~..
                                                                                   t and
                                                                                        .
  19 j                      ownershi;a of USPV

  20 j               e.     During the December 17, 2019 meeting, which was

  21 I recorded and reviewed by investigators, POLIAK told CS-1 that
                                                                     he was
  22       a customer at USPV for two years before buying in to the busine
                                                                           ss.
  23       POLIAK told CS-1, "You know, I wanted Mark, [as a) partner,
                                                                                 I dian't
 24 ', want to do it on my own.         Because again, I have illegal businesses at

 25 '~, the time, like my vape shit, and I was back doing everything from New

 26 i York, I wanted a face.          Mark's a great face."      Here, POLIAK admits
 27        that he is personally engaged in "illegal businesses" and was storin
                                                                                g
 28        proceeds at USPV.    In fact, POLIAK told CS-1 he had approximately $8

                                               28
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 43 of 121 Page ID #:802




       1        million stored in six boxes at USPV, and anothe
                                                                r $2 million which he
       2        used to purchase property (discussed later).

       3                     4.   POLIAK remarks tha
                                                  m..~.~t it is funny! that
                                                                          —.the _.__._.
                                                                                 dru~_r.~..~money,
                                  stolen from his business associ~ate,__    which led ,to
                                                                                             ,
                                                                                               the
       9                          kidna__in and torture, ha ~~ened to be stored ._ Y_. ....~_.
                                                                                          at SPV
       5                    f.    During the December 17, 2019 meeting with CS-1,

       6       discussed above, POLIAK described in great detail
                                                                 the kidnap and
      7        torture event described above.         POLIAK admitted that he was doing

      8 I business with ALLAN NEYMAN who owned the warehouse and was present
      9        throughout the torture.       POLIAK told CS-1, "He [the victim] left the
  10           [stolen] money - you want to hear the funny thing?
                                                                              The money was in
  11           my vault!     His wife put the money into my vault."

  12                              PROBLEMS WITH CS-3 IN A DIFFERENT CASE
           i
  13                 30.    From communicating with other law enforcement office
                                                                                 rs and
  14       I AUSAs, I learned that in a different investigatio
                                                               n, on more than one
  15           occasion, CS-3 exchanged sexts with the target.
                                                                          CS-3 did not provide
  16           these and other communications with the target to his
                                                                     handler. CS-3
  17           later admitted to his handler and the government that
                                                                     he had deleted
  ~8           some of his communications with the target that were sexual
                                                                           in
  19           n ature.    CS-3 failed to follow explicit instructions from a handle
                                                                                     r
  20           on at least one instance, and failed to contemporaneously
                                                                         notify the
  21           handler that he was doing so.        CS-3 falsely told the target that CS-3
  22           had cancer to induce her to pay CS-3 thousands of dollars for

  23       fictitious medical treatments.            CS-3 has informed the handler and the
  24 3 government that he did this in an attempt recover money
                                                               that CS-3 had
  25       advanced on behalf of the target, but this "justification"
                                                                      has not
 26        been verified.         CS-3 contacted the target from an unknown phone

 27        number and email address, pretending to be other persons in
                                                                       order to
 28        buttress his lies about the cancer treatment.               CS-3 failed to notify

                                                     29
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 44 of 121 Page ID #:803




       1    his handlers of these issues before they came
                                                          to light, and when
       2 ( initially confronted, did not disclo
                                                se the full. scope of his conduct.
       3 ' There is also evidence that CS-3 fraudulently
                                                           used another person's
       4 ', credit card.

       5         31.    CS-3 has provided information to the DEA
                                                                 since 2018 and,
       6    aside from the problems set forth above, has proven
                                                                reliable.      His
       7    work led the seizure of drugs and weapon
                                                     s.   In the instant
      8     investigation, CS-3's information has been regula
                                                              rly corroborated by
      9     independent sources such as law enforcement
                                                        database checks, review
  10       of other records, recordings, surveillance, interv
                                                              iews and
  11       information and opErational assistance provided
                                                           by other Confidential
  12       Sources, unknown to CS-3.    As described below, CS-3 was repeatedly
  13       paired with an undercover task force officer, who was
                                                                 also a witness
  14       to CS-3's undercover work.

  15            GEORGE VASQUEZ

  16            32.    CS-3 has had numerous conversations with USPV manager,

  17       GEORGE VASQUEZ.    Many of those conversations reveal that VASQUEZ is

  18       aware that USPV customers engage in unlawful activity
                                                                 and maintain
  19       the proceeds of unlawful activity in their USPV safe
                                                                deposit boxes.
  20       Conversations between CS-3 and VASQUEZ on June 28, August
                                                                     9, and
  21       August 22, 2019, were all consensually recorded and review
                                                                      ed by
  22       investigators.    The following examples demonstrate VASQUEZ's

  23       knowledge and awareness of the criminal activity which USPV

  24       facilitates.

 25             33.    On June 28, 2019 CS-3 spoke to VASQUEZ about the purchase

 26        of marijuana vape cartridges (discussed more fully herein).
                                                                            During       ~,
 27        the conversation, CS-3 said, "I don't know about this shit
                                                                      [vape
 28        cartridges).   I'm just the money laundering mijo.   The real big thirg

                                             30                                      ~
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 45 of 121 Page ID #:804




    1    is the other shit [drugs, not marijuana] for me."     During this
    2 ', conversation, CS-3 unambiguously stated that he/she is the "money

   3     laundering mijo."     This statement conveys specific knowledge to

   4     VASQUEZ that CS-3 is engaged in criminal activity, specifically money

   5    laundering.      Additionally, CS-3 contrasts his/her ignorance of the

   6 ' cannabis oil business with his/her conduct in "other shit."       Based on
   7    my training and experience, as well as a comprehensive de-brief of

   8 ~ CS-3, CS-3 was referring to hard drugs, not cannabis oil, when he

   9 ( said "The real big thing is the other shit for me."      Furthermore, CS-
  10    ', 3 believes that VASQUEZ was aware that CS-3 was referring to non-

  11    .cannabis drug trafficking.

  12                5.    VASQUEZ warns CS-3 about "asset forfeiture"

  13         34,    On August 9, 2019, CS-3 spoke to USPV manager GEORGE

  19    VASQUEZ about difficulties in transporting cash.     VASQUEZ told CS-3
  15    that USPV owners planned to expand their business into other cities,

  16    including Chicago18.     CS-3 said, "So let me tell you what I'm doing.

  17    I can't fuckin' drive with this kind of cash, from fuckin' east coast

  18    down here          `cause I get pulled over, just like you just said."

  19

  20
             le Based on my experience investigating drug
                                                           trafficking and
  21    money laundering organizations, I know that drug trafficking and
        money laundering activities are concentrated in certain cities.
  22    These include cities on or near the U.S.-Mexico border, such as
        Laredo, San Diego and Los Angles. In addition, other cities
  23    throughout the United States serve as "hubs," or center points where
        drug distribution and money collection are concentrated. For example,
  29    drugs are often sent to Chicago, Illinois, before being further
        distributed to other cities in the mid-west, such as Cleveland or
  25    Milwaukee. Likewise, the proceeds of drug sales are often collected
        and concentrated in Chicago as well. Based on my experience
  26    investigating money laundering, I know that millions of dollars in
        drug proceeds are processed through banks in Chicago. Adding a LJSPV
  27    branch ir. Chicago would likely be profitable in that it would further
        facilitate drug trafficking and money laundering. USPV owner Michael
  28    POLIAK expressed this to CS-1 numerous times during conversations
        with him/her in late 2019.
                                         31
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 46 of 121 Page ID #:805




    1   VASQUEZ added, "Asset forfeiture."          CS-3 continued, "And I just have

    2   to fuckin' walk away.       And I'm not trying to take that loss anymore.

    3   .     So anywhere that he's [MARK PAUL] willing, you know, to go in

    4 ~ to it [private vault businessj, I want dibs."             Based on my training
    5   and experience, as well as a comprehensive debrief of CS-3, I believe

    6   that CS-3 was telling VASQUEZ about the difficulties in transporting

    7   drug proceeds (cash) across the United States, and the possibilities

    8   of those proceeds being seized by law enforcement.              Further, I
    9   believe that VASQUEZ was aware that CS-3 was referring to the

  10    transport of criminal proceeds, and his comment, "Asset, forfeiture"

  11    demonstrates that he is aware that law enforcement can seize and

  12    forfeit money that is criminally derived.

  13               6.     VASQUEZ explains that USPV   ~ _ would
                                                              , ~ not work.~_.
                                                                            in New _  York
                          because
                          _._._.  ~_~anonymous safet~,T de~osi't box rentals there
  14
                                          ~_     .T...                           _...__.. are
                             rohibited

  15         35.   On August 9, 2019 CS-3 spoke to USPV manager GEORGE VASQUEZ

  16    about expanding USPV's business.         During the course of the

  17    conversation, VASQUEZ explained why USPV's business model would not

  18    work in New York.     VASQUEZ said, "You know, we had already talked

  19    about several cities, you know.         We tried New York             And it can't
  20    be like us.     It can't be anonymous and private.                 In New York.

  21    We tried that.     That's what Mike [POLIAK] wanted first19.           New York

  22    and Jersey and all that area around there."           Based on my training and

  23    experience, as well as a comprehensive debrief of CS-3, I believe

  24    VASQUEZ is aware of and referencing a New York state law which

  25    prohibits operating private safe deposit box vault in the manner that

  ?_6

  27

  28         19 MICHAEL POLIAK is from the New York and New Jersey area and
        relocated to California.
                                         32
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 47 of 121 Page ID #:806




       1    USPV operates, with anonymity, the particular quality which
                                                                        appeals
    2       to criminals.

    3                   7.   VASQUEZ an d. CS-3 ~en1~ discuss, drug: traffickin.?~
                             monet~ movement and money{ launderin>~
    4
                 36.    On August 22, 2019, CS-3 spoke to USPV manager GEORGE
    5 i
            VASQUEZ about crossing the US-Mexico border.       During the conversation
   6
           CS-3 asked VASQUEZ, "You drive through? [the US-Mexico border].
   7
           VASQUEZ replied, "Yeah."     CS-3 asked, "And they don't sweat you at
   8
           ; all?"   VASQUEZ replied, "Not really."     Later in the conversation,
   9
           ~ VASQUEZ asked CS-3, "Do you go there [Mexico] much?"      CS-3 replied,
  10
           "I do, but now I got Primo who does that so like I'm not even trying
  11
           to fuck with any of that          he's the one who runs back and forth."
  12
           Based on my training and experience as well as a comprehensive
  13
           debrief of CS-3, CS-3 was discussing the challenges of crossing drugs
  14
           into the United States from Mexico. Further, CS-3 believes that
  15
           VASQUEZ understood that CS-3 was making references to smuggling drugs
  16
           across the US-Mexico border.
  17
                 37.    On August 22, 2019, USPV manager GEORGE VASQUEZ spoke to
  18
           CS-3 about the need to hide money from both law enforcement and
  19
           people in ane's own organization.       During the conversation CS-3 said,
  20
           ".        buddy of mine just god fuckin' hit, not by fuckin' feds but by
  21
           fuck his own fuckin' team.     And what are you gonna do, call the                 i
  22
           fuckin' cops?"     VASQEZ replied, "Yeah."    Later in the conversation
  23
           CS-3 said, "Doesn't even fuckin' trust anyone.       Everybody told him,
  29
           hey you're stupid, you fuckin', find a stash pad, something."                 I~
  25
           VASQUEZ replied, "Yeah.     That's what happened with Mike [POLIAKJ .
  26
           Phat`s how Mike got here. You know.      He was referred by one of my
  27
           other clients         He's like, hey man, you're getting too big
  28

                                              33
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 48 of 121 Page ID #:807




       1 .already                   You guys go put it away somewhere.                         That's how he came
       2         by.    Most of my clients are word of mouth, you know?"
                                                                                                       Based on my
       3 ' training and experience as well as a
                                                comprehensive debrief of CS-3,
       9         CS-3 was talking to VASQUEZ about the diffic
                                                              ulties in hidzng criminal
       5         proceeds both from law enforcement and from
                                                             individuals in one's own
       6         criminal organization.             Additionally, VASQUEZ's comments show that
       7         USPV co-owner MIKE POLIAK had difficulty findin
            i~                                                   g a place to put large
      8     j amounts of cash, presumably criminal procee
                                                          ds.                              Finally, VASQUEZ
      9     i confirmed that most of the USPV clients learn
                                                            about USPV from other
  10 ' clients, who may also be engaged in criminal
                                                    activity.
  11                   38.   On August 22, 2019, CS-3 spoke to USPV manager
                                                                            GEORGE
  12             VASQUEZ about needing to move money.                     During the conversation CS-3
  13 j said, "My biggest thing right now is how do I
                                                     fuckin' move it [money]
  1 q I~ out.                     because I told you, I bought a fuckin' car, but actual
                                                                                         ly
  15             it gets old after a while                      And I can only buy a certain amount
  16             of cars before I need a fuckin' dealer's license."
                                                                                                 Based on my
  17             training and experience as well as a comprehensive debrie
                                                                           f of CS-3,
  18         CS-3 was talking to VASQUEZ about finding ways to launde
                                                                     r criminal
  19 ,. proceeds, specifically drug money.                            CS-3 referenced purchasing
  20        vehicles as a method for laundering criminal proceeds,
                                                                   and the
  21        difficulties that poses.                  CS-3 believes that VASQUEZ was aware and

  22        understood that CS-3 was talking about ways to launder crimin
                                                                          al
  23        proceeds.
                                                                                                                     j
  24                         8.     VAS~UEZ acknow
                                               ~_....~ _led::e   s the likel~~
                                                            .._. .~..                     stora~~e of
                                                                          __...._.._ a____._..      __.._..dru:~
                                                                                                               ..
                                    ~rtroceeds at USPV
 25 ',
                       39.   During the course of this investigation, agents obtain
                                                                                    ed
 26
           I information and operational assistance from
                                                         an undisclosed
 27

 28

                                                               34
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 49 of 121 Page ID #:808




          1    C~nfic~e~~t~a~. Source ("CS_r~~~~ zc,                      On or        ?}~Ql.it: ~'ebtuar4J       25, 2020, CS-~,
          2    :~~tio i7ad ~~~eviou.~ly rc:~teci a large 10 x 1CJ .pox ~t US?~i, spoke
                                                                                       t.;~
          3    VA~~iJ~7:        boat a sigr? at USPV sayir,cx they enp~oy~d the use of ~~rilg_

               s~i :ping cons.                CS-4 askE~t~ VAS~L1~.7, when ~,aas the last t~.me tY?ey had a

      5        drug do ~ i.r. C1~>PV, an:~ VAS~7UEZ :paid. hF                         c:ouldn' t remQ-nbe~-.
      6 '               ~.       USP~T Erincipals Brokered and Supplied Illegal Drugs (THC
       ~,                        and Cocaine) frr~m SUBa7'ECT PREMISES Including USPV

                        9;;.     In ;~urc ~0~9, CS-:3 czl.i:i.vatud a fri~:rc.31y ~tisin~ss
      8
              ~ rc.latic~tZshi~ with JSPti' <<arZac~~r GEi)RG~' VA~iQLT ~ .                              Dur~ nq that- time:, C;S-
      9
              3 spoke Ica v7~SQUEZ a}.~oi~t ~:~urct~asing marijuana v~ping                                      ~Y'OC~il~ts.
      r
   Z. i~

              ~ t;~ziS;,)t7i~.,?, offered ~::~ ~.~,r•ovirt~ ^S-3 wi~i                ~r~ITl~~E'S   ~f vaping px~oduc:ts.
   2:i.
                                 1.          t~SPG' Man.a~rer VAS~TJ~'L dis ;lar,~~~
                                                                                ~>   rn~ri~uara c~rtr~,~t.e~s
  :i 2                                       fay s~1e it Lhe w.~rivate vice r oom cf USPV

   ~3                  ~i1..     ~P. ~JUri.F' ~o~      LQw`~      ~.~~ — .3 ia~Il~    vC) titi~ty' 1.1    1~rSOY` t:1      OS;'~Y~3Lri   ~lE

   1 ~1       v;~pi:lq satn~lFs ~r.~n V~fi~>UI;7.                    `T'h~~ neeta.n;~ was r:ortsensL~ally rec~rd~~d

   1~         anc: sur~s~g2rentl,~ rGviF~-~ve~:1 by the hf`idnv.                              At app-_axim,~':~1.~J 1.7.:<0
   1 Fi       a.m. CS-3 a_s:i.ved. at JS?V where h~/she: Baas ir.zn~diGtply met: a.t. the

    !
    `         f.:-ant d~~r ~v ~/A~QJEZ. ~31?S~)[~~Z Nas holc~i~ rig a small cardboard bax i^

  1 E3        h a.s hand.: and dir~cte~ C:S--~~? back to the secure vault. VASc~( ~7_, was

  19          a rmed ~t the ti.n~e n~ this tr~nsacti~~n with a semiautomatic pistol

  2D          that, was in an open ~~a~•ry l~olstr:~r o:~ ~iis right hip aloncsi_c~c~ .n

  ?..'1       ~rk~-:oe~r     t:.7r~c of b~clge. :7rves~igarars hive ric~t~~ced that VAS~tJ~l., is

  2i          always ~rric~ ir; this ±ashion during his wo~'k Prours as p~.yt ~` lii

  2"3

  24                 ,':~ CS-~ kias p~~vr~~~~ iz~forr~ati.un tc th~~ F'1~1 ~inee X0.15.
              ~pec.a_=ically, ;S~~ has ~rcvid~d infcr..mati.or. urhi~h has ideriL- ifi~d
  2 ~~5       participar.i_s i.~~ va~_ous mci,   :e,y-:l.aun~ering schemes, as t,~ell as she
              rnetY?cols f. cr ;:~ursuir:q thr~s~ s~vtiemes. CS-4's in£carmaticn and
  26          ~peratitinal ssist:an.re h~aT~ bc~:n u.~cd it numerous itzvestic~t _ors. CS-
              ~'s i-~f..~rmatic~z has Y~ecn corroL~orated by .indeperdent. sources suc:~ as
  ~7          .c1['S P_i1~O~CL~'tllf-'rlt:   C~c1~cl~c3SE?   C}7(`C}C~~   I"E?~J1P_W    t7i   Ot~":E'r   rc:CC~TC]'S r   T.E'COY'f:~;LI'~C~
              sur-rei.11anc.e, .zit.erviecas ar~c~ ct';:er inve5-iaat~ive a~tivi.ty. CS-9`s~
  %8          informa~i~n has ne~:~r b:Yer~ found ~vo bV false ar misle~dinc~.         T
              be~~.evc rS-4's inf,~rmat_~or7 i.s riigrl~ creca:i~~le.
                                                       35
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 50 of 121 Page ID #:809




   1   purported duties as the security manager for USPV. VASQUEZ and CS-3

   2   proceeded to the private viewing rooms in the back of the actual

   3   vault.

   4        42.   Once inside the room VASQUEZ placed the box on the small

   5   desk and opened it revealing six small packages of various sizes with

   6   different advertising boxes. CS-3 knew this to be the Butane Hash Oil

   7   ("BHO") containing THC vape cartridges he/she was there to acquire

   8   from VASQUEZ. The cartridges were packaged differently and displayed

   9   different brand names and TCH yields on the packaging. They appeared

  lU ' ready for retail sale in a marijuana dispensary.

  11        43.   During the meeting, VASQUEZ said, "So I'll text you the

  12   prices right now         They're like from ten to seven, the prices."

  13   Later VASQUEZ said, `~He [the supplier] told me do whatever you want.

  14   He can make pretty much whatever you want."    CS-3 asked for

  15 ; information about the product and VASQUEZ said, "that's Danka

  16   [brand].   I think that's like seven.         He says the ones that are

  17   ten bucks, which is the Brass Knuckles [brand]—`~ CS-3 said, "Which is

  18   probably the good stuff."   VASQUEZ agreed, "The good stuff         The

  19   good quality        these others are kind of cheesy quality.           The

  20   VSOP and Eurekas are the good stuff        so check it out."    CS-3

  21   agreed and accepted the samples.

  22              2.   USPV Manager VASQUEZ hints that USPV Owner POLIAK is
                       the source of the mari-~uana cartrid~;;es
  23
            94.   C5-3 then asked about making a larger purchase.    "Like, he
  29
       [supplier] got supply?        like could he produce the numbers?"
  25
       VASQUEZ replied, "I can tell you this.   He's a partner here."    CS-3
  26
       and VASQUES then discussed having CS-3 speak directly with the
  27

  28
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 51 of 121 Page ID #:810




   1   supplier.    VASQUEZ referred to the supplier as "Nike-," subsequently

   2   identified as MICHAEL POLIAK, co-owner of USPV.

   3         95.   Immediately after the meeting, DEA agents took into custody

   9   six samples of BHO containing THC vape cartridges.       The samples

   5   included 1) Dank Vapes, Green Crack (90.660 THC); 2) Kingpen,

   6   Trair:wreck (71.72    THC); 3) Space Vape, V.S.O.P. (98.90 THC); 9)

   7   ', Eureka, Purple Punch (92.3   THC}; 5) Space Vape, Alien Alaskan

   8 ' Thunderfuck (91.18     THC) and 6) Brass knuckles, Jack Herer (1000 mg

   9 ~ cannabis distillate).

  10               3.    USPV Owner POLIAK meets a customer at USPV and then
                         leads him to the USPV ~arkin4~ lot to view mari~'uana
  11                     cartridges ~~~

  12        46.    On July 26, 2019, CS-3 went to USPV to purchase a large

  13   quantity of BHO THC containing vape cartridges.       The meeting was

  19   consensually recorded and subsequently reviewed by the Affiant.

  15   Shortly after arriving at USPV and making contact with VASQUEZ, CS-3

  16   was introduced to MICHAEL POLIAK.       During the conversation, POLIAK

  17   said, "Hey it's [the vaping cartridges] in my trunk, in boxes.             .

  18   Like five boxes, two hundred each."       About three minutes after            I~

  19   arriving at USPV, agents observed CS-3 and POLIAK in the USPV parking

  20   lot at POLIAK's vehicle, a white 2017 BMW 790i four door sedan

  21   nearing California license plate

  22

  23 ~w~~).                     Agents observed CS-3 and POLIAK transfer five

  24   boxes from POLIAK's vehicle into CS-3's vehicle.

  25        47.    After transferring the boxes, CS-3 and POLIAK went back

  26   inside USPV.     CS-3 asked, "You got a money counter here, right? Yeah,

  27   there it is right there.     Eight."    CS-3 then gave POLIAK $8,000 for

  28   the five boxes, as previously agreed.      POLIAK said, "I can feel money

                                          37
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 52 of 121 Page ID #:811




         1        already."     C5-3 said, "I'l1 let you know how it goes and I'll put in

        2         a bigger one for you, okay?"                    CS-3 departed from USPV and provided
        3         DEA agents with 1000 units of BHO vape cartridges containing THC
                                                                                   that
        4        was purchased by from Michael POLIAK and George VASQUEZ at USPV.
                                                                                                                        DEA
        5        took the boxes into evidence, and the DEA Lab determined that the

        6 1 ' products contained THC.

        7                      4.    US~~V C~~ner P~JLTl~it sold 1000 m~ari~~~ uana cartr ~ci ~s f~-r,-'n
                                     th~~ ~:~a~'c~c~=; l.~~t of POLIAIC'S RESTDI~:~NCE
        8
                       48.     On Uctober ;i            20~ 9, CS-3 vurc?~~sed an addit~ora:i.. 1GOG
        0
             i
                 uni*~s of ~HG T[iC-conL~ining vale pen cartri~.~ges frr~m USPV ~~~ner
   1 i;
                 Tfi.rhael POvrAK.       'I'he operate o:i eras crnti;ensz~~lly r~~orrled ar~d rev~.rr~red
   11
                 b~~ ~nvastic~a~.ors.        C5-.~ :net Fi.~YIAK ~.n the: perking 1.at .
                                                                                       or
   12
                                                                     a~j~~~~e~r:t fic ~h~ r.~~sid~7c~e of r~1~r°hacl.
  "3
                 PGZIAK.      CS-~ ~>t rch~,,ed vale pen ca.rtricges with ~rur~d i:amc, KingPen,
   14
                 I;.i_n~Per: Yta.~ be.c~ri ic~:ntifi~d iay the Ga~ifcr is ~7epart.ment ~~£ ~o~~umer
   15
                 Affairs (CD:"71} , Depar?~ment ct Ir:vevLigati~~ns, as of e of the s~ver~l
   lF
                 ur71 ice:~sx„d bra.nda.~ c~_~ vap~~ ~}en :~.a~~tridges tl:~xt have
                                                                                  ' cd ~o rnu1 tip.l_~
   7.7
                 hospi=~l.izatio-zs r.atiorw.id~,                "S'hrc~ugh triis ir.ves~igat~~n, agen=~s nave;
   l~
                 dei,:er..;nine~ triat POLIAK is r,ou a li.cenv~d marijuana distri~utcr in
   13



  2~
                       ~ 3.   ThE> c~.rtridgf~s ~~ere :i..mmed.iai:ely taken .i..nto [)EA custody anti
  21
                 sent to ttie DMA lab for analy,ais, wr~_er2 they tested positive ~c~r TIC.
  22
                       SCE.   P.rl~iticn;~lly, DES, serf ~i.ght sarn~.~le~s r,f vape ~.artr.id~c~s
  •7 ~
             5(?1I^~'~ ~tQFT' C'c, :r1   Cif' ~rlE' ~~'iY:E:'C   ~Tdll:arlCtl0i1S i~f?SGCI~':~Ct c3~`iQVC~   (ull:3.~ ~~ f
  G~ '
             Duly 26, and Octo~~r 3:1) to tt~:e Cai ~crria Pc:~adtm~~nt of P~;t~'i~
  25
                 _lealt?~, r'ooc~ and _:~r_ug I.:~bcra~or- y branch .£or acd~.tic~nd.t jesting.                      'I'h
  ?..
             t2s~i.ng ~huca,~d that ~:~tr;.~ of t~^e eight samples c~nta_ncc~ ~i~amir, .'
  27
             ac~t~t:e oil, which. t^~ Cc:r~er foi D~seas~ Control. teas lir:k~
                                                                             ,d to lunr~
  28 4

                                                                   tIl
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 53 of 121 Page ID #:812




    1 ~~damage and death.21 This health crisis was particularly
                                                                acute in the
    2       summer and fall of 2019, when POLIAK and VASQUEZ sold these products

    3       to CS-3.      At least one sample from each of the three transactions

    4 'tested positive for Vitamin E acetate oil.

    5               51.   Based on conversations POLIAK had with CS-1 on December 17,

    6       2019, which were recorded and reviewed by investigators, POLIAK is

    7 ' clearly aware of the unlawful and dangerous nature of the BHO THC-

   8        containing products he was selling.     During that meeting POLIAK told
   9        CS-1, "I don't have anything.      Nothing to move.   I shut everything
  10        down.    I'm not doing anything right now."   CS-1 asked, "Why?"      POLIAIi
  11        replied, "I don't want the liability.           I mean, enough [money].
  12        It's never enough, but I don't want the liability this stage of my

  13        life cause I was making vapes.           They brought lung diseases now.
  19        People are having-- there's commercials, you know? I don't need the

  15        liability."     This demonstrates POLIAK's awareness that the product he

  16        was recently selling was linked to "lung diseases" and potential

  17        liability.     POLIAK also seems to be referring' to Public Service

  18        Announcements (PSAs) alerting the public to the dangers of marijuana

  19
        i
  20
                  Zi See The New York Times, "Vaping Tllnesses are Linked to
            Vitamin E Acetate, C.D.C. Says," Denise Grady, November 8, 2019;
  21
            w ww.n,times.ecm/2019/11/08/health/va in illnes-cdc html;
  22              "A form of vitamin E has been identified as a `very strong
            culprit' in lung injuries related to vaping THC, health officials
  23        reported on Friday, a major advance in a frightening outbreak that
            has killed 90 people and sickened 2,051.          The outbreak has
  24        revealed the existence of a vast, unregulated, shadowy marketplace of
            illicit or bootleg vaping products that are essentia]_ly a stew of
  25        unknown chemicals concocted, packed and sold by unknown manufacturers
            and sellers.         Hundreds of state and federal health
  26        investigators have been deployed to find out what has cause such
            extensive damage to patients' lungs, which researchers have likened
  27        to the chemical burns suffered by soldiers attacked with mustard gas
            in World War I.         Many of the products used by those who became
  28        ill were illicitly obtained, public health experts have said, by
            patients who bought them from friends or on the street."
                                              39
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 54 of 121 Page ID #:813




       1    vape products.        Additionally, during a discussion about the
       2    kidnap/torture event (discussed above), POLIAK
                                                            said, "He [NEYMAN] was
       3    the one selling the cartridges and the packagi
                                                           ng. Not the oil, you
       4    know?       I would make my own oil and inject."             Because the oil itself
    5 ' is believed to be causing the lung damage, POLIAK
                                                          effectively
    6       admitted his role in manufacturing this dangerous
                                                              product.
    7                     S.     USPV     Owner
                                 ~.~ m__.__... ...~_-_, POLIAK
                                                         _.,v~  discuss
                                                               .~.    _.._ed with
                                                                              ~~__ a USPV
                                                                                      ti. custome
                                                                                             ~... r
                                 selling flavored cocaine while at POLIAK'                 S RESIDENCE.
    8
                  52.     In October 2019, CS-3 and USPV co-owner MICHAEL POLIAK
    9 1
           first discussed the sale of "flavored cocaine" or "Flavad
                                                                     o."                       On or
  10
           about October 11, 2019, CS-3 and POLIAK met for lunch.
                                                                                       After lunch,
  11
           they returned to POLIAK's RESIDENCE at '
  12
           ~.       While approaching POLIAK's unit, they passed the mailbox
  13                                                                         es and
           POLIAK commented to CS-3 about the cocaine residue on his mailbox
  14
           key.     POLIAK explained that he uses the key routinely to snort
  15
           cocaine, and the key therefore has coke residue.                    CS-3 expressed an
  16
           interest in purchasing cocaine.
  17
                  53.     POLIAK then told CS-3 about "Flavado," with which CS-3 was
  18
           unfamiliar.         POLTAK described it as flavored cocaine which softens
  19
           the drug's effects, without diluting them.                 POLIAK told CS-3 that
  20
           women love it and he recommended the strawberry flavored coke. CS-3
  21
           expressed an interest in purchasing flavored cocaine.                     POLIAK called
  ~z
           "Casey" in the presence of CS-3 and identified "Casey" as the person
  23
           who could "hook [CS-3~ up."            POLIAK told CS-3 that he would connect
  24
           CS-3 with Casey when CS-3 was ready to buy, and CS-3 should just let
  25
           POLIAK know.
  26
                  54.    On or about November 5, 2019, CS-3 contacted POLIAK and
  27 ~
           asked him if he could hook CS-3 up with Casey in order to purchase
 28 ~

                                                      40
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 55 of 121 Page ID #:814




       1     the flavored cocaine they had previously
                                                      discussed.      POLIAK asked how
       2     much CS-3 needed and CS-3 told him he was lookin
                                                              g for "a zip" [one
       3     ounce]. POLIAK told CS-3 that Casey didn't sell
                                                               it like that-- he
       4     breaks it down into per-use quantities.      CS-3 asked for $1000 worth
       5 l and POLIAK agreed.

       6 ~          55.    On or about November 15, 2019, CS called POLIAK
                                                                           to follow-
       7   l up   on the requested cocaine purchase.   POLIAK advised that he was
    8 1 having family issues he was dealing with,
                                                  and didn't have time to
    9 ' arrange the deal.

   10 ;            56.    On or about December 11, 2019, CS-3 and POLIAK again

   11        discussed the purchase of flavored cocain .
                                                             During that phone
  12 ~, conversation, POLIAK suggested CS-3 commun
                                                   icate with him using a
  13 wireless application called "Signal."
                                               CS-3 agreed, and further
  19         discussion about the flavored cocaine purchase occurr
                                                                   ed over Signal,
  15       an encrypted application popular with drug traffickers.
                                                                   POLIAK and
  16       CS-3 continued to discuss the cocaine deal over Signal
                                                                  , often
  17       including the third-party supplier; however,
                                                        POLIAK never allowed CS-
  18       3 to deal directly with anyone - POLIAK was always
                                                              involved. CS-3
  19       believes this was intentional in order for POLIAK to protec
                                                                       t his
  20       financial cut in the deal.

  21                      6.   USPV Owner POLIAK set u~ a cocaine deal at USPV, but
                               then moved it when USPV Manager VASQUEZ Objected to
  22                           the location

  23               57.    On or about December 16, 2019, POLIAK told CS-3, "Come
                                                                                 to
  24       the vault [USPV]; we'll do it [cocaine deal] here.
                                                              "      CS-3 agreed..
  25 i However, a little later, George VASQUEZ called CS-3
                                                           and expressed his ',
  26 'I objection to CS-3 and POLIAK conducting a cocaine deal at
                                                                  USPV.
  27 ' VASQUEZ felt that POLIAK was not being careful and
     1                                                    that he was
                                                                                        i
  28 i possibly bringing unwanted attention from law enforcement
                                                                 onto the               ~
                                               41                                       ~
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 56 of 121 Page ID #:815




       1    business.    VASQUEZ told CS-3 to "do the deal quickly - pick it up
                                                                                and
       2    get out of here," or words to that effect. Shortly after,
                                                                      POLIAK
       3    contacted CS-3 and said they could not do the deal at USPV.

       4         58.    On or about December 18, 2019, in a conversation with
                                                                              CS-3,
      S    ( which was recorded and reviewed, POLIAK instructed
                                                                CS-3 to meet with
   6       an unknown associate of his at

   7 ~~ in order to obtain one ounce of flavored cocaine
                                                         .                    CS-3
   8       ! was able to make arrangements for a DEA Task Force Officer,
                                                                         working
   9       in an undercover capacity ("TFO-UC"), and posing as an
                                                                  associate of
  10       CS-3, to make the purchase for $2,200.     TFO-UC arrived at the
  11       location and met with an individual who was later identif
                                                                     ied as
  12       Daniel SAVAGE and obtained a quantity of suspected cocaine
                                                                      in a white
  13       shopping bag, hidden beneath a pair of black gym shorts.     DEA agents
  14       took custody of the suspected cocaine which was in a clear plastic

  15       sandwich baggie that had been tied in a knot.     The white substance
  16       and the sandwich baggies weighed 29 grams.     The suspected cocaine was
  17       sent to the DEA lab for processing.     The substance tested positive
  18       for cocaine HCL.

  19            J.     USPV Owner Mark PAUL Leases Property for the Purposes of
                       Manufacturing, Producing and Distributing Controlled
                                                                                      ',
  20                   Substances

  21            59.     On or about February 20, 2020, PAUL met with CS-1.    The
  22       meeting was consensually recorded and reviewed by investigators.

  23       During that meeting, PAUL told CS-1, "I've been doing cannabis

  24       deals," but then described himself as "just a landlord."    PAUL went
  25       on to describe one location as an "amazing property" that everyone in

  26       the marijuana business wanted because of its location.    However, it
 27        was located near a Gymboree - a business which falls under Cali~ornia

 28        Health & Safety Code 11362.3(3), prohibiting marijuana possession

                                             42
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 57 of 121 Page ID #:816




       1    within 1,000 feet of a school., day care or youth center - so no one

    2 ' in the cannabis business could buy the location.        PAUL then explained
    3       how he bought the Gymboree, left the signage in place, and then

    4       bought the "amazing property" for the dispensary.   He did not remove
    J       the Gymboree sign until the dispensary was open for business. PAUL

    6      told CS-1 that he paid $250,000 for the Gymboree (which he closed),

    ~ I and $4.5 million for the other property, as well as $700,000 in
    8      improvements.   PAUL told CS-1 that he earns $62,000 a month renting
    9      the property to the dispensary owners22.

   10           60.   During the same consensually recorded meeting in February

  11       1 2020, PAUL said, "I have another deal - I have a dispensary--" then

  12 ~ he stopped speaking abruptly, as though he thought better of
     i
  13 ' admitting that he had a marijuana dispensary. PAUL then changed the

  14 'focus
     I      of his comments to the company in Oregon rather than his role.

  15       PAUL went on to describe "the largest marijuana processing company in

  16       Oregon" with whom he partnered.   PAUL told CS-1 that this business
  17       could process 5 to 10 million pounds of marijuana a month with the

  18       u se of a kiln that quickly dries wet hemp.   Further, he told CS-1
  19       that the group was conducting $2 million a month in business, but had

  20       contracts for $10 million a month that they could not meet.    PAUL
  21       told CS-1 that he invested $5.5 million in the business.

  22

  23

  24
                22 Based on specific descriptions, agents have
                                                               identified the
  25       marijuana dispensary as The Atrium at 5441 Topanga Canyon, Woodland
           Hills. Mike POLIAK corroborated PAUL's association with this
  26       business to CS-1 in September 2020, telling CS-1 that PAUL purchased
           land "up north" for a marijuana grow, but refused to finance the
  27       equipment. Now, according to POLIAK, PAUL's partners are having
           trouble paying the lease on the land, their "finance guy" has taken
  28       over the Atrium dispensary, and there is a power struggle for
           control.
                                            43
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 58 of 121 Page ID #:817




       1              61,     On or about April 22, 2020, CS-9 spoke with
                                                                          George VASQUEZ
       2        w hile at USPV to pay rent on a safe deposit
                                                             box.     This conversation
       3        w as not recorded, but was reported to the Affian
                                                                  t immediately after
       4        it occurred.      VAQUEZ informed CS-4 that "his boss" recently
                                                                                purchased
       5        six or seven hundred acres in Colorado for the cultiv
                                                                      ation of
       6        marijuana and was looking for individuals intere
                                                                 sted in providing
    7           security.     Based on conversations VASQUEZ has had with CS-3 and
                                                                                   CS-q,
    8          ~ VASQUEZ refers to Mark PAUL as his boss.

    9                62.     During the course of this investigation, investigator
                                                                                   s
   10 ( reviewed and anal Yzed PAUL's business            bankin g and financial
  11           ' activity.    PAUL's businesses include MJ Real Estate Investors Inc.

  12 I ("MJRE")23, a marijuana real estate investment compan
                                                             y; Emerald Fund,
  13           LLC; Bachelor Valley Fund LLC; and Mark Paul Holdir:
                                                                    gs, Inc.       An       ~,
  19           analysis of banking records shows over $700,000 in transa
                                                                         ctions
  15           between MJRE and Antares Topanga Group, LLC, aka Valley
                                                                       Collective
  16           Care, which public records show doing business as The Atrium
                                                                            , a
  17           marijuana dispensary.      MJRE also conducts business with Emerald Fund
  18           LLC (both owned by PAUL).      Emerald Fund remitted funds for a 67-acre
  19           purchase in Oregon. Emerald also has financial transactions
                                                                           with
  20           Rogue Bioscience, a Medford-Oregon based industrial hemp processor_
                                                                                   ,
  21           Bache_l.or Valley Fund has financial transactions with a company in

  22           Denver, Colorado. This analysis supports statements PAUL and VASQUE
                                                                                   Z
  23 ', made to CS-1 and CS-4.

  24                63.      Based on information provided by the California Department
           i
  25           of Consumer Affairs -- Cannabis Enforcement, which enforces marijuana

  26

  2~ i

  28                23 USPV former owner and OLYMPIC
                                                     GOLD & JEWELRY owner, Steve
               BARTH, is also a principal at MJRE.
                                                44
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 59 of 121 Page ID #:818




       1       laws in California, PAUL is not licensed to
                                                           "have a dispensary" or
       2 ' otherwise participate legally in the cannab
                                                       is industry.
       3            K,      USPV Owner Michael POLIAK is a Professional Crimin
                                                                               al
       4            POLIAK's Criminal Activity

       5            64.     In addition to brokering a cocaine deal for CS-3
                                                                             and
           i
       6       selling 1000 units of BHO THC-containing vape
                                                             pen cartridges on two
   7 ` occasions (discussed above), POLIAK contin
                                                  ues to engage ir: criminal
   8 activity. The following examples demonstrate
                                                      this:
   9 '                      1.   POLIAK studied how to commit decer_°tive online
                                 marketin;     '~  ~                 ~~~
  10
                            a.   During a December 2019 meeting with CS-1, which
  11                                                                             was
               recorded and reviewed by investigators, POLIAK
                                                              described a possible
  12
               new business deal, which involved fraud: "I have
                                                                a guy that's a
  13
               master at driving traffic on-line.           E3ut he does deceptive
  14
               marketing.    He'll fake some shit, like he'll put Dr. Oz promoting
  15                                                                               his
           product or Ellen [DeGeneres] or some shit like that,
                                                                         And he'll sell
  16
           the fuck out of it, but you burn a Iot of merchant
                                                              accounts.              .
  27
           But merchant accounts is the problem.         It's - you burn a lot of them.
  18
           You constantly need a flow of merchant accounts.          Cause the (credit
  19
           card) charge-backs are gonna be like crazy."         POLIAK advised that he
  20
           had a business meeting arranged with this person for the
                                                                    following
  2Z
           day, in order to learn how to take over his business, before
  22                                                                    he goes
           to jail29.       In January 2020, POLIAK introduced CS-1 to Allen NEYMAN,
  23
           and they discussed possible business deals.         That meeting was
  24
           recorded and reviewed by investigators.
  25

  26

  27
                29 The person running
                                      the fraud scheme as described by POLIAK is
 28        ALLAN NEYMAN who was involved with the torture/kidnapping discus
                                                                            sed
           above.
                                            45
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 60 of 121 Page ID #:819




       "1.                         2..         JUL7rK'~ L' ;ycL eck P ~l.ection F                                      ~aam        c 1 ~-ne
                                   b.          ~n ~r about u'~ptem ,er 15, 2~l?._0 CS-~ mgt wit`: POLTAK
                                                                                                         .
              l~?~ TfF~c-{'.:1. i~C~     WAS    C:CiI1S~."1~L:tiil~~j 2`2C41~~'(~               c:tYl~      r'E'.V1P.(tiECl }~~ 1?"V~vS~lCjci :.C'S.

       4       C~~ar. inc the rrieptinq, F~OZIRK dF~scrir~G~i oY~tain
                                                                      ing a .mcst X70, ~G`~ from.
       J      ~'ajY'C:~~. ~rQ~~Ct~.OT'1 }ZdI7                     i~~i'}       fc~r    ='l,:i   ~`~ITI~.LC)~iTl?Ylt~~         c1t ~ta~ ~'Zc1T1ca~E`.'CiC:[1~:.

              PC~I,Ii~K ad:x;:i.~.:~ed `o ~'~-7. ~hr~t he only rnacl~ Y','ADO
                                                                              a =lzunti~, and dicir,,;~
      7       have aray t~rr~plr~~ye~s, Y~ut submitted an applic
                                                                       ation and ~•ec:~iv~d
      8       a 6z3,'/GC;. 6~'nen rc_1 aski~d tow hF d9.r~ i~, P~LIAK relie
                                                                            d "Cause is
   :3        `ilPci. "That. T :ad ha.r~shi~s."                                  ~c~c3ifi:i.oridlly, PGI.~TAK applied far any
  y r~
  L U         ~~~c~.~ved ::h:reP 5~7; (Small_ B~is.i.rses,:~ Ad.mi.:nistraticny '.caans
                                                                                        for his
             c~t:.her Pius~.ncss~s, t~c.l<cx~l l~,e accno~le~gc,c? they
                                                                        were bans.                                                                P L~CAI{
  12         ~~SC;C'Z~`?F?(~      t.~`1C'Cii c~S   °~~YEE       ITlQ71P}~~ n      e~P1C1 a'V    ~~71        1I7tGSC-?:it      Y_"~3~.0   Q~ .3. i ~? o~

  i.~        .~OL:...(,~   Glr";? I"!10~"(,    Y:'fldR   }.~"1%3 ~:   C.~"'r'O~lt~~l   OI]E' O~        ~1    S                            a .,,
                                                                                                                 t~ :...`,T`~ _:1T,c:P. t;'

  19         Throuc,~?raut ttlis conver:~a~.i.a,                             PC11,Il~K ~ragg~~cz t:.c C~-1 abut ~~orur>itt.i..,4
  75         ~rau;~.

  16                             3.        POLIAK's marijuana trafficking,
  17                             c.        On or about January 27, 2020 CS-1 met with POLIAK.

  18         The meeting was consensually recorded and reviewed by invest
                                                                          igators.
  19         During the meeting, POLIAK spoke to Memory Buss using the speake
                                                                              r
  20         function on his cell phone.                                   CS-1 witnessed both sides of the
  21         conversation.                 Based on my review of the conversation, as well as

 22          information provided by the California Department of Consumer Affair
                                                                                  s
 23          (~~CDCA"), Buss is licensed under CalCannabis for Provisional Adult

 24          Use - Nursery; Processor; and Specialty Indoor -but not retail or

 25          manufacturing.                   Further, POLIAK leases property in Los Angeles which

 26          he subleases to Buss for use in her Cannabis business.

 27                             d.        Buss recently ended a partnership in her Cannabis

 28          business because her partners were operating outside the law.                                                                            She
                                                                                96
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 61 of 121 Page ID #:820




       1     told POLIAK, "I'm staying compliant by gettin
                                                           g rid of them.            I would
       2     have lost my license if they would have stayed
                                                            because they broke the
       3    law so many times."

       9                 e.    During the conversation, POLIAK offered to sell
                                                                               Buss
       5    filling machines for $5,000 each.        He first denied having any, "I
       6    just got rid of everything when I closed out.
                                                                  They weren't legal
      7    , anyway."   But then he said, "I have three laying around," which
                                                                              she
    8 ' t asked to buy,       Based on information provided by CDCA, "filling

    9       machines" are outside the scope of Buss's licens
                                                             e; POLIAK is not
  10 i. licensed to possess these machines at all.

  11 I                  f.    POLIAK also offered to broker the sale of 20,000
                                                                               pre-
  12        rolled joints.     While POLIAK was adamant that he did not want to

  13       "hold" more than a few samples -"you can
                                                    drop off samples.           But I
  14 ~ don't need to store fuckin' tons of shit.
                                                             A couple samples, yeah, no
  15        problem.    I'l1 just hand it over to the guy."      As the conversation is
  16        wrapping up, POLIAK tells Buss to bring the sample
                                                               s and he'll give
  17        them to a couple of guys.

  18                    g.    This demonstrates POLIAK's on-going business dealings

  19       in the marijuana industry which are outside California
                                                                  law, as he is
  20        not licensed.

  21 ',                 4.    USPV Owner POLIAK bra~:_~ed about his dru:~~ cartel
                              connections ~~~     ~ ~~             ~~         ~~~~
  22
                65.     In December 2019, POLIAK discussed with CS-1 his variou
                                                                                s
  23
           business deals, including one involving the import of produc
                                                                        e from
  24
           Mexico.     During that conversation, which was recorded and reviewed
 25                                                                              by
           investigators, POLIAK told CS-1 that he was affiliated with
                                                                       the
 26
           -Beltran-Leyva drug cartel.      During a conversation, C5-1 said, "These
 27 '.
           guys [referring to CS-1's phone], their mother is from cartel."
 28 ~

                                                97
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 62 of 121 Page ID #:821




    1    POLIAK responded, `That's how I am. I'm Beltran.                          Beltran are my
    2    people.      Google Beltran, you'll see how big they are,                         Guadalajara."
    3    POLIAK then told CS-1 that the cartels control everything in
                                                                      Mexico
    4    and you can't work there without them.                     POLIAK's self-proclaimed
    5    association with a well-known Mexican drug cartel suggests his

    6 '; participation in money laundering or drug trafficking.                             While POLIAK
    7    refers to the subject of this business as involving "produce" or

    8 ' "avocadoes," based on my training and experience, produce is often

    9    used by Mexican drug cartels as a "cover" load to disguise
                                                                    transport
  10    of drugs or currency.

  11            66.    During the course of this investigation, agents have

  12    obtained and reviewed financial records related to USPV principals,

  13    including records related to Michael G. POLIAK and numerous business

  19    entities associated with him (e.g. MGP Consulting, MGP Management).

  15    A review of financial records associated with MGP Consulting revealed

  16    a January 25, 2019 check for $125,000 payable to AA Consulting Group,

  17    Inc.     Public records show that AA Consulting Group, Inc. belongs to

  18    Aram Abgaryan, who was arrested and charged with murder in October

  19    2019.     Those charges stem from Abgaryan's involvement in an explosion

  20    at a sophisticated cannabis extraction plant in Chatsworth,

  21    California, which resulted in the death of one of the participants25.

  22

  23
        z5 See www,nbclosangeles.com\news, "Five Men
  24                                                 Charged For Deadly Honey
        Oil Lab Explosion in Chatsworth," October 31, 2019.
  25
       "Five men have been charged with murder following a deadly explosion at an illegal honey oil lab in
  26 , September that killed a man
                                   they were working with, authoriries announced Thursday,
  27
        The defendants and the victim had been operating a lab in Chatsworth, where they extracted TI-IC, the
  28    high-inducing chemical found in marijuana, from cannabis plants for at least two months,the Los

                                                       48
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 63 of 121 Page ID #:822




       1    That POLIAK was participating in this illegal and dangerous

    2       enterprise is supported not only by the check he wrote to AA

    3       Consulting, but by statements he made to CS-1 in December 2019.
                                                                                                              In a
    9       conversation between POLIAK and CS-1, which was recorded and
                                                                         reviewed
    5 I by investigators, POLIAK described an "unlucky" guy who used
                                                                     to "make
    6       oil" for him using solvents.                  According to POLIAK, the man had a
    7 ,
      ' heart attack prior to the chemical explosion, but the others
                                                                     were
   8        being charged with murder anyway because the death occurred during

    9 ' the commission of a crime.

  10               POLIAK's
                    _~_m_.   Mone ~~_..
                            _.~~~Y Launderin
                                        _.   g
                                             ..,
  11               6%.     In multiple conversations with CS-1, which were

  12       consensually recorded and reviewed by investigators, POLIAK admits
                                                                              to
  13       laundering money, often referring to money as "clear." or "dirty,"
                                                                              and
  19       speaking plainly about the need to "clean :ny money."                             The following
  15       provide specific examples from conversations between CS-1 and POLIAK:

  16

  17
           Angeles district attorney's office said in a statement.
  18
           7'he lab exploded Sept. 21 while four of the men and the victim, Dados Aroutiounov,62, were inside.
  19
           Aroutiounov's remains, burned beyond recognition, were found the following day under a pile of debris
  20       after investigators received information that someone may have been killed in the fire.               ~
  21       The cannabis allegedly was being fumed into a potent concentrate known as hash oil or honey oil that
                                                                                                                     I
           can be used in vape pens, edibles, waxes and other products.
  22

  23       A rise in vaping illnesses nationwide has caused federal investigators to probe the black market for
           THC products, especially illegal vaping cartridges.
  24
           Aram Abgaryan, 30, Vadim Klebanov, 59, Arsen Terejyan, 43, Rafael Mailyan, 32, and Stepan
  25       Mailyan, 65, were arrested Tuesday and charged with murder and manufacturing a controlled
           substance, concentrated cannabis. Authorities also seized $3,2 million and gold bars Tuesday from a
  26
           storage unit connected to tk~e case.
  27
           Each faces 23 years to life in prison. They remain in jail on $2 million bail."
  28

                                                            49
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 64 of 121 Page ID #:823




       1                  a.   During a meeting in December 2019, POLIAK told CS-1
       2    that he has monthly income in the form of a $50,000 check.
                                                                             "I get
       3    checks for fifty-thousand a montYi.      Forty-five gets me fifty."    Later
       9 1 in the conversation, LS-1 asked, "But how do you have fifty a month?
                                                                                "
      5     POLIAK replied, "I'm telling you, between like all
                                                               my things I'll
      6 ~ make like six hundred this year."         CS-1 asked, "You give them cash,
    7       they give you check, is that what—"      POLIAK replied, "No, no that's
      B    ', just to clean my money         that I don't even count as income."
    9                    5.    USPV Owner POLIAK admits he uses a shell business to
                               launder money
  10
                   68.   POLIAK further discussed both the "forty-five-for-fifty"
  11
           deal, and other aspects of money laundering with CS-1 on
  12                                                                or about
           ' January 27, 2020, during a meeting which was recorded and
  13                                                                   reviewed by
             investigators. After a detailed description of his involv
                                                                       ement in
  19
           the cannabis industry, POLIAK said, `~I took home 200-somet
                                                                       hing
  15
           thousand in key money and ten thousand a month income every
  16                                                                   month."
           CS-1 asked, "So how do you manage, where do you put your money?
  17                                                                       "
           POLIAK exclaimed, "I own a vault!"       CS-1 asked, "I'm not talking
  18
           about the cash."      POLIAK replied, "It's all cash!   It's all cash..
  19
           Why do you think I bought the vault?"        POLIAFi thin described some of
  20
           his shell corporations: "I have MGP.       Because I have to clean the
  21
           money.     Put money into MGP so I can pay half the rents.    Half the
  22
           rent is in cash and half the rent is clean."
  23
                69.      Later in the same conversation with CS-1, POLIAK said, "I
  24 ;
           wash $50,000 through my consulting.       Remember, I pay 45 for 50?"
  25
           POLIAK continued, "So fifty thousand--" CS-1 finished, "you put
  26                                                                       into
           MGP."    POLiAK corrected, "No, I put into MGP Consulting.     MGP
 27
           Consulting pays MGP Management for rent.      Talking about $10,000 a
 28

                                               50
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 65 of 121 Page ID #:824




              month.    And that goes to the landlords." CS-1 said, "So you're paying
       ~ I
    2         the landlords--" POLIAK finished, "--through my consulting."
                                                                           CS-1
    3 ' said, "So you're getting paid cash               you give some fucker cash--"
      "
    4   POLIAK finished, ~~He cuts me a check,         Fifty thousand for forty-five
   5 ' I cash."         It is important to note PULIAK's use of various shell

   6 ' corporations such as MGP Management and MGP Consulting.
                                                                          Based on my
   7         training and experience investigating money laundering organizati
                                                                               ons,
   8         I know that it is common for criminals to create multiple "shell"

   9 ' corporations to "layer" criminal proceeds, thereby obscuring
                                                                    their
  10         criminal origins.     Additionally, in this exchange, POLIAK aga.ir

  11         openly admits cleaning hi.s money, something which does not reed
                                                                              to be
  12         done with lawfully earned income.

  13              70.    A review of Michael POLIAFf's bank accounts (specifically

  14         MCP Consulting) corroborates his description of this activity.

  15         Between February 15, 2018 and January 2020, MGP Consulting received

  16         $50,000 a month (forty-two $25,000 checks) from Corporation A and

  17         Corporation B, both owned by the same individual.     I learned through
         ~
  18         conversations with FBI agents that the individual is the target

  19         subject of a current FBI Healthcare Fraud investigation (hereafter TS

  20         HCF)26.    TS HCF's signature is on checks from both companies.    Based
  21         on conversations I've had with agents who investigate healthcare

  22         f raud, I know that those engaged in healthcare fraud schemes often

  23         need cash and will pay a premium for it (e.g. $50,000 for $45,000 in

  24 i cash) because they need to make cash payments to "patients" seeking

  25         healthcare services which are being over-billed.     They cannot
  26

  27              26 FBI agents who are investigating
                                                      TS HCF asked that the        ~
             identity of the target of their investigation, as well as his/her
  28         related business entities, remain undisclosed in order to protect the
             integrity of their investigation.
                                              51
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 66 of 121 Page ID #:825




       1 '.withdraw the amount of cash they need without bringing
                                                                  attention to
      2    their scheme.    This leads them to look for other sources of cash.

   3            71.    POLIAK has a large amount of cash which he stores at USPV,

   4      On or about December 17, 2019, CS-1 met with Michael POLIAK.
                                                                              The
   5      meeting was consensually recorded and subsequently reviewed by

   6      i nvestigators.    During the meeting POLIAK told CS-1 that as a

   7 ! customer of USPV {prior to buying in to the business), POLIAK
                                                                     had
   8      ' four boxes at USPV.   He further stated that he now has "six boxes in

   9 ' , the place myself!      I was a customez.   I'm telling you, I have six
  10      ten-by-tens myself."      POLIAK added, "Let me put it this way, the

  11      reason also why I wanted to buy it [USPVJ, I got a lot of fucking

  12      money now."     Earlier in the conversation, POLIAK said, ~~I wish I had

  13      fifty [million] right now.     That would be nice."   CS-1 replied,
  14      "Yeah?     In your twenties or what?"   POLIAK said, '~No, not even, bro.

  15      Like ten.            I have like two clean, eight like dirty.   I put
  16      most of it in the house."     Based on my review of the recording and a

   7      debrief of CS-1, I believe that POLIAK has $10 million: $2 million

  18      which he laundered through the purchase of property (discussed below)

  19      and $8 mi]_lion in cash stored in six 10 x 10 boxes at USPV.

  20      Additionally, POLIAK himself describes the $8 million as "dirty," by

  21      which I believe he means it was not legally derived and in the form

  22      of cash - not laundered to appear legitimately earned.

  23           72.    Based on my training and experience, my review of bank

  24 # records and recordings, I believe that the cash POLTAK is sending to

  25      TS-HCF is the proceeds of his self-professed "illegal businesses,"

  26      likely drug trafficking, which he stores at USPV.      Thus, drug
  27      trafficking proceeds are being used to further healthcare fraud; and

 28

                                            52
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 67 of 121 Page ID #:826




    1    the fraud proceeds are being further laundered by POLIAK to make

    2    purchases (such as USPV) and advance his other criminal interests...

    3         73.    Michael POLIAK described efforts to launder his money

    9    through a real estate purchase to CS-1.   On or about December 17,
   5     2019 and again on September 15, 2020, Michael POLIAK met with CS-1.

   6     The meetings were consensually recorded and reviewed by

         investigators.   During those meetings, POLIAK described to CS-1 his

   8 , plans to launder cash through the purchase, renovation and sale of

   9     property located at `

  10 '        74.   During the earlier conversation, POLIAK told CS-1 that the

  11     property was listed at $2 million, but he offered the sellers $1.7

  12     million "tomorrow - no inspection."   POLIAK said, "I literally did
  13 . one day close. Can you imagine?     One day close?"   In the subsequent
  14     meeting, POLIAK further explained that he put $600,000 down and took

  15     out a mortgage of about $1.2 million27.   He also told CS-1 that he
  16     spent about $1.5 million renovating the property.

  17          75.   In September 2020, with renovations complete, POLIAK told

  18     CS-1 he was listing the property for $3.6 million, but expected a

  19     bidding war.   POLIAK believed the property was worth closer to $4

  20     million.

  21          76.   With regard to the property purchase and massive renovation

  22     under way when CS-1 first saw the property in December 2019, CS-1

  23     commented, "You could, basically what you could do is, one-point-

  24     seven, you could easily clean your money through it."    POLIAK

  25     replied, "That's what I'm doing with the construction.    Why do you

  26     think I'm doing half a million construction?"   CS-1 said, "Half a

  27

  28          27 This is supported by financial analysis which revealed a
         mortgage on this property.
                                          53
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 68 of 121 Page ID #:827




       1            millwc; c~ ~h.'"               P0~?~1K said, ~,I want too do ari~~ or t~:o ~~ojev~.s 1ik~

       2            thi;~ u year."               CS-1 said, •"iha ~'s a mil l.i.c~ri dollar g_ve~-~~~~-~ti~.                          t~r~n
       3           }jaia-" P~LI.::~C int~rrup~~d, „Te:~-tl:.:i~rty-one-exc`7ang~~a,,, P~LIAK
                                                                                             added,
       9           "Arch ~ can caa.sh iF off t1-:~ corstruct:i.an comp~~zy.                                      On top a' =he ten-
     5              thirty-on~d~ exck~iange."                     C~-1 a~k~d, "Y:;u're ~i~T_ng h.i~r~ cash" a'C?LIAK
       F            sa d, .•T. ~,1x_-itQ oft Jacob,,, refe~r.~_ng tc~ his ccntxactor.                                        CS-1 said,
    .7             "YEah, you take his c~i~ck.                           Yau qi~,>e :"im cash."             POLIAY, said, "Yep,
    8                         We c~c~ ~.;-cfi.t shar:i.n~                         Yeah, on tiie house.                    It°s gonna be
    9              like; tY:is anti it comas ~s,~ck clean                                     I ~~y a1.1.. i~:is sins iri cash.
  ].~              I'~:~ liven ~ayir_g all h~s subs in cash ali y~~r a_l.r..c-any."
               l
                            "7?.       It is wr~r~.h :~ot_ircg that PCI}IP.K hamselz uses ~hras~s su;~h
                                                                                                        ~s
  ZL           ~ j~7    C3!i W3S~1 lt.'s          r~P.CI ":L1:~   Cc~;T1{?S ~7d<:'}C   C~.~3.I1~ '
                                                                                                 r c}10~v1I1CJ   r~:7.S   GW_7 ~'n~c1Yf=l~~;iS

  ~.3              and ac7c~iowl.edc~rrnPnt o° money laartclerin~.                               Add.i..Wi~~-:all}~, ~:t:er CU-1
  1.4          ~I say;; ,~y~u c:oizld e.a:~i"_y clan y~aur mor~~y through it,,• P~JLIAK e;agerl.y

  1S               agrees, s, yir~.cr "~'l~at's hhac I'm thing with the ron~=cructi;;n.                                             4ay~:y ~;~o
  "1 6             yoL think Z`rn cic~ing tiai~ a :nillia~ corstructi~n'?"                                       ~i.nal..ly, k'Y
  _;               ~~s:ni~k:4i.ng ~.h~1= h~ _i.s ~ayi?;q sub-;~or~.tractors ("subs"} in cash and
                                                                                                 h.as
  1 ~ '~ i~F::e?: dUiriq sc ai ~ yea N, ~4I:~~ft i.s spe~:ifically describing
                                                                              ho~~ tl~ Lzs~;
  19               (il:i~sai; rash tc~ i.ncrease t:h                          va1_ue of his pra~erty whick7 }le wi~i
  20           .later seal For a profit and ciaiin as legitimate .i_nc~>me, thus

  L~               ~~CIEdT's1i1C~ r~    x11:3   t~:1Zr'~~7n 1710I1E'y.

  ~~                       78 ,        Fir:a:l. l..y, durin~~ the=x- SEptemk~e r 20.?_0 m~eti71;~, sv};ich ~aa~

  G~       i   r•ecorcied and rev__~w~d, '..';i-1 .9_n<auirec c~hether F~OI~TAK's aski~rar~ ~~r_ice

  L4               wc~ul~~ k7t: rt~<s.tzc.ed if ,~ k>uy~e~ car;                  ire. wi~r; a mi~liLn cr two mi~~.ior: ~r~;

  2~           cash.          Pty ::LAK ~cic~ C~-1. hr~ w~ulc~ r~qu~.~e '°a pre:rtii<ni" if so~ieane c me

  26

  27
                    2'a ~ lt)31 ~;xc}tange r~~ff~:rs io section
                                                                1037. o~ ~h~ IR_~ Ccdc ,ar_ich
 28            allows a real e~'~dfi<~' '1.C?vnS~c?~ to avoid cap-tai ~a.ins Gars as ':.onq as
               the p~o~iY_ is used to %uz~ch~,:;e a~~othVr "1ik~ k.i..^c~ property."
                                                       S ~1
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 69 of 121 Page ID #:828




       1      in w.:itl~~ ~~~s~_ _ he wou..d ~h~rge 54.2 million.                      "I don't- Nobody nE~~edv
       2      cash.                I hay✓~ d •~7~ r~fi cas]-~.                   C'rr~ doing Business tc get
       3      r i.d a_: my cash."         This further drmcn~trat~s ~'OLIAi{` s rn-c~oir;r~ erior+~s

       4      t:o laiiricier~ng money th.r.oagh riffs tY~rieus prc}j~cts.

       5               L.      USPV Owner Michael POLIAK Used Criminal Proceeds to Buy His
                               Interest in USPV
       6
       r               "l9.    Tn A~:ril 2(~1 ~, ri1i_~!~a~=1 PJLIAK purchased a 50o awner~hip i.n

              LtSPV.     P~JLIA~i c~~~srz:7.:b~d tlz~ deal         o ~S-1 in a consensually r~=corc~e;.9

              cc-~v~rsation *~h~~;:h inv~~ticrator, rev~_~wred.                     During gnat convcrsatic~r,
       9 '
             (:;U~-~ ~sk~d, ,~Hc~~~ did you meet h~.m [T~z';r~ J, +ue~ri around ar~~u bF~~~ar«e~ ~
   lu
             partner?                i.)ic~ Erna have to pay ~~i-r?„            pOLZA C r~.plied, „Yp~Y~, I
  1l
             g a~r~~ xiim a4",'S, v00.                 t[IG-5Ez7'l;i1C~~~1VC:        cl~a-~.      `I'wo hundred
  12
             ~ 3 rt~,         Later_ i:: ~.h~ conversa~:zon, PO~:IAK c~xplairied, "Mark [PAt~~,~
  ,3
             ownz:c~ '75~.       H:i..:llary [~ARTi] and hPr husband [ST~~.,VE BART:~~ ovrne.d 25°.
  i :~
                bought: ~:w~^nty-:f- ~ v~ `~-cam Murk, aa~d I k~cughw ~w~nt.y-fivF ~=r:om ~ Zerrt.
       ;
       ~
       J

             I sa~_d, `r~~rk, -~: c<z:~' r kju}T ~.he place unless I gem at l~;ast ~0 ~ . ~ „
  ~. i7

                    S~.       11 review n.` rank records supports POLTAK's c.l..aim.                         0^: Apri'!
  1l
             2, ?Z19, $?_25,000 cvas cl~posit.~d ir.ta USPV's ~7P T-7c~r~an CYiasQ b4nk                                     ',
  ~,8
             a c.~•oL:nG ~n~~.:i..n:~ in ~?51.1.    The deposit, iricluaed a ~ryle~ls F'arrc "~~;r:k.                       i
  :t
             CdShi.E~?"~S C'.+"v~k lIl Ct'1~ c~ITtOt?rit cif_ Y12~,~~i..~~       ~1V3b~E' `~C U.S, Pi'iL'ciwr>
  2C
             V<~ul~::~, purchased by "~li~hael. PCT.:"C~~; anc; a ~~~ eck ~ssr.:ed `ror~i M?ci-:ae:i
  21.
             PCLTAK' _; 6vells ~'ar~o T3ank acc~~cu                #~7~~f~ i.n the rtiane of ~1C,'r~' Ccruultir,a
  2c
             LI.~C:, far $IOL,OCG, ~~yzbly ~c~ tJ.S. Pri.~,r~t.e ~Jaul~~a.                      Lias~d car ~~;;'LI~~~_':,
  ~3
             st:~i:.ements, ager7ts ~~1i~ve th<~t 'she rern~3ir:der c~f the x975,000                          Chr4
                                                                                                                 5J
  24
             paid in c[~::h.        Ac~~.n~s ~1so believe ST~~IE B71~Z`i'? aid EIIaT,T;~Y BEjFt'I'H ~r~re
  %J
             ?alb lri C<35~: ,
             }
  ~u
                    F3~..     1~5 SCt   LOrt.t' dL3~VG'~   ~1':2.rE`: ~Y,~ 1111IitE''~Q1:5   ~:COOLS tdr11C .
  ~?
             i_: ~~lic:at:~~ k~riat alv c.~f FO IAK's izicome is derived from illeq~~ sources.
  ?S

                                                              55
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 70 of 121 Page ID #:829




       1    The cash in particular cannot be sourced to any lawful pursuit.

    2      However, close examination of POLIAK's bank records reveal the

    3      following:

    9                  a.   The check for $100,000 from MGP Consulting LLC, can be

    5      traced to healthcare fraud, as described above.       Between February 15,
    6      2019 and April 1, 2019, POLIAK received three checks from Corporati
                                                                               on
    7 ' A, and one from Corporation. B., each for $25,000, payable to MGP

    8 j Consulting. These checks are part of the ~~forty-five-for-fifty"
    9 ~
        h ealthcare fraud/money laundering scheme POLIAK himself described
                                                                           .
  10       These deposits funded the $100,000 check from MGP Consulting to U.S.

  11 i P rivate Vaults.

  12                   b.   In addition, the $125,000 cashier's check from

  13       POLIAK's Wells Fargo account can be traced to a $300,000 E-deposit

  14       made in New York on 10/20/2018.    Financial investigators traced this
  15       chEck to Alta Quality Growers, LLC of Elgin, Illinois, whose

  16       principal is John Fasano of Brooklyn, NY.       Fasano has a criminal
  17       history which involves drug trafficking (marijuana and ecstasy), as

  18       well as a financial history which includes a pattern of structured

  19       deposits and withdrawals and large wires to Mexico, with no business

  20       p urpose.   Additionally, Alta Quality Growers, LLC has no website and

  21       little Internet presence.    It's notable that the company, supposedly
  22       located in Illinois, has a (956) area code phone number - 956 covers

  23       much of the Texas-Mexico border.       Based on my training and experience
  24       in both drug and money laundering investigations, I believe that Alta

  25 ; Quality Growers, LLC is a drug/money laundering front.          The money
  26       therefore which funded POLIAK's Wells Fargo Bank account and was used

  27       in part to purchase USPV, is likely also criminal proceeds.

  28 .

                                             56
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 71 of 121 Page ID #:830




       1         M.     None of the Individuals Associated with USPV, as Princip
                                                                                 als
                        or Patrons, who are Participating in the Marijuana
       2                Industry, is Licensed by the State of California to do so.

       3         82.     During the course of this investigation, Federal agents

       9    consulted with the California Department of Consumer Affairs
                                                                         ,
    5       Cannabis Enforcement.     Through that consultation, we learned that

   6 : none of the following individuals is licensed to partici
                                                                pate in the
   7 ( California cannabis trade, either with regard to cultiva
                                                                tion,
    B      manufacture, or retail29:     MARK PAUL, MICHAEL POLIAK, GEORGE VASQUEZ,
   9 ,
     ' STEVE BARTfI, HILLARY BARTH, Allan NEYMAN, Matthew BEAVER,
                                                                  Aram
  10       ABGARYAN, Alta Quality Growers, John FASANO.

  11            N,      USPV Principals Have Counseled Clients on Strategies to
                        Circumvent BSA Reporting Requirements and Have Themselves
  12                    Failed to Comply with Reporting Requirements

  13                    1.   USPV Manager VASQUEZ instructs a customer to structure
                             cold ~~urchases to avoid currencyR transaction r'et•>orts~~
  14
                83.     On August 9, 2019, CS-3 talked to USPV manager GEORGE
  15
           VASQUEZ about buying gold at OLYMPIC GOLD & JEWELRY.        The
  16
           conversation was consensually recorded and reviewed by investi
                                                                          gators.
  17
           During the conversation, CS-3 said, "My Primo's gonna want to
                                                                         talk to
  18
           her [HILLARY BARTH] because we spoke about buying some gold.
                                                                                     He
  19
           [Primo] needs to get rid of_ a lot of shit           and I'm hoping you
  20
           guys have some fuckin' creative ideas on how to do it."        VASQUEZ
  21
           clarified, "Well, depends on—what—okay—he's got to get rid of some
  22
           money?"     CS-3 replied, ~~Yeah."   VASQUEZ said, ~~He wants to buy gold?"
  23
           CS-3 said, "Yes."     VASQUEZ said, "Okay.   Keep it at under ten
  29
           thousand dollars."     CS-3 asked, "How often?"    VASQUEZ replied, "About
  25
           -- I would—it's, it's supposed to be every 24 hours            but I
  26

  27
                z9 Valley Collective Care (Antare
                                                  s Topanga Group) which operates
  28       The Atrium at 5441 Topanga Canyon Blvd., Woodland Hills, CA,
           discussed herein is a licensed cannabis retailer.
                                            57
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 72 of 121 Page ID #:831




        "1        :.~.cgest at: 1~a:~t 98 hears."                             v~S~?i.?F7 added, „Year:.                         but not a~' ti7e
        2         tinE:.        So let's say likes 9,000 or 9,500."                                        CS-.3 said, "Break it
        3         C70WA."          ~~A:i~~.,)1';? .t'2jJ~1~ ~~       •,freak.     1~   C'l^u6JT7                 CAL.^-~F:       7011 C~OZl~ ~. W311~

                  #:hat paperwork shit." (emphasis added.}                                           I3ascd ~r, my t.rair,inc~ a~:c
        5        exp;~r_e.~re, <~s wP11 a~~ a c m~:r.•etiersiv~e debr~~f of
                                                                            CS-3, CS--3 eras
        r~       talki.rc~ to VASQU}"L about ~aunde:ring c:rir~~~n~l pracec~c
                                                                              is th~-o;~gh the
                 p urcla,;~e                gc.;ld.     Furtherrnc~r~•~ i b~liPve t:r:~.at VF;SQUEZ unde~s~o~u

        8        that-. CS-:3 wa> ;gal kiriq :bout l~~~nderir.g ~rimi.nsal proceed
                                                                                   s.                                                         F~r~:~;:, l.y~,
        9        it ins iric~i.sp~at.~k>a..c_; f~-i~r~ t.ri.:i..s cc~rUersa.tian ghat "JAS~G~:
                                                                                               Z w~~s coacp?ir;u
  ~. i           ~:.~i-3 ~1C7TiJ            '~ei~.~UC'C_l:.?'f7Crr
                                    f~ti~                            ~-.y:i   ~UY'C~7c1Sf~~i       1I1   C)~"'(~P_Y' t`.tJ   d'JC1Ci       ~~iC'. ~~:l~i

  ~,.            Sec:r.~~ry ~?c+~ (t3~ ) ,~ep~~rt.::.r7g ~c~~uirement~, ~p~cifzca:lly t~1.l.iric~
                                                                                                  C~-3
  1. ~.          ti~3   `~}<E'~~: lr: ll:l(:~c'.Y' c
                                                   « a~a~)~(~~i '~i~r }~iF'C3U`a~      ~~VO~:1     CjOCl~`, Car1i C          ~.}~_c:3t   ~djJE?ZWC)Y'}C

  13             S Y?1t.~•


  14                       84.       In addition to coaching CS-3 on how to avoid BSA

  15             requirements, VASQUEZ's statements show a clear knowled
                                                                         ge of and
  16             participation in money laundering.                                     USPV is using its co-located
  17 '~ business, OLYMPIC GOLD & JEWELRY as an outlet for
                                                          USPV customers to
  18             launder criminal proceeds, by exchanging cash for gold or silver.

  19             That there is a pattern and practice of this is evidenced by
                                                                              the
  20             seizure of gold and silver from USPV boxes in the cases described

  21             earlier.              Furthermore, based on my training and experience
             I
  22             investigating money laundering, I know that the purchase and sale
                                                                                   of
 23              gold and silver is a common method which criminals employ to launder

 24              criminal proceeds.                      Gold and silver are difficult to trace, portable,

 25 i

 26
           3~ Structured deposits refers to multiple deposits under $10,000,
 27   made on the same day or consecutive days, which add up to over
      $10,000 - generally structured in order to avoid Bank Secrecy Act
 28 , (BSA} requirements, such as providing identification and filing a
      Currency Transaction Report (CTR) or IRS Form 8300.
                                       58
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 73 of 121 Page ID #:832




       1        fairly easy to re-sell, and often traded .in a manner which, like

    2 ' USPV, caters to crirninals' need for anonymity.

    3                      2.   HILLARY BARTH and VAS UEZ instruct a customer to
                                structure mold r-urchases to avoid currenc~~ transaction
    4                           re _ports                ~                           ~~~
    5               85.    On or about January 13, 2020 CS-9 went to USPV to pay rent

    6          on a previously-rented safe deposit box.     While there, CS-4 spoke to
    7          , HILLARY BARTH about the possibility of investing approximately

   8 ' 520,000 in gold or silver.             This conversation was not recorded, but
   9 ' . was reported to the Affiant immediat
                                              ely after it occurred.          HILLARY
  10           BARTH, who had never previously met CS-4, told CS-4 that it didn't

  "11          mater whether CS-4 purchased gold or silver - one came in coins,
                                                                                the
  12           other in bars - but he/she should not purchase $20,000 at one time.

  13           HILLARY BARTH specifically advised CS-4 not to purchase more than

  14           $10,000 worth of gold or silver at a time, otherwise, CS-4 would
           i                                                                    have
  15           to fill out the paperwork31.    This shows that HILLARY BARTH is

  16 . coaching USPV/OLYMPIC GOLD & JEWELRY clients on strategies for

  17           evading BSA reporting requirements.    It's important to note that
  18           HILLARY BARTH had not previously met CS-4, because this suggests
                                                                                that
  19           she gives this advice to all USPV/OLYMPIC GOLD & JEWELRY clients..

  20                86.     On February 25, 2420, CS-4 went to USPV to access a

  21 ' previously-rented box.           While there, CS-9 spoke to George VASQUEZ

  22           about the possibility of purchasing gold.     This conversation was not
  23           recorded, but was reported to the Affiant immediately after it

  24           occurred.   VASQUEZ asked how much CS-4 wanted to purchase and CS-4

  25           said he/she might have about $23,000 to invest. CS-4 relayed to

  26

  27                31 Note, CS-4 was not coached or
                                                     prompted in any way to inquire
               about breaking up a purchase. CS-4 was instructed to mention that
  28           he/she expected to have $20,000 to invest and would like informat
                                                                                 ion
               about purchasing gold or silver.
                                                59
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 74 of 121 Page ID #:833




       1    VASQJEZ what Hillary BARTH had previously told
                                                           CS-9 -- that he/she
       2    should keep the purchases under $10,000 in order
                                                             to avoid doing
       3    paperwork. VASQUEZ agreed with that and told CS-4
                                                               that he could help;
      9     specifically, CS-9 could deposit $9,000 and
                                                         give the rest to VASQUEZ,
      5     who would make the deposits, so no paperwork
                                                          would be filed. VASQUEZ
      6     added that CS-4 should "throw me a little," meani
                                                              ng of the cash
      7     because "I help you, you help me." VASQUEZ said
                                                            he had such an
      8', arrangement with someone else and it worked we1132
                                                             . VASQUEZ also added
   9 ; that CS-9 would not even have to put his/he
                                                     r name on the receipt For
  10 the gold; he/she could just use initials,
                                                    and that way no one would
  11 '. know -- there would be no paperwork.

  12                  3.   STEVE BARTH and VASQUEZ instruct a customer
                                                                       to
                           structure mold
                                        ~r urchases to avoid currency transaction
  13                       reworts

  14            87.   Similarly, on January 28, 2020, a DEA employee,
                                                                      posing as a
  15       potential customer, went to USPV to discuss purch
                                                             asing gold.    The
  .6       meeting was recorded and reviewed by investigator
                                                             s.   The DLA Agent
  17       first told George VASQUEZ that he wanted to purcha
                                                              se $18,000 worth of
  18       gold. VASQUEZ then advised the Agent that, "You can buy
                                                                   that but I
  19       . advised you to buy under 10 [$10,000J . Because if
                                                                you're buying under
  20       10 [$10,000], we don't have to do paperwork. No inform
                                                                  ation is going
 21        to IRS. So you could buy 9 [$9,000], and a couple
                                                             days, come buy
 22        another 9 [$9,000]."   VASQUEZ then logged on the computer and showed
 23        the Agent the gold prices33.   A few minutes later, STEVE BARTH arrivedf
 24
                32   Nate this conversation Look place after the
 25        January/February gold purchase, discussed below, in which
                                                                     VASQUEZ was
           "tipped" in cash for his assistance.
 26             33
                     The fact that VASQUEZ was able to go behind the counter of
 27        OLYMPIC GULD AND JEWELRY and log onto the computer led
                                                                  the Agent to
           believe that the VASQUEZ was an employee of both USPV and
                                                                     OLYMPIC
 28        GOLD AND JEWELRY and/or the two businesses were essentially
                                                                       one.

                                            G~
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 75 of 121 Page ID #:834




    1   at the business. VASQUEZ introduced STAVE BARTH to the Agent and

    2    departed the display room. STEVE BARTH told the Agent that he sells
      i
    3 ', gold, silver, platinum and different types of gold. The Agent told

    4   STEVE BARTH that he wanted to purchase $18,000 worth of gold. STEVE

    5 ' BARTH advised the Agent, if someone gives you $10,000 or more there's

    6   a form you have to fill out. "Tf you buy less than $10,000 then

   7 ' there's no form."    The Agent then told STEVE BARTH that he didn't

   8    have ar.y problem with filling out the form. STEVE BARTFI then told the

   9    Agent that, "Some people don't want to alert the IRS or whatever, so

  10    they keep it under, most people." STEVE BARTH then advised the Agent,

  11    "If you like to, you can buy $9,000 one day and then $9,000 you

  12    know." The Agent then asked STEVE BARTH if he could purchase $9,000

  13    of gold in one day then do another $9,000 worth of gold the very next

  19    day. Steve BARTH said, "Yes, you could do that."   Later, STEVE BARTH
  15    added, "I recommend you stay under 10,000 in cash and then you could

  16    just do some one da_y and a few days later you could do the other.

  17    That's what I would recommend." STEVE BARTH then said, "Anytime,

  18    there's more than l0,000 dollars in cash, they get suspicious, so

  19    they want to know. You fill out the form and the form goes to the

  20    government and even though, it's legitimate."

  21         88.   In addition to coaching customers on methods for evading

  22    BSA requirements, HILLARY BARTH violated 31 il_S_~_ S 3 1 by failing

  23    to file IRS Form 8300 after conducting a cash transaction at OLYMPIC

  24    GOLD & JEWELRY.    On or about December 9, 2019, CS-1 purchased

  25    jewelry from OLYMPIC GOLD & JEWELRY39.   CS-1 and HILLARY BARTH

  26

  27
             34 The purchase was not
                                     recorded, but CS-1 exchanged text
  28    messages with HILLARY BARTH negotiating and leading up to the

                                         61
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 76 of 121 Page ID #:835




       1    negotiated the sale for approximately $11,900.         CS-1 paid for the
       2    jewelry in cash.     HILLARY BARTH gave CS-1 a document certifying that

       3    the jewelry was authentic.      However, HILLARY BARTH did not provide an
       4 j invoice or obtain the information necessary to complet
                                                                  e the Form 8300
   5 ' (CS-1's identification, etc.). No Form 8300 was in fact
                                                               filed, based
   6 , on a database search for any Form 8300s filed (at any
                                                             time) by either
     '
   7 STEVE or HILLARY BARTH. I believe HILLARY BARTH is
                                                           aware of the
   8 ( requirement to file Form 8300 for cash transactions in
                                                              excess of
   9 ( $10,000 based on her discussions with CS-4 and others.             Moreover,
  10       HILLARY BARTH's failure to provide CS-1 with a receipt,
                                                                   invoice or
  11       other paperwork suggests that the sale was "under the table"
                                                                        and that
  12       any income earned from the cash transaction was not declared
                                                                        to the
  13       IRS.

  14              O.    USPV Principals Laundered Cash Represented to be Criminal
                        Proceeds Through OLYMPIC GOLD & JEWELRY
  15
                        1.   January„~/I'ebruar~' 2020 Gold Bu~j
  16
                  89.   On or about January 29, 2020, CS-3 and TFO-UC (posing as an
  17
           associate of CS-3) went to USPV to discuss the purchase of gold with
  18
           cash purportedly derived from the sale of methamphetamine.         The
  19
           meeting was recorded and reviewed by investigators.
  20
                        a.   After discussing the difference between gold coins and
  21
           gold bars, CS-3 told George VASQUEZ that gold bars were more
  22

  23       desirable for melting down, and mentioned that TFO-UC needed the gold

  29       bars as payment for a debt.      CS-3 then asked VASQUEZ about crossing

  25       gold ~~down south" [Mexico].     VASQUEZ asked CS-3, "How much are you
  26       planning to take?" He then instructed CS-3 to, "Keep it under 10,"
                                                                                        ~i
 27

 28        purchase; investigators received and reviewed copies of the text
           messages.
                                           62
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 77 of 121 Page ID #:836




         1         re~~rring to t.Y~_e rno~~t.ary value of $].0,000 i..n
                                                                         r..~s.sh f                                                    wh~_r: ~ux'^h~si.rcr
         2         gold. V~SQUE7 tr~e:~ ~.n~'~ruct,^:d CS-:3 ar~d TF'O-UL
                                                                          ~r cat~d~.,~~1. ;:wry se-::nrate
         3
                   "arcxer:s" ~.~n~er the arrcu~t: of $1 ,OGO ea~l~.,
                                                                      Hrhen pu~-chasi^c~ Uk~:a ~~~l~a.
         ,~
                   CS-:~ t?~u~n as,kUd VAS~
                                          'UEZ                        "G~Jtiat ~o you m._ari
                                                                                       ~ "'  . VAS Q U~Z ~Yien ~.unt'~r:~eci,
         5
                   " 'e~t1, i.f yOl.. kei?z~ ? 1. urdc~~ $20, v00, there
         r
         K7
                                                                         i.s no paperwork. 'I'1~:at way
              I

                   you aon `~ have to cr:i.ve na sac~a~ security, ;~c~
         7 :.                                                          ~D. Tail ;hat shit: gces

       8           r~ this     ~~CS. ~~    At ~':~is t-rle,                    S-3 ~r~:d '_'FC-JC sim~:.l..t.an2ously ex~ress~r~

       9           thew: inupr~,st ~~ c~?~.d~c;l_ nc~ the gold purcra~e ~:it~~u
                                                                                t };ay.ng to fi?1
   i0             out pa~crwork.

   1~
                                    1~,       C~-3 stated,                     rr T~Ica}:. .   ~~ah.. P;(ah.. i'iac;c ~.h~fi.! 'i'his :z> a.:l.
      2
                   `ska:7tr.` mone}r. l case' c e~~~ri f. ,ack w~_t~i t~.at." tiPSQtJ.?
                                                                                        L then
   13
                  rei~rate~?,             n ?~eep   it u:~der 10. You war~:t to k~uy gn~.;~.? ~Cee_; i..t arc~er
   14
                  ~ ~. ~~    ~c15C_'O   Ol    f~Ci]1.1"11T~G      r3"C~        c~XTJF;I"1~1~C(_:~     T    l7. — iJC     r~„'COC]I:].Zr~           ~~S~~i~~r? 3~~ ~e
  1 ri
                  t:o b~ st.re~1~. ver~rac~il3r c~mare ly t~t.iliz.ed fir crystal
   ~ ~,
                  r:.ic:, tYiamr he ta.r~.a:~e.
  1?
                                   C         A~-    l-ii ~.:J   I..L IT1L':f    T1: CJ — lLC   C~.J~E:Ca   VA J~i Ii _~.`.~(..~~   I1 LJ C~~'.J   J~~

  1~
                  ~ HILLAR:i] :now the ~r~ down?" 'PFO-UC was r~ierrirc t:r~
                                                                             HiLI.:i~R" F3~RTEI's
  1~
                  ur,d~rst~aKzdirig aF the str.~~ctur.i.rc~ of.. gv~.ci purct?asps sand{,~r ~1Q,
                                                                                                 ~~~JO to
  2
                  d~aid ~:n~~ x~c~~crt ~ ng pdr~er•wo~-k. t✓I`~SQUEZ responder, "Yet~h..
                                                                                         Yeah..
  2i
                  Yea:~i. . S~:~e s~r:i.11 -E'.li. ~~ou." ~fAS~,,[7~r"., uhen re~~,r.;~~et~ tr .iTI,~RY
                                                                                                        ~ARTi'~,
  2?
                  h usband, S^EVE,' ~AR'~'~.                    CS-`.s inciicai-.cd that S~_
                                                                                           ,PVE B~I~t`I'f? inst_~~~.cted
  23
                  tl:r~m c,n pti rch~~s~ing utldcr S1G, `v()i) cif go:i..d at a tame to c.trJi.d
                                                                                                 p; ~~er~aork
  24
                  du.r. i~g ~ l:~r..~vic~iis phone ca'i~.r::z'S~tiO1:.                             vF, ,~c~UEZ con~in~.aE~d to i,
                                                                                                                                :<zt~~ ct
  ~5
                  CS-~ ur.ci T 'C)- JC' t.a "keep ~.t t~,nciE-r 10."                                 CS-3 tn~n asked. `JASQUEZ i~
  L Cl




 27
                   3s The Urban Dictionary
                                           defines "skante" as slang for crystal
 28           meth. The DEA Drug Slang Code Words 2018 also defines "skante
                                                                            " as
              crystal meth.
                                               63
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 78 of 121 Page ID #:837




       1        FIILLARY BARTH would question them
                                                   in regards to where they obtained
       2        the money. VASQUEZ responded by saying
                                                       , "She don't need to know. She
      3        '! ain't gonna ask you."

      4                   d.    TFO-UC then asked VASQJEZ what the turn-aroun
                                                                              d was on
      5         an order of gold. TFO-UG expressed to VASQUE
                                                             Z he was under time
      6         constraints. VASQUEL indicated the gold
                                                        would be ready by the
      7         following morning, referring to January
                                                        30, 2020. TFO-UC stated he
      8         needEd to get the gold down to Mexico
                                                      . VASQUEZ then asked, "You guys
      9 ' are going to pay whoever you guys owe
                                                in gold? I am just curious."
  io           CS-3 then explained to VASQUEZ, "I moved
                                                        a bunch of skante, and I did
  11           really good. The guy who fronted us is
                                                      down south. He's gotta take,
           I
  12           the paper back. We don't wanna go down with
                                                           paper 'cause I got
  13           pinched like that." VASQUEZ replied, "Right
                                                           , so you'll take the
  14           gold." CS-3 responded, "Gold, cause the fucki
                                                             n' dog won't pick up on
  15           it. VASQUEZ replied, "Right. Right. Whichever you
                                                                 like."
  16                     e.    Based my training and experience and a debrief of
                                                                                 TFO-
  17           UC, it was clear to TFO-UC that CS-3 was explai
                                                               ning to VASQUEZ that
  18           the money was obtained by selling crystal metham
                                                                phetamine.
  19           Furthermore, CS-3 explained that the individual
                                                               who sourced the
 20            crystal methamphetamine was in Mexico, and expect
                                                                 ing payment for the
 21            crystal methamphctamine. CS-3 explained that TFO-UC
                                                                   was tasked with
 22            paying the sourr_e of the mettiamphetamine, adding that
                                                                       CS-3 and TFO-UC
 23            did not want to drive the bulk U.S. currency down
                                                                 to Mexico because
 29            CS-3 had previously been detained transporting narcotic
                                                                       proceeds, and
 25            lost the proceeds. Furthermore, CS-3 explained their
                                                                    desire to
 26            convert the narcotic proceeds into gold to repay the outsta
                                                                           nding drug
 27            debt because the gold would more easily avoid detection
                                                                       by trained
 28 ~ narcotic detecting K9's utilized by law enforcement
                                                          personnel.

                                                64
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 79 of 121 Page ID #:838




        1                              f.        £bllo~i.ng ~h~ rbove referenc~.d c~nversat.io
                                                                                               n, Vl~SQU~Z
       z              escorted C5-3 and TFC-UC; to EiI r LARY 3ATZTH,
                                                                      wt~c was wa:i. .~ng aav tree
       3              chi splay c;f nLYM~ ~C CC~L'~ ANJ ~7E~~vrLRY.
                                                                                            '1"FO-UC L~ld HILI:ArY ~AR1'~ t~~
       9              sVarlted to convert $16,0()0 i.n cash
                                                            ir~to ~ geld purctzase. ~'FO-UC ..':.4t~d
       J    ':        fi here wire t.a.m~~ co~stzairzts dui tc~ rYeedir
                                                                        ~g to get the go1r1 tars
                     dc~..ive.r_ed. Hl_ ::LP.~~ i3ARTH E~xpx..~essetl ap: abil.i~
                                                                                  y tc~ t:avc; thr goici by t}«
      7              ~~lwc;wir~<~ mc~rni~ q. HiF,LARY Ei7~R""H t}:eri
                                                                      we:~i~ on ~o c?e~~cr ibe th ,
      S              differcr:~w typ~5 of ~~lci product they c.~z~re~
                                                                      :? ar2r~ the c~rrr~r:C value.
       y         i ~i1LLA?.X SAR^H then ~:x~].ained, "~Icel up
                                                               ~~ a10,0~0 casta, uh, u~ to
  10             I
             IC that, u~~, is nc;t. r~~ort~able. 7: f.- ycu
                                                            gc, i` ycu buy mor..c than t~~:at
  "1                 wi ~h cater:, therc~ is a ~~:a:~ci you named tc~ fi.].1
                                                                             nlzt, ~.Yie yoc~c~rnm~r~t
  17                 ~e~r.:i.re~ because Ltiey w::~nt. to know wl-~~re t~ti:i.s
                                                                                cap>h is c~oin~~. [ h, so
  13                 anything uncl~r tern thousand Li~ere is r;~ paperca
                                                                         ar c t;o f i~ ~ a~t~ ~xc~pt
  1_9                th~~~ ~{ou' re :: i.c~ri.~..ng the ~urc,hase orcl;:r fir me,
                                                                                  ~or my :~~cords . coo
  15                 that 2 ~~~icTa I a:r2 making a Luy `or a ~:liF.;
                                                                      .. Ul:, i` you wars to do
  ].6                yc.~~. r.. sixt.r.c~r~ thousand ~~~ at cncc, uh, ii
                                                                         you want. ~o ~~ixc                                       it, uh,
  1.7                d on't be.i.a~e~.~e yr:~u riazr~ to till out T.~~at i;~rm.
                                                                                I-'s a c.~~sh k3ut~ . 4~i~
  1$                 don't do c .edit, r.c,k~;~ciy wo:il_d take a credi ~ card
                                                                               or a check ur~ti 1. iY_
  19                 r_lears ~;o~ bull ion."                      F~II~LARY ~AR`Pfl nc~n ~xpluined for $.7.0,X00 "T"Ft7-

  2C        (JC~        COl.'.~.Cl ~tlr~    <~~j~3"O:{1tTlritE?Z.j/ ":i.:LX~ r~
                                                                                  :.
                                                                                      ~~LC'Y~"1f1.Cj ~O .)l I1C~5 OL          C~"fliCl r

  2          d~ yen+: ir:ct on w}iat g~1d ~r;;,
                                              ~act 'I°~~"J-UC`, was int~r~st.e~~i ir: Z~arc_zasing

 22 '
    P~t~-i7C e:x~ressed a~ .:i.rrteLe~sk in puz•chasing the gc~lcz
                                                                   ~a.rs.
 73 i                               :~ ~.      Cv-3 ask~r,.i iTT,LA~Y R~1Tfi how Ionq ",~'tJ-i.JC wo~]_d have
                                                                                                              to
 Z4 ~; wni` i.o cor:ci;~ct a sQi;ar.cl ~:~u~c°h,. ~c ~sf gold, ~nllow
                                                                      ing the i:~it=i_ai
 ~5 E pur~.n~:se of ~:a_idc~r $10,f~0~. mFC-U~~' t_alci H~IaLF.ItY BI~R`PK~
                                                                            rie ~,;Gs -10
 26         irt~r.e_:st:-~ci in               it ~.ing c1at. a~Y parer worJc fog- the r.~o:~d ~surc~i~:se,

 27         r_1LLARY l3FsRT~. r~ramrt~nd~:d ~saitin~ a~iti.1 "next ~~eFk, r
                                                                            few day,, ,~
 2Z         d C~t11i1U ~        r+ i.fi.f S i::~t.   Y.'G~CO:i1'.TIPY'1<~E'~~   t:t1~5/ S3Y~   C~CiT] ~ i:.   CL1M~;.' 1T1 2L'~T j ~~d~/, n

                                                                                 65
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 80 of 121 Page ID #:839




        i    :~IL~AiiV ~3ARTH w~::nt o~ vo says, "~,~hat
                                                         tric}r .gook ~:r>.r is a pat~t::G~~~ cf
        L    ~r~rre~n~ why with int~~r.~i_ic~ is t;~~ying t.o
                                                              het; around..." ;7Ii,LAR.X Br~R7.~3
        3    rli~~ ;;ot fi..nis}: hc.              s~rtarcF. Instead, sY:~ ~~clded, ~~ I
                                                                                       - am just
             '~ l.SS~'ll].I~3t=],~1C~   i~;..fc~rmation. ~~ D~a.r.ira        t:ii.7.5   COI7iITllllll.Cr~Y101': r   1t V:~a

             a~par.ent T'"Q-i C tii~* HII~L~1?.Y BP,£Z'I"ai appear
                                                                   ed ~~Z~asy wit~i the
        6    r_or:uersat:~.o:~.          <TL,LARY BAR~I'Fi co~s::is~en~ly .looked up ,end awa>>
                                                                                                `rom CS-3
        7    and T['C~-UC. I~'urth~:rmar..e, fa-L~~RY ~ARTI~ became
                                                                    s~lc~tiv~ ~.n her word
    t
    .        chance, referr.irg '~o "tney'"                           ~epea~~cdly when referring t~ the cash
      9      tra~sact.~..or report ~.~~~c.~c~k,s.

   is                         L.         VT~St
                                            _ _~}UEZ,~..~._~_
                                                       s~ ~ ~~~ ts s~~iitt:ir~a tt~.e $7..6,000
                                                                   ~y     ~,~_
                                         ~et~~een vS-, ar~ci `PFO-UG t;~ ~vcid thG         _~~_m_ . Cast:
                                                                                                     ._~~.. .,~%u~,?:ase
   ~.~.
                                                                                                 10, v~00 r~ nor i.nry           ~          .a...
                                         Y E'`.. ~ 1..~ e'TG~'"1 ~,

  1Z                          ~1.        L?UY~..eC~      ~~7E? CG"Y',l~Y'Scl~10i: }~t~~.W2E2] f~Z~i,~tZ~            E3~~:~'fi~   ~;   —3~

  2~        a7c~ T:"~-EJC;, `JASQUC~ ~t~od ~a~aoximately five feet:
                                                                    wes~ of ~.I~h O'_ym~:ir
  i4        i Gild a:~~d ,?es~a:~;~lry di;;~;.l.ay~ l .stenincr to the transa
                                                                              ct~i~n make pure. As
  15        H~LI:AKV ;CAI-t'T'          ax~7~infWc~ tc; ~c~~p ti~~r purchase ~ridPr $1J,000,
                                                                                             she
  15        ar~v sed TFC-JC he cau].c9 purr.has~ six gcl.d bars
                                                                for $3,890. TI'S-UC
  1"!       ~x~;l~i~n~ci agaitl, i,.i_s tide canstr~ints to get all.
                                                                     $16, Q(?0 t~aorth o_`
  ~g        go.id c1eli.vered }~y ~r.a.~dy ief~rrinq to January 31, 202
                                                                        , Al. dais t~.mc,
  19        V~.S~JI~Z motioned aver t:o ~uS-3 to comma talk tc~ t?im. C"S-3
                                                                            apprc~acr~~c~
  20 ' VA°~7`tiEZ, w~Zo in :~~~r_isl^: i~:st:ructea C:~-.'., fio have
                                                                      TFG-t~C ~t~rcla^c_- "ts"
  21.       referring to ;~,()~C3 i~ gc>.ld, and. ('„~-3 purchasQ the: oth~-r
                                                                              •,8•'
:2          r.ef~eiYa. ~c; t~ $8, Ot)C~ it ac.:l_~. ~h~~r~la:~ nak= nc~ two s':.r-~ul
                                                                                      car~-,ous
 23         tran~actio~s by i~wr ~~artiF~,~ t~~~t C~::ul.c~. bot:.r~ fall
                                                                     -    ~inde~- t~ r~ $.'.. iJ, ~0{?
 ,~
            t': r>jshold.

 25                          i.         CS-3 then returned to the display where BARTH was

 26         explaining to Tr0-UC that the purchase of nine gold ounce
                                                                      bars would
 27 ' amount to approximately $19,760. She then reiter
                                                       ated if TFO-UC
 28         conducted the purchase on one transaction "paper work,"
                                                                    would have to

                                                                        66
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 81 of 121 Page ID #:840




    1      be filled out. At this time, CS-3 motioned to TFO-UC to go and talk

    2      to VASQUEZ. TFO-UC approached VASQUEZ, who instructed TFO-UC to split

    3 - the gold purchase into two separate transactions of $8,000. While

    4      TFO-UC was speaking with VASQUEZ, HILLARY BARTH was explaining to CS-

    5 ' 3 that any cash transaction over $10,000 would require the cash

    6      transaction report. HILLARY BARTH further explained, the cash

    7      transaction report was the result of the Patriot Act. She added, she

    8     "never" utilizes the cash transaction reporting form because her

   9 ', clients do not typically purchase greater than $10,000,

  10                  3.   HILLARY  BARTH
                                     ~.. a rees to the
                                _~ ~.       ..      ,..,_...structuri
                                                              e            ng so~ , ~.~~lon
                                                                    . .~ mm_                       _ _.. CS-
                                                                                         ~.~ _.~ ~.as     __
                           3 and TFO-UC hand her the cash ___-__ser=aratel~•
  11
                      j.   At this time, TFO-UC returned and asked HILLARY BARTH
  12
          if he could split the purchase into two separate transactions
  13 ',
          conducted separately by TFO-UC and CS-3. TFO-UC proposed that he
  19                                                                                                           i
          could purchase five gold bars and CS-3 could purchase four gold bars,
  15 I
          HILLARY BARTH indicated she would have to inquire to confirm if she
  16
          was capable of conducting such a transaction. She then proceeded to
  17
          operate her cellular phone through text messaging. She then stated,
  18
          "Yes, as long as you hand me the money," meaning separately. She then
  19
          explained she would fill out a receipt for the two separate
  20
          transactions, which would only require a first name and last initial.
  21
          HILLARY BARTH stressed the receipt was only for internal bookkeeping.
  22
                      k.   CS-3 then asked if. he/she would have to be present to
  23
          pick up the gold bars. HILLARY BARTH explained it would be okay for
  24
          ' TFO-UC to take possession of the total purchase by presenting both
  25 ~
          receipts.   HILLARY BARTH explained to TFO-UC that he would have to
  26
          sign the receipts at the time of pick up. Following the agreement to
  27
          conduct the purchase of $14,760 worth of gold in two separate orders,
  28

                                                   67
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 82 of 121 Page ID #:841




        1     HI v-LARY ~~l.R"1'H si~g;e~s}eci ~~t~.F~y Sandi ct: tl~ie t:~an.:~action in
                                                                                          rho: knack
        2     offi.ce for ~~~zi.~,r~cy , ~~

        3                      ~.       At tYais time, HILLA.~Y 3ARTH, TFG-UC, CS-3, any VAZ~~U~S

        4    enYe:r.~;d the back ofie~.                     Gnce inside the vLLice, TFC~-UC sat 7~~xt to

      5      HII:T.~A~Y Br'1..'rKi'H t;~ conduct the first gold ~'~urch~:Jc. HILL,kRY
                                                                                      ~sP.R~'H
        b    ad:~ised _:FC?-UC the first. t~~ai~stic~~cn o£ six nne ounce
                                                                          Si~.isse ~ax~s
        j
             woul~ uotal $9,X43. ^_'P'~J-J~ rei...rievec~ 99 0^.~~ Y~urdred
                                                                            dol~~~ lai.'..l.s in
    8        U.S. curr~nc;y (~9, 9C„} of !~f ~: ~ ciai Ac~~a~1-.ce~ ~.~n~~s (OAF)
                                                                                  from a black.
    9        bar.kpack and Handed it to FiILL?11~~ 13F~RTH as ~ayar,ent fOr
                                                                            the gol ~I ~~rs .
  1Q         iILI..;A~l' BARTH ~lacad the U . S . cu rrency in a rr~er:ey cz~i;n~cr
                                                                                    ar~_c.
    1        c~rifir~cded the tc~t~~~. I I.T,LI~RY ~AKTf: then asked TrO--T)C fog'
                                                                                   a fir~;t rime
  12        a ~~d iaUt ini.~.iz1 for a rand w~ri :1 ~te~~: receip-. f.~vr thew ~~r.ar:sac"icn.
                                                                                               'I'FO-
  13        tJC ac~vi~e~ ~I~R`=H his _n;~rri~ was, "Ancir_es V ."'                    HII.;T~ARY 3ARTH proc2~•ded
  "~9       to haric-i write a r~reipt for tr:e F~urch~se (~:tDER. it rCl(11}
                                                                                                            '_ILT,l:R`t
  ~~
            ~AR'1'~~t ~~r?e„: i:!~tria:ted TF~'0-UC tc~ r~i:~r t e „r.~~ceived by," s~ctic~.~
                                                                                              ~~~
  1 'r,     the t.undwr.itten r.cc~i~t. `1"k'~J-JC `Mien initialed "AV" in cursive

  i7        W S`ltl:".C~T.


  ~8                          Ifl.     SOT' f:l'1L   SE?C::)I1C~   transac.fi.ion,   i::~-.3 Sat   davrri .i..n   Lt'lE' L~la~`~
  ~~
            closest `c, HI~':ARY BAR1H. FiTS1~ARY BAR7'H ad~.~i.sc~ CS-3 that:: the
 ?p         trar.sacticn of ~hr2e one our;ce Su.i~sse b;~rs :could ~ota7~ $9, G20.
                                                                                   TFO-UC
  ~'1       rei~rieved 51 one rirzndre_:d d~11ar bia..l.s ir. iJ.S. Cur~c~icy ($6,1 0)
                                                                                       of
  22        u~sF L~c7rn ~ ~; ac~c L:acks.::ack <.r                 ranged -i.* tc~ CS-:i in pl.ai.n a~^.d d~r~ct

 23 ': sirrt o~ E:i:i~LARY RART?. At '~ri~s time, CS-3 a.~~c.d TFC-~UC`, "Ilaw rnucl~:
                                                                                       is
 2~         i:
             ~~3 ~~   '"t
                        ,~_l~l. I'G'S~~G:7C.f~;C1~   v~5~.` ~r   z'F.fE?L~1P:C~ tO ~~~ ~~~   ":fl r~..~7.   Cll;`.Ci"~'."ll;~.
                                        ..
 25         C:~-3 then .rcv~ma~,>eci ., _'. cne k ~ ndr~_a Mils .n U.S. c~~r:~cncy ( 7., 1~)vy from

 26 ' ; Li~.e CAF ana hartid~d it black to T''0-1,~C'. CS-3 then t~arzded HILLAf~Y
                                                                                   EARTH
     i      50 or.~ Y~:u_-~.clred uol~ar bil_s, (~~, OUO) as payment fc~r tY~e tY~rPe
 ~$ I                                                                                 gu]_d
            bars. I-iI~LARY ~3ARTFI placed the U.S. c~rre::cy ~n a Me~ney counter and

                                                                     68
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 83 of 121 Page ID #:842




       1             cor~f_r~necl the to`.a:l. s~ILLARY BAR^t~ thin askc~cl CS-3 for a fixst name

       2             iriti~l a~.d 1..~Ct came for a ::and wr~~tten receipt for.. the tra~suct
                                                                                              icn.
       3 ' CS-~ acvi:led H*LL11IiY I3AR.T"-i t:.o writ:.~~, "D.Rossi."                           H:~LL~:RY 3A~^
       4             r~ror.,e~;c~zci try rianl Barite r:: reu~~i~~ 'c~~- the pux~Y.iasP (ORDL•F.
                                                                                                 # i~~Q2j .
    5                H ~LI,i'1rtY B~,R'I'     did not ins~ruct LS-3 to sign tie "rece ived by" secti-~.^.

       c            o~ tl c~ harci.Jr..itCen receipt. CS-3 then handed the rec:,~.ip~ *~:,a "."~'0-UC
                                                                                                      in
    7               direct: any glair: sight of HILLARY Ft~R`I'.3.

                ~                       r.     TL"0-Ut; conf_irmcYd ,~~th HIL:I.~RRY BP.RT'~~ that hc, alone,

    9               ~r4ul~~! ire p~c:king i ~ the i'u1.1_ c:}~dc~r cf grald t'~':e £~.~llowi~~~u i~ay,
                                                                                                       .;T~~ruary
  10                3C;, t:'02Q. HILL~~Y Far>.RT~ ce~nfirm~ticl 1,t?e entire order, nine ~c1a `~uiss~

   i1               ~ar•s. w:~ul;~ b2 available Lon ~,icle u~> before 12: 10 ~.m.                        The fc~lloc~rir~~
  ~ ~ ~ clay, J~r~.iar~l 30, 202 , T_G-C1~ re~~eive~ nine ounces of gold ::~:llion

  13                frc::.r: HI~,LARY BAR'I'H at JS~'V,

   %i      ',                  £~'/ .   ~n F~_.br~iary `~, 202 , '1'I~'~;~-UC." returned t:o U;:~~'V a~^~

  15                c~c<rpe:isared George VAS~~iJ~Z nor his assistar:cr~ in 'acilitati~ g tk~e

  Z6                gui~~ d~~:w the pr~va..ois           week,      FC-L?^   (7ci~JP_   ~r~SQ'JE~Z $100 cash a-lc~

  17                said, `•Th s i.s for ynu min.                I ap~rr~ciat~ yo~.i walking us ~hrauc~7~            .t~~~~
  l.~               ~h:it.        It worked oufi :F-uckirsg perfect, sea uh                      we'll probably da

  l9                it a~ai.n."           TF~~-JC suygc:sted '~h~t h~ mice :~~ c~n~~~~t. anther yowci
  n~
                    tra~s:3cti.cn Noon,             t'A~hU.F;G said ti~~ wa~~ld let tt~Q °AR'I'1 S k_r;o~r a ~:~ad Jf
 '
 ;'1
                    l.:i:ne.      TF"G-UC Bair, •`Just. a~ long as ~_ keep i~: under-„ ar.d VAS~)3EZ

  e 2 ', i.rzt.erjected, ,•Yeah:, ~'~a :.                     Kc~>ep it under 10.           T,:^ci if you Yia~.Te Via, do

  23                i.#_ t~~r~ice,      r3ow Let's say Yo~s r~:eed :hare than: 10, rut you're '~.~1

  2~                yourself.           ~omc: in.     ~:;a11 me aria sGy, `~He}~ GPc~ge, I a~n gonna r ceci

  25            1~.        Give me ;ahatevex~, w:~;,~r else.              Break .i1~ in hey=.         Give me r~~lf.

  26 IC And I'~l l-:ave her £~t.y it                         cr me, and teen T' 11 gi~ae it to :,gnu ~icri

  27       ' there.„

  28

                                                                     .•
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 84 of 121 Page ID #:843




       1           P.    VASQUEZ and STEVE BARTH Arrange to Launder Cash for Wire
                         Transfers for CS-3 for 15~
      2
                   90.   In October 2020, CS-3 approached VASQUEZ about conducting
      3                                                                            a
           ; second gold purchase through OLYMPIC GOLD & JEWELRY.
                                                                      CS-3 stressed
      4
           ' to VASQUE'L that while he/she was cool with the earlier
                                                                     transaction,
      5
            it had "too many moving parts" and he/she was looking
                                                                  for something
   6
           i simpler. CS-3 met VASQUEZ on or about October 8, 2020
                                                                   to discuss
   7
           this.     The meeting was recorded and reviewed by investigators, which
   8
           showed:
   9
                         a.   During the meeting CS-3 suggested to VASQUEZ that
  10
           he/she provide VASQUEZ with the total amount of cash
                                                                CS-3 wanted to
  11
           use to purchase gold and VASQUEZ could structure the cash
                                                                     payment
  12
           (under $10,000) over multiple days, on behalf of CS-3,
                                                                  so that CS-3
  13
           did not have to go to USPV multiple times in the same week.       VASQUEZ
  19
           agreed to this saying, "that's my point, I don't wart you
                                                                     to have to
  15
           go all the time."
  16
                         b.   CS-3 then said, ~~you don't even have to go get it.
  17
           Just cut me a receipt that I purchased it, and then tax me whateve
                                                                              r
  18
           the fuck it is," i.e. charge a fee for converting the cash into a
  19
           clean financial transfer.      VASQUFZ replied, "run that by me again.
  20
           Do you want the gold or not?"      CS-3 indicated that he/she did not
  21
           w ant the gold.    "I just want the receipt and then 2 sell it back to
  22
           you, and you take your cut however it is."      CS-3 asked if this was
  23
           possible, and VASQUEZ said, "Maybe."      He later added ".     maybe,
 29 ~
           but I'm not sure.     I will have to talk to Steve, Hillary's husband."
 25
           As noted elsewhere STEVE BARTH and HILLARY BARTH own and run OLYMPIC
 26
           GOLD & JENiELRY.    CS-3 told VASQUEZ to "find out (from STEVE BARTH}
 27
           and get back to me."
 28

                                               70
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 85 of 121 Page ID #:844




    1                  c.    CS-3 and VASQUEZ continued discussing the proposed

    2      deal and VASQUEZ clarified, `you just want to clean it."     CS-3
    3 ( replied, "that's exactly what it is."        CS-3 added that he/she did not

    4 ' want to continue laundering money through casinos, auctions and car

    5 ( dealerships.        VASQUEZ said, "Let me talk to Steve (BARTH), I don`t

    6 '. know, cause Steve is - as much as he can—" CS-3 said, "I get it," and

           indicated that if they had to do it the way they did last time
    V I
   8       (referring to the February 2020 transaction) that was fine, but "it's
    9 li
           . about moving parts."

  10                   d.    Later in the conversation, VASQUEZ suggested cs-3

  11       speak to Steve BARTH.     CS-3 indicated that he/she preferred VASQU~Z

  12       to speak to STEVE BARTH on his/her behalf.     Your Affiant believes

  13       this indicates that thc~ decision to launder CS-3's money is STEVE

  19       BARTH's decision and that VASQUEZ is subordinate to BARTH.

  15                   e.   VASQUEZ and CS-3 continued to discuss details such as

  16       the percentage that CS-3 would be charged, whether CS-3 would receive

  17       one check or multiple checks.     VASQUEZ stated that the purchases

  18       w ould have to be "under ten total.         I mean no paperwork and all

  19       that stuff."     CS-3 confirmed that the transaction would not be

  20       reported.    VASQUEZ said, "they have to at least take your first name

  21       down."   VASQUEZ added that he would "talk to Steve.    I won't talk to

  22 ' Hillary."       finally, VASQUEZ concluded, "we can do it.   I think we

  23       can.   We do it that way a couple of times and it helps you out.      We
  29       all make a little bit."

  25                   f.   As the meeting was wrapping up, VASQU~Z said, "I will

  26       talk to Steve."    CS-3 said, "if you can do me a favor, just try to

  27       fucking wash my shit."    VASQUEZ said he would try..

  28 ~

                                             71
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 86 of 121 Page ID #:845




       1          91.    On or about November 12, 2020 CS-3 met with
                                                                     VASQUEZ at USPV
       2     to confirm the previously-discussed money launde
                                                              ring operation.     The
       3 . meeting was recorded and reviewed by invest
                                                       igators.      During the
       9     meeting, CS-3 indicated that the money would
                                                          be ready the following
      5      week, and they discussed the date and time for
                                                            the transaction.      They
      6 I ' also discussed the percentage which would
        I                                             be charged and VASQJ~Z
      7 ~ . stated he still needed to talk to Steve
                                                    (BARTH) to finalize that
      8 ( aspect.       As VAS~UEZ walked CS-3 to the door, CS-3 told
                                                                      VASQUEZ he/she
      9 appreciated the arrangement because he/she just
                                                        sold a large load of
  10 !I "skante" for some people down south and he/she
                                                       needed to clean the
  11 . money as soon as possible. VASQUEZ told
                                                 CS-3 not to worry about it
  12 ' and it would be taken care.

  13             92.     On or about November 17, 2020 CS-3 and TFO-UC
                                                                       went to USPV
  19        with $25,000 U.S. currency.     They met with VASQUEZ.   The meeting was
  15        recorded and reviewed by investigators.     The following took place:
  16                    a.   C5-3 asked VASQUEZ what percentage of the $25,00
                                                                              0
  17        would OLYMPIC GOLD AND JEWLERY charge, if they
                                                           laundered all $25,000
  18        at one time. VASQUEZ stated approximately 12 percen
                                                                t. CS-3 and TFO-UC
  19        initially balked at such a high percentage being
                                                             charged. VASQUEZ
  20        replied by saying, "Well, first, we are not even suppos
                                                                    ed to be doing
  21       this, right? Second      ."   VASQUEZ then stopped talking and utilized a
  22       calculator to determine the amount of money OLYMPIC GOLD
                                                                    AND JEWLERY
  23       w ould charge at a 12 percent rate. VASQUEZ then
                                                            stated, "it's about
 24 ' three grand. We are going to go with 12 percent at
                                                         this time, because
 25 we are going to have to qo buy it (referring
                                                   to the gold bullion)."
 26        VASQU~Z then inquired if CS-3 and TFO-tIC were still intere
                                                                       sted in
 27 ' conducting the laundering of the $25,000.          TFO-UC told VASQUEZ that
 28        t he still wanted to do the transaction.

                                              72
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 87 of 121 Page ID #:846




      1              b.   TFO-UC then retrieved the 525,000 from a backpack and

      2    handed it to VASQUEL. VASQUEZ took possession of the U.S, currency

      3    and placed it in a money counter on his desk. Upon verifying the

      4    amount of $25,000, VASQUEZ remained in possession of the money.

      5 , VASQUEZ inquired if TFO-UC wanted a receipt for the transact
                                                                       ion.
   6       TFO-UC said that he did not want any paperwork at all.

   7                 c.   VASQUEZ then went on to explain based on the daily

   8      fluctuation of the price of gold and that they won't know exactly
                                                                            how
   9      much the business may earn and / or lose when purchasing and

  10      reselling the gold bullion, which is why Steve [BARTH] is charging
                                                                             12
  11        percent for the ~ransaction36. VASQUEZ explained that OLYMPIC GOLD
          I
  12      S AND JEWLERY would utilize the $25,000 to purchase gold bullion, in

  13      multiple structured purchases under $10,000 to avoid mandated

  14 ' reporting paperwork.      VASQUEZ stated once the gold bullion is
  15      purchased from a third party source, OLYMPIC GOLD AND JEWLERY would

  16      then "sell" the gold bullion, and wire the transaction amount to an

  17      account belonging to CS-3.   CS-3 and TFO-UC expressed to VASQUEZ they
  18      did not want to touch nor see the gold bullion, and were only

  19

  20
                  36 CS-3's initial
                                    understanding of the deal, based nn
  21        conversations with VASQUEZ (which were not recorded) was that CS-3
            would give the cash to VASQUEZ who would give it to BARTH, who would
  22        disguise the placement of the funds into the OLYMPIC GOLD AND JEWELRY
            business account as Zegitimate precious metals sales. VASQUEZ told
 23         CS-3 that STAVE BARTH would structure the funds to avoid reporting
            requirements and disguise the transactions on paper as anonymous gold
 29         and silver purchases. VASQUEZ assured CS-3 that no gold would
            actually change hands. VASQUEZ further told CS-3 that once the money
 25         had been structured into the OLYMPIC GOLD AND JEWELRY business
            account that a wire transfer, or series of wire transfers could be
 26         utilized to return the money to CS-3 into a bank account that CS-3
          - would pravicie VASQUEZ. VASQUEZ told CS-3 that the wire transfer
 27         w ould be made to look like a sale of precious metals to OLYMPIC GOLD
           AND JEWELRY. VASQUEZ told CS-3 that the entire circle of
 za         transactions would exist on paper only and would be clean and
           disguised as normal commerce.
                                              73
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 88 of 121 Page ID #:847




       1    interested in a time frame in which they could
                                                           expect the money to be
       2    w ired to the account. VASQUEZ stated
                                                  he understood and gave an
       3   approximate two week time frame for the approx
                                                          imate $22,000 to be
       4 wired to the account. VASQUEZ explained
                                                    the time frame depended on
       5 how much bullion was in stock at OLYMPIC
                                                    GOLD AND JEWLERY and how
       6 ' much would have to be purchased from
                                                the third party source. VASQUEZ
       7 further stated he could only conduc
                                              t one cash purchase of gold
       8 bullion under $10,000 a day and that
                                                OLYMPIC GOLD AND JEWLERY is only
       9 open twice a week.

  10 ',               d.   CS-3 then provided VASQUEZ with account inform
                                                                          ation to
  11       receive the wire transfer.   VASQUFZ then inquired if TFO-UC wanted
  12 ' the $3,000 charge to come out of the $25,00
                                                   0 that he just handed
  13       VASQUEZ, or did he want to pay that separate,
                                                         so that VASQUEZ knew
  14       how to structure the purchases.    CS-3 and TFO-UC advised VASQUEZ to
  15 ;~ take the 12 percent charge (53,000) out of the
                                                       $25,000 that TFO-UC
  16       just handed VASQUEZ.   VASQUEZ acknowledged he understood and
  17       a.ndicated he would be in contact with CS-3 about
                                                             updates.
  18                 e.    As TFO-UC and CS-3 were leaving USPV, CS-3 handed
  19       VASQUEZ $500 for facilitating the transaction.
                                                             VASQUEZ accepted the
  20       money.

  21                 f.    On or about Decem}aer 2, 2020 CS-3 went to USPV to ask

  22       VASQUEZ when CS-3 would see the money.   This meeting was not
  23 1E recorded, but CS-3 reported it to investigators the
                                                            same day, and
  24       also provided a "screen shot" of a later communication which

 25        corroborated his account, discussed below.   During the meeting,
 26        VASQUEZ told CS-3 he needed the address on CS-3's bank accoun
                                                                         t
 27        because Steve BARTH needed it to complete the wire transfer.
                                                                           CS-3
 28        provided the information to VASQUEZ.   Later that day, CS-3 received a

                                             74
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 89 of 121 Page ID #:848




       1        text message from VASQUEZ with a picture of
                                                            a computer screen.  On
       2       the screen CS-3 saw a tracking number - OW0001
                                                              073359382 and the words
       3       "bullion purchase" and "pending." Agents have
                                                               preserved and reviewed
       4       the photo which VASQUEZ sent. In the photo,
                                                            agents observed a
       5        reflection of VASQUEZ looking over the should
                                                              er of someone who
       6        appears to be STEVE BARTH,

       7              g.    VASQUEZ advised that the first wire transfer was
                                                                             for
      i
    8 ( $10,000.            The rest would follow.
    9                       h.   On December 4, 2020 agents received confirmation
                                                                                  that
  10           , two wires, one for $10,000 and one for $12,00
                                                               0 had been wired into
  11           the under-cover bank account which was beirg utiliz
                                                                   ed for this
  12           operation.

  13 ~,               Q.    USPV Principals Help Its Customers Evade Law Enforc
                                                                                ement
  19                  95.   During the period of time in which CW-1 rented safe
                                                                                deposit
  15 I~ boxes at USPV (2012-2015), federal agents
                                                  were investigating CW-1 and
  1& contacted MARK PAUL about CW-1's boxes. Accord
                                                       ing to CW-1, PAUL told
  17           CW-1 that he stalled in replying to the FBI and instru
                                                                      cted GEORGE
  1B           VASQUE2 to "slow down in order to alert people."        PAUL specifically
  19           told CW-1 to get his/her stuff out of USPV becaus
                                                                 e the FBI had come
  20           b y.   Furthermore, PAUL told CW-1 to call another USPV customer
                                                                                whom
  21           CW-1 had referred, to tell that customer to remove the conten
                                                                             ts of
  22           h is boxes quickly before the FBI could execute warrants.
                                                                                            ',
  23                  96.   On August 9, 2019, USPV manager GEORGE VASQUEZ counse
                                                                                  led       i
  29           CS-3 on how to evade law enforcement.     During a recorded conversation i
 25            between VASQUEZ and CS-3, VASQUEZ said, "Piece of advice for
           i                                                                you.
 26            You know where you keep that [USPV safety deposit box]
                                                                      key, here?
 27 ~ v indicating under his shirt on a chain around his neck]
                                                                                  Called,
 28            uh, asset forfeiture.     You ever heard about that?"    CS-3 said, `~No,
                                                  75
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 90 of 121 Page ID #:849




      1    what?" VASQUE7 explained, "Well. Let's say you get
                                                              pulled over for a
      2    [unintelligible], right? Cop checking you out, things
                                                                  like that.
      3    Hey, empty your pockets. They see your key, they know it's
                                                                      a safe
      4 ( deposit box.      They don't know where.   But then, they escalate it
   5 '; towards - they'll ca11 someone from their department,
                                                              say hey, you
   6      , know what, we got this guy for whatever, whatever.
                                                                         And then
   7      they start looking in to things. You know, and then they'll
                                                                      say, oh
   8      well, we'll. confiscate whatever you have, this and that,
                                                                    and then
   9      they'll scare you and say hey, you know, you don't tell us
                                                                     where this
  10      key belongs to, you know, you're gonna do twenty, fifteen years."

  11      Later in the conversation, VASQUEZ added, "It's happened before.

  iz      Just to let you know.            Yeah, just to give you a heads up.
  13      That's why we—we make sure we - I take care of our people, mari."

  14      Based on my training and experience as well as a comprehensive

  15      debrief o~ CS-3, I believe that VASQUEZ was coaching CS-3 on how
                                                                           to
  16      evade law enforcement.

  17              97.   On August 30, 2019, CS-3 spoke to USPV manager GEORGE

  18      VASQUEZ.      The conversation was recorded and reviewed by
  19      investigators.     During the conversation VASQUEZ coached CS-3 on how
  20      to evade law enforcement.      VASQUEZ said, "Like I told you.       Be
 21       careful when you go out.      This is between us.   Mike [POLIAK]—you know
 22       he—he saw somebody get pulled over."       CS-3 asked, "Is it hot here or
 23       what?    Should I be worried?"     VASQTJEZ replied, "No, ro, no.     No it's
 24       just the people that do stuff."      CS-3 asked, "They get followed in?"
 25       VASQUEZ replied, "Yeah!     They're fuckin' stupid.    You know.     Not,
 26       not, not the place itself."      Later in the conver.satior., CS-3
 27       remarked, "You got to tell everybody to fuckin', shit, fuckin' watch

 28       their back."     VASQUEZ replied, "I tell everybody         I take care of
                                              76
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 91 of 121 Page ID #:850




       1 (people, man."    Later VASQUEZ, discussing a person
                                                              who was pulled over
     2 ( and then let go said, "But
                                    it's just that I tell them, even
                                                                       though
     3 they let him go, like, why
                                    did they pull you over in the first
                                                                           place?
     4   Has to be a reason       Cause you did something fuckin' stupi
                                                                         d      .
    5 And one other guy said oh he had
                                           tinted windows - too tinted. One
    6    didn't have a fuckin' front licen
                                           se plate        Little shit." CS-3
    7 , agreed, saying, "They'll find
                                       something to fuckin' jam you up and
    8 then they find something and
                                      from that they run." VASQUEZ repli
                                                                            ed,
    9 "That's what I te11 them, perro
                                        ! But what do I know? Right?"
   10         98. Tn July 2019, CS-3 was at
                                              USPV. While there, George
  11 'i VASQUEZ showed CS-3 the USPV
                                      security monitors and pointed out a
  12    number of vehicles which VASQUEZ said
                                                he believed belonged to law
  13 ' enforcement. VASQU~Z, in fact,
                                         identified a number of law
  19    enforcement vehicles which were in
                                            the area due to CS-3's presence
  15    there. VASQiJEZ explained to CS-3 that
                                                 he looks for vehicles parked
  16 in or.e spot too long; vehicles
                                        which park, but no one exits; tinte
                                                                             d
  17 ( windows; and other factors.

  18         99.   On or about October. 21, 2020, George
                                                         VASQUEZ explicitly
  19     w arned CS-4 that law enforcement offic
                                                 ers were asking about him/her
  20   ' and that he/she should remove ttie conte
                                                  nts of his/her box. The
 21      meeting between VASQU~Z and CS-4 was
                                               recorded and reviewed by
 22 ~ investigators.

 23                a.     Specifically, on or about October 16, 2020
                                                                     local law
 24     enforcement officers went to USPV and repre
                                                     sented themselves to be
 25     n arcotics investigators seeking informatio
                                                    n about a person they
 26     asserted they had followed to USPV.    The officers presented VASQUEZ
 27     with a photograph of CS-4.    VASUQEZ first indicated that he could not
 28     give information about clients.    As the officers were leaving,

                                          77
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 92 of 121 Page ID #:851




       1    however, VASQUFZ walked them out and stated
                                                        that he had seen the
       2    person in the photo at USPV.     He added that customers often remove
       3 ' the contents of their boxes and never return
                                                        .
       4                b.   Shortly after the local law enforcement office
                                                                            rs left
       5  USPV, VASQUEZ contacted CS-3, who had talked
                                                        about coming to USPV to
      6 see VASQUEZ that day. Using coded
                                              language and communicating via
      7 ( text message, VASQUEZ told CS-3 not
                                               to come, that the area was "hot"
      8 right now.

      9                 c.   On or about October 19, 2020, CS-4 sent VASQUE
                                                                            Z a text
  10     message indicating that CS-9 intended to
                                                  pay rent on his/Pier box that
  11 'I~ week. VASQUEZ replied via Lext message
                                                 and told CS-4 to delete all
  12 text communications between them. This commun
                                                       ication has been
  13 ' reviewed and preserved.

  19                    d.   On October 21, 2020, CS-4 went to USPV to pay

  15       quarterly rent on his/her box.     VASQUEZ spoke to CS-4 in the office37
  16       area and coached him/her through a dialogue whereb
                                                              y VASQUEZ said,
  17       "Pay close attention, okay? Pay attention.     It's going to be $5,000."
  18       CS-4 expressed surprise and cori£usion.    VASQUEZ said, "Yes.    Pay
  19       attention.    You say it's too expensive and you'd rather not do

  20       business with me.    Okay?"   CS-4 was confused by this charade, but
  21       followed VASQUEZ's instructions. When CS-4 asked why,
                                                                 VASQUEZ said,
  22       "I'm doing you a favor, man.           I'm doing you a favor, dude,
 23        don't say anything. Okay?"    VASQU~Z added, ~~When you leave here,
 24        delete my number.    I'm doing you a favor, okay?   If you want to go in
 25        the bathroom and leave something for me, that's fine.
                                                                 "   CS-4
 26

 27
           37 Conversations between CS-9 and VASQUEZ occurred in Spanis
 28 1 Ca11s were translated into English by Spanish-lang                 h.
                                                         uage translators
      working on behalf of the FBI.
                                      78
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 93 of 121 Page ID #:852




        1    continued to press for an explanation.
                                                         VASQUEZ said, "I'm telling
        2   . you, the heat is hot.            Things are hot here, I want you to
        3    cancel your box.            They're after you, man."     CS-4 asked, "Who?"
        4   i VASQUEZ replied, "The cops, dude."
                                                     CS-4 asked whether he/she could
        5 ` rent a box later.       VASQUEZ said, "Another day, later on.
                                                                              While
        6 ' things clam down.            I'm doing you a favor.     They'll come again.
       7 '. .       They showed me your photo and everything,
                                                              so."         CS-9 asked,
      8     ' "And the owners are the ones who made
                                                    the decision?"       VASQUEZ said,
      9     "No, man.    I'm making it, to protect you, man.
                                                                        I'm just telling
  10        you because if they come here, they're after
                                                         you.         Okay?     .
  11        They're going to come.       They already said that when they're after
  17        you, they're going to come back."       CS-4 asked again about renting a
  13        box later.       VASQUEZ concluded with "I know, dude.    They're looking
  19        for you,    I don't know.     The cops are looking for you, for real.     I'm
  15        not going to lie to you."       CS-4 agreed and left.    Conversations
  16        between VASQUEZ and law enforcement, as well as
                                                            CS-4 were
  17        consensually recorded and reviewed.      Text messages have been reviewed
  18        and preserved.

  19                    e.     On November 12, 2020, VASQUEZ related these event
                                                                                 s to
  20        CS-3, as we1138.      This communication between VASQUEZ and CS-3 was

  2'1       recorded and reviewed by investigators.      During that conversation,
  22        VASQUEZ described how the police had come to USPV
                                                              looking for a USPV
  23 , customer (CS-4)            VASQUEZ speculated that the police had stopped the

  29        customer and found his/her key or followed him/her
                                                               to USPV.         VASQUEZ
 25         assured CS-3 that he/she shouldn't worry about it,
                                                               as the police had
 26         not returned.

 2~

 28
                38 CS-3 and CS-9 are completely unknown to each other.
                                            79
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 94 of 121 Page ID #:853




      1            100. Based on discussions Michael
                                                      POLIAK had with CS-1, it
     2 appears part of his motivation
                                             in buying into USPV was to protect
     3 both his own money, and that of
                                              his "friends." In a December 2019
    4        meeting which was recorded and revie
                                                   wed by investigators, POLIAK told
    5 LS-1, "the reason why I wanted
                                             to buy it [USPVJ, I got a lot of
    6 fucking money now. Not only - I
                                               don't just want to be a customer, I
    7 wanted to be the owner               cause that way, if anything fucking
    8 happens, I know first. And it's
                                               good for all my customers that Y
    9       know first. Cause I'm not Mark [PAUL]."
                                                         CS-1 said, ~~You see, I
   IO . mean, you only yourself have what,
                                                 ten million, eight million?"
  11        POLIAK said, "Yeah." CS-1 continued,
                                                    "And your friends?" POLIAK
  12 .repl.      ied, "A lot." CS-1 said, "Think about that.
                                                                Your friends.
  13 It's your ass. It's your friends."
                                                   CS-1 said, "Worry-wise I don't
  14 'Ii~ care, but again, you have to have your
                                                     eyes in there because you have
  15 to monitor their money, But if you'r
                                                   e a client—" POLIAK added, "But
  16 it's also - how many people trust
                                               anybody with that kind of money?          ~
  17 Anonymously? I mean, it's not like
                                                  we're Chase Bank.         So why
  18 1 do they come? Cause of me. They'
                                              re like, Mike {pOLIAK]? You're
 19 there, okay. I'm good with that." This
                                                      exchange suggests that POLIAK
 20 anticipates being able to warn his "frie
                                                      nds" if there is some reason
 21 their money is in jeopardy.
                                                                                       I
 22              101, Or. or about September 16, 2020, in a conversati
                                                                        on which was
 23 recorded and reviewed by investigators, Micha
                                                           el POLIAK told CS-1 that
 29 he would remove all but $5,000 of the contents
                                                             of a client's box, for
 25 that client, if he became aware of pending                                       i
                                                         legal process.
 26       Specifically, POLIAK and CS-1 were talking about
                                                           having "a _guy like
 27       me [POLIAK]" watching customers' money. POLIAK
                                                         indicated that if
 28       someone had a problem he would "move it to another
                                                             box.               I
                                           80
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 95 of 121 Page ID #:854




          1.            woulcX lea~~e 1. _ke five ~r3.~id '..n tl-~c: box.
                                                                                                       Tic-~ grar:d.         Take ~ t,
          2            Sen ~~ou later, A`: :Le~sc tricy can't say
                                                                        `Oh, it was empty,,,• PCJL~ F,K
                       then to:~~ CS-1 abo~L. ~gent~s f..ron~ ~~~r=tela
                                                                        ncl Security ;vho came ~~ JSPV
                       wish a subpcen~. r~LI71I: laic; the
                                                               agents sYioweci c pic.t~sr~ cL the
          S            pe~sc~r. wtxo~~~ box they were i.nL~re~Led ~;~n,
                                                                               h~zf: ?'~JL7AK ~aic~ t~}rern that
         6             ~~SP~I hay no i.r.:Format~r~_z ~Y~:.u#~ ~,aho ht~lds V1hir_h
                                                                                     bax and the agents
         7             r ~cd~d to bring the person to JSPV, ~t.ysic
                                                                               ally~, to have hi.s ~y
                       S C 43:C1 Ll P., C..


       9                          R.          It Wauld Be Irra~ianal for Non-Criminal Custom
                                                                                             ers to Choose
                                              USPV
   zo {
               i               '
                               .dZ.              r~s segues tc.~ ~:nove ~y C SPL" awr~~ ~OI~IAK, fi~~re
  ].1..                                                                                                 is Sao
                       r~~son `cr nan-criminal clients to use U:iPV,
                                                                     whose se11i_ng points
   12
                       are: anc~n~=_ni.ty, instruc,.~,.a.;:~is or. how tc struct
                                                                                 ures cash transactions to
     ~3
                       ~vacx~ cav'~ repor..tinq r~uis~~rriez-:ts, t~.ps on Y~:racv
                                                                                    Lo a~roi_d asset
  13
                        or`~eYiturc, and cwner.-stiip ar.d mai;GyY~:merit by cir~;g
                                                                                    crafficke: .
  Z5
                   Leg,i.ti:rat~ c°~<stomery r,r~d not day ~<~ r~t~r~~ casks,
                                                                              b;~t can rer_~ ~.rc~
  ~~ 6
                   i*ite:~r...a~ anc            ~.nsurc~nr..E:= t3C~ dc~ositi^g it. .i~, a money market. or
  1.7                                                                                                       ot<~:Y~                           I
                   `~~Aar:•.wa1. arcat~nt.,             cJnl.y tl~case ?aho wish to h -adc~ their wealth `rom ~ki~
  i. t3
                   DEA, IRS, c~' c,reciitors c~ouid i:~s ,~::ac~ rhosc~ ~~ pay
                                                                               to stcre `~ctu3i
  1 t~
                   r_asti at a ~ ..nc~1e st~orewrc~rit operati~ri ~:,~ne+~l by the
  -,„                                                                              likes cf ME~FtK aAiJI~
    ~,
  ~~               and NIICHZ~i~;T:~ E'(~~;IAFt wrzn might go banl~ru~t, Gi.t;se the
                                                                                     b~:s:i.ness fc;r ~-~ry
                   rea:~on, ar s~,e~a1 t'~:eir.~ v~lu;~~~l.es and run. aff.                        N~ orga~izat.i..~n st:aruls
  2 ~f
                   ~A~ln~~            the bcx~-s at J,>P'J in the ~.aay chat C:,
                                                                               :as2 Bank, which has a
  23
                   r e~r:~y _50-year h.i.story ~:~c~ almost 200,OCQ                         E?1Tl~lOv~^cS r    stars behind
  2=1 ~
                   i.ry safety de~rs~t bases, t~c~ gay noth~.r:g oi.                           _ :s baa~;c accc-.ant::, ~ahic i
  ~J
                   a ir.: i.^sated by the FDIC. As s~a~'ed by CSi'V aw~~c.r POLy~K,                                                       r
                                                                                                                    t is ~~i.s
  ~F
                      _   ,_
                   ,L3f1~1.1^C                               ~, ..,,
                   E
                   ~           ?' ~?TtC3I'aC3 t:~'CLl~ ~Yc3~i.li~:~F~,S~ c'i:'a ',aC',_
                                                                                     i _W c1S UHF"~1~ ~ crimltlr']~ — r"1 P..I"lt~.l.}%
 ~~


 28

                                                                         81
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 96 of 121 Page ID #:855




       1       policies, that entice criminals to store
                                                         their millions in cash, as
       2       described earlier in the previous forfe.i.tures
                                                               section, at USPV.
       3           S.   USPV Falsely Claims Tt Either Returns
                                                              the Unclaimed
                        Contents of Boxes to a Designee, or Esche
       4                                                          ats it to the
                        State.

       5     103. On its company website USPV claims that
                                                           the contents of
    6 ' unclaimed boxes will be turned over
                                            to a designee or to the State of
    7 California. Specifically, under "Frequ
                                                ently Asked Questions - What
    8 happens to the contents of my box if
                                             I die or become physically or
    9 mentally incapacitated?" - USPV states
                                              ,
      i
   10 ',     "You should provide your attorney, beneficiary,
                                                              or custodian
   11              with information about the existence of your
                                                                box (for an example
  12       I       letter_, visit our Customer Resources i~a~:~e)   However, knowledge
  13               of the existence of your box does not consti
                                                                tute permission to
  14               access it. USPV will require a court authorizatio
                                                                     n letter to
  15 ~             release the contents of your box to ANYONE other
                                                                    than the
  16               renter.

  17              "If you choose not to provide this information, USPV
                                                                       will open
  18               your box due to nonpayment of rent (after a six month grace

  19              period has elapsed). If you have provided contact inform
                                                                           ation
  20              within your box (suggested), USPV will attempt to locate
                                                                           you. If
  21              no contact information is found, we will store the conten
                                                                            ts of
  22 ~,           your box in our private safe for three years. Thereafter,
                                                                            we are
  23              required to escheat (forward) the contents to the State
                                                                          of
  24              California."

 25               104. USPV employee GEORGE VASQUEL, made similar statements
                                                                             to
 26 ' FBI agents during an interview on or about July 1, 2016.

 27        Specifically, VASQUEZ told agents that it a client fails
                                                                    to pay for.          ',
 28        his/her sazety deposit box for three months, USPV will drill
                                                                        out the
                                               82
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 97 of 121 Page ID #:856




       1        lock and try to contact the client
                                                     if they find identifying
       2        documentation on the box. If not,
                                                   USPV will keep the contents on hold
       3        for three years and then forfeit
                                                  it to the State of California.
       4              105. CW-1 alleged that these asser
                                                         tions by USPV and its
       5       principals are false. CW-1 repor
                                                  ted that he/she and another
       6       individual rented a USPV box to which
                                                        CW-1 had both keys. CW-1 also
       7       paid all the rent and fees for the box.
                                                           Furthermore, CW-1 affixed a
      8        sticker onto the box with instructio
                                                     ns for CW-1's spouse or father to
      9     gi be contacted i.n the event that CW-1
                                                     failed to pay rent on the box.
  10       ~ CW-1 has not paid rent on the box in
                                                      five years because CW-1 is
  11           i ncarcerated. Neither CW-1's spous
                                                    e nor father were ever contacted.
  12 i~        The other person whose biometrics were
                                                         used to rent the box has
  13          passed away. The U.S. government did
                                                       not seize the contents of the
  14 ~        box, and there i.s no record of the prope
                                                          rty being forfeited to the
  15          State of California (which should not
                                                       have happened because a
  16          designee was identified). Thus it appears
                                                             that USPV may have kept     i
  17         the contents of LW-1's box. Furthermore,
                                                            statements MARK PAUL made
  18         to CW-1 support this, described below.
                                                                                       I
  19                106. PAUL told CW-1 that in the event of non-p
                                                                     ayment, after
  20       allowing a grace period, PAUL would drill open
                                                          the box, a process he
  21       said he would video record. In the absen
                                                    ce of contact instructions,
 22        he would place the contents into his own safe
                                                         deposit box. CW-1
 23        reported that PAUL himself has several USPV boxes
                                                             .       CW-1 believes
 24        that PAUL keeps the contents of these boxes for
                                                           himself.        CW-1
 25        believes Lhat the USPV stated policy concerning unpai                  i
                                                                 d rent is false.
 26                    1.   USPV Has Never Escheated Proi~ert~~
 27             107.    Based on information obtained from the California
                                                                          State
 28        Controller's Office - Unclaimed Property division,
                                                              USPt/ has never

                                              83
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 98 of 121 Page ID #:857




      1   escheated property to the stat
                                         e39.   USPV has been in business sinc
                                                                              e
      2
      2012; discounting the six mont
                                      h and three year waiting periods,
                                                                         this
    3 means that in approximatel
                                 y five years, no one who failed
                                                                  to ident_fy
    4 a contact persor has ever
                                1) abandoned a box; 2) failed
                                                                to pay rent
   5 on a box; 3) been arrested
                                ; 4) been deported; 5) died; or 6)
                                                                     become
   6 incapacitated. This seems unli
                                       kely, particularly given the type
                                                                         s of
   7 customers using USPV, as
                               described herein.     A more logical
   8 explanation is that PAUL
                               places the contents of abandone
                                                                d boxes in
   9 his own safe deposit box for
                                    the three-year waiting period, but
                                                                        never
  10 releases them to the state.

  11          T.   NOTIFYING USPV CUSTOI~RS HOW TO CLAI
                                                        M THEIR PROPERTY
  12 ~        108. The search and seizure warr
                                                ants the government seeks list
  13 the nests of safety deposit
                                      boxes at USPV among the items to be
  19 seized. These nests of safe
                                      ty deposit boxes are evidence and
  15 i nstrumentalities of USPV's
                                      criminality. The warrants authorize
           i                                                                 the
  16 seizure of the nests of the boxe
                                          s themselves, r.ot their contents, By
  17 seizing the nests of safety depo
                                          sit boxes, the government will
       i
  18 I~ necessari..ly end up with custody
                                          of what is inside those boxes
         I
 19 i initially. Agents will follow
                                         their wr..itten inventory policies
                                                                            to
 20 ; protect their agencies from clai
     i                                    ms of theft or damage to the contents
 21 of the boxes, and to ensure that
                                           no hazardous items are unknowingly
 22 stored in a dangerous manner. Agen
                                             ts will attempt to notify the
 23 lawful owners of the property stor
                                            ed in the boxes how to claim their
 24 ( property, such as by posting that
                                            information on the Internet or at
 25

 26         39 I ran a search on the Unclaimed Prop
       with a representative from the State         erty Website and spoke
                                             Controller's Office, who also
 27    ran a search. Both searches revealed no
                                                 results. In other words,
       USPV has never escheated property to the
                                                 State of California, as it
 28    claims.

                                        [~
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 99 of 121 Page ID #:858




       1 ~USPV itself, or by contacting
                                        the owners directly.       In order to
       2   notify the owners directly, agent
                                             s will, in accordance with their
       3 ( policies regarding an unknown perso
                                               n's property, look for contact
       9 information or something which
                                          identifies the owner.9p   (USPV
       5 recommends that box renters inclu
                                            de their or their designees'
       6 telephone numbers on a note in
                                          the box in the event that USPV removes
       7 the contents for nonpayment or
                                          rental fees.)
       8 ~       U.     REQUEST FOR AFTER-HOURS SEARCH WARRA
                                                             NT FOR USPV LOCATION
                        ONLY
       9
                 109.      I request permission to complete the searc
   10                                                                 h and seizure
        warrants at the USPV location outsi
                                            de of normal searching hours.
   11
       Because that facility is secured and
                                              advertises that it is on a time-
   12
       lock, agents will not be able to begin
                                                executing any warrants there
   13
       until after its normal opening time, 10:00
   14                                              am. Further, because it is
       secured, I expect that removing some
                                              business equipment, especially
   15
       the nests of safety deposit boxes, will
  16                                             be unusually time consuming,
       so that agents may not be able to compl
                                                ete their tasks before
  17 E
       10:00pm. Accordingly, for the USPV
                                            location only, I request
  18
       permission for agents to continue executing
  i9                                                 search and seizure
       warrants beyond 10:00pm.
  20
                 USPV OWNER MARK PAUL, LIVES AT PAUL'S RESI
  21                                                        DENCE
            110.
  22

  23                                                              '~~~

  29

  25

  26
                9° The FB3 goiicy regarding taking custo
 27                                                      dy of an unknown person's
           property provides, in part, that agents "ins
                                                        pect the property as
           necessary to identify the owner and prese
                                                     rve the property for
 28        safekeeping." The inspection "should exten
                                                       d no further than
           necessary to determine ownership."
                                            85
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 100 of 121 Page ID #:859




        1

        2

        3

       4

       5           USPV OWNER MICHAEL PQLIAFf ZIVES AT
                                                       POLIAK'S RESIDENCE
       6

       7

       8

       9

   10

   11

   12

   13

   14

   15         USPV MANAGER GEORGE VASQUEZ LIVES AT VA3QU
                                                         EZ'S RESIDENCE
   16

  17

  is
  19

  20

  21

  22

  23

  29

  25           HILLARY ANll STEVE BARTH LIVE AT THE BARTHS'
                                                            RESIDENCE
  26        113.

  27

  28
                                                                      ).
                                         86
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 101 of 121 Page ID #:860




       1

       2

       3

       4

       5

       6

       7

       8

       9              TRAINING AND EXPERIENCE ON THE
                                                     SUBJECT OFFENSES
   10          119. In my training and expe
                                             rience, persons involved in money
    11 laundering, drug traffick
                                   ing, and structuring must maintain
                                                                        records
    12 of their activities just to
                                       manage their day-to-day criminal
                                                                         business
    13 ' affairs, and to keep track
                                     of their finances. Commonly they
                                                                         maintain
   14 both written and electron
                                   ic records, usually on computer and
                                                                    s     smart
   15 phones or tablets. Typicall
                                      y they store these records where
                                                                         they
   16 feel is safe and near at hand
                                        , most often their residences, plac
                                                                            es of
   17 !, business, and vehicles. Pers
                                        ons with illicit wealth often atte
                                                                           mpt to
   18 hide it from the authorities
                                        by storing it in the form of cash,
   19 precious metals, or digital
                                      currencies such as bitcoin. Persons
  20 I involved in criminal conspira
                                       cies must of necessity maintain
       i                                                                the
  21 j contact information of their
                                       co-conspirators in the form of tele
                                                                            phone
  22 numbers, email addresses, and
                                         user names for communication
  23 applications, such as Signal,
                                         WhatsApp, and I'acebook. Most often
  24 { they maintain this contact info
                                          rmation on their computers or smart
  25 phones.

  26                     TRAINING AND EXPERIENCE ON DIGITAL DEVI
                                                                 CES
  27            115. Based on my training, experien
                                                    ce, and information from
  28       those involved in the forensic exam
                                               ination of. digital devices, I know

                                            87
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 102 of 121 Page ID #:861




        1    that the following electronic evidence, inter
                                                           a1ia, is often
       2     retrievable from digital devices:

       3                a.    Forensic methods may uncover electronic files or
       4     remnants of such files months or even years
                                                         after the files have been
       5 ! downloaded, deleted, or viewed via the Intern
                                                          et. Normally, when a
       6 ' person deletes a file on a computer, the
                                                      data contained in the file
       7 does not disappear; rather, the data
                                                  remain on the hard drive until
       8 i
           ' overwritten by new data, which may only occur after
                                                                 a long period of
       9 j time. Similarly, files viewed on the Intern
                                                         et are often
   10 1 automatically downloaded into a temporary direct
                                                         ory or cache that are
   11 .only overwritten as they are replaced with more
                                                        recently downloaded
   12       or viewed content and may also be recoverable months
                                                                 or years later,
   13                  b.    Digital devices often contain electronic evirience

   14       related to a crime, the device's user, or the existe
                                                                 nce of evidence
   15 ~' in other locations, such as, how the device has been
                                                              used, what it
   16       has been used for, who has used it, and who has been
                                                                 responsible for
   17       creating or maintaining records, documents, programs,
                                                                  applications,
  18        and materials on the device.    That evidence is often stored in logs
   19       and other artifacts that are not kept in places where the user
                                                                           stores
  20        files, and in places where the user may be unaware of them.
                                                                            For
  21        example, recoverable data can include evidence of deleted or
                                                                         edited
  22        files; recently used tasks and processes; online nickna
                                                                    mes and
  23 I~ passwords in the form of configuration data stored by browse
                                                                     r, e-
  24        mail, and chat programs; attachment of other devices; times
                                                                        the
  25        device was in use; and file creation dates and sequence.

  26                   c.    The absence of data on a digital device may b~ -

  27        evidence of how the device was lased, what it was used for, and
                                                                            who
  2B        used it.   For example, showing the absence of certain software on a

                                              88
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 103 of 121 Page ID #:862




        1         device may be necessary to rebut a
                                                     claim that the device was being
        2         controlled remotely by such software.

        3                   d.    Digital device users can also attempt
                                                                        to conceal. data
       4         by using encryption, steganography, or
                                                         by using misleading filenames
       5         and extensions. Digital devices may also
                                                            contain "booby traps" that
       6         destroy or alter data if certain proce
                                                        dures are not scrupulously
       7         followed. Law enforcement continuously
                                                          develops and acquires new
       8 . methods of decryption, even for devic
                                                 es or data that cannot currently
       9 be decrypted.

   10       ',        116. Based on my training, experience, and
                                                                 information from
   11            those involved in the forensic examination
                                                            of digital devices, I know
   12            that it is not always possible to search
                                                          devices for data during a
   13            search of the premises for a number of reaso
                                                              ns, including the
   14       ' following:

   15 i                    a.    Digital data are particularly vulnerable
                                                                          to
   16            inadvertent or intentional modification
                                                         or destruction.    Thus, often
   17            a controlled environment with specially train
                                                               ed personnel may be
   18            necessary to maintain the integrity of and
                                                            to co:iduct a complete and
  19             accurate analysis of data on digital devices, which
                                                                      may take
  20        substantial time, particularly as to the categories
                                                                of electronic
  21 ; evidence referenced above.             Also, there are now so many types of
  22 ~' digital devices and programs that it is diffi
                                                      cult to bring to a
  23 search site all of the specialized manuals,
                                                    equipment, and personnel
  24        that may be required.

  25                      b.     Digital devices capable of storing multiple gigab
                                                                                   ytes
  26        are now commonplace.        As an example of the amount of data this_
  27        equates to, one gigabyte can store close to 19,00
                                                              0 average file size
  28       ~ (300kb) Word documents, or 619 photos with an average
                                                                   size of 1.5MBv
                                                  89
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 104 of 121 Page ID #:863




       1         117. The search warrant requests authorization to
                                                                   use the
       2    biometric unlock features of a device, based on
                                                            the following, which
       3    I know from my training, experience, and review of
                                                               publicly available
       4    materials:

       5              a.   Users may enable a biometric unlock function on some
       6    digital devices.    To use this function, a user generally displays a
    7       physical feature, such as a fingerprint, face, or
                                                               eye, and the device
    8       will automatically unlock if that physical featur
                                                              e matches one the
    9       user has stored on the device.    To unlock a device enabled with a
   10      fingerprint unlock function, a user places one or more
                                                                  of the user's
   11 ' fingers on a device's fingerprint scanner for approx
                                                             imately one
   12      second.   To unlock a device enabled with a facial, retina, or iris
   13      recognition function, the user holds the device in front
                                                                    of the
   19      user's face with the user's eyes open for approximately
                                                                   one second.
   15                b.    In some circumstances, a biometric unlock function                ~
   16      will not unlock a device even if enabled, such as when
                                                                  a device has
  17       been restarted or inactive, has not been unlocked for a certain

  18       period of time (often ~l8 hours or less), or after a certain number
                                                                               of i
  19       unsuccessful unlock attempts.     Thus, the opportunity to use a
  20       biometric unlock function even on an enabled device may exist
                                                                         for
  21       only a short time.    I do not know the passcodes of the devices likely
  22       to be found in the search.

  23                 c.    Thus, the warrants I am applying for would permit law
  24       enforcement personnel to, with respect to any device that appears
                                                                             to
  25       have a biometric sensor and falls within the scope of the warran
                                                                            t:           i
  26       (1) depress the thumb and/or fingers of MARK PAUL, MICHAEL
                                                                      POLIAK,
  27       GEORGE VASQUEZ, and HILLARY and STEVE BARTH on the device(s); and

  28       (?_) hold the device (s) in front of those persons' faces with their
                                                                                     I
                                             90
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 105 of 121 Page ID #:864




       1       eyes open to activate the facial-, iris-
                                                        , and/or retina-recognition
       2       feature.

       3            1 18. Other than what has been described
                                                             herein, to my knowledge,
       4       the United States has not attempted to obtai
                                                            n this data by other
       5 ( means.

       6 ~                                   CONCLUSION
       7            119. Based upon the foregoing £acts and
                                                            my training and
           j
       8       experience, I believe there is probable cause
                                                             to believe that
      9 ' evidence, fruits, and instrumentaliti
                                                    es of the SUBJECT OFFENSES, as
    10 listed in Attachment B, will be found
                                                     at the SUBJECT PREMISES. I
   11 .further respectfully subm.i_t that there
                                                      is probable cause to believe
   12 that the business computers, money count
                                                        ers, nests of safety deposit
   13 '~ boxes anti keys, digital and video surve
                                                      illance and security equipment
   14 i and biometric scanners located at USPV, 9182
                                                             West Ol.ympi~ Blvd.,
   15 Beverly Hills, CA 9021?_ were used or inten
                                                          ded to be used to
   16 facilitate violations of 18 i1.S.C. 6 7.956,
                                                           21 jJ.S_C_ 5 891, and ~,1,
   1 "1 u,y~ ~ ~ 4, and conspiracy to commit the
                                                            same. As a result, those
   18 items are subject to seizure and forfe
                                                    iture to the United States
   19 pursuant to 8 iT,~„S~, C_ ~ 98~ (h) (1 1 , ~] f1. S. _ 6 85
                                                                   (f1 and "~1 y.
                                                                                S_,~,_
  20       6 5317 tr.) ,

  21
           Attested to by the applicant in accordance
  22       with the requirements of rPd. R.   im. P. 4.1
           b y telephone on this  17 day of March, 2021.
  23

  24

  ZJ

  26

  27       STEVE KIM
           UNITED STATES MAGISTRATE JUDGE
  28
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 106 of 121 Page ID #:865

                                                                                                 CLLRK US-Dl61YICT'COCRT


                                                                                                   V ~7:~Q 7~-~V~1


                                                                                           CE~TXAL-'D6LBLi U9~CAL~A`R~.

         1                                                                                     $Y'..   TAM       'DEYIT'




        3

        4

       5

       6

       7
             i
       S                                     Uh?ITE~ STATF,S DTST#~.IG~ COUE2T
       9                             ~'OF2 THE CEl~T12.AX. DISTRICT p~' CALY~'ORNI
                                                                                   A
             I
   J:0                                         .7anuary 2pw0 Gra,n~i fury
   11            DNIT~D STATES OF           RIGA,              ~   CR ~:~1-c~-~?QZ~G-t~IC'S
 '
 1                           Plaintiff,.,                          ~ ITT D I C T ~f E 1~T 'F
  13                               V.
                                                                              ~lg~'6
                                                                   [~I,~:Ta~~~.                l : Conspiracy
  14
                                                                   to Launder Mnney;; 2,~ t~._ .~,,~. Sn
                                                                                                      ,6 b
                 i2,,~,. PRIVATE 37Ai7I,TS, I1~C.
                                                                   Conspiracy t~ D s~rib~t~
                     Cal f~.~nia 'Corporate
   15.
                                                                   Cantrolled.Subs~ances; ~8 U.S.C,
                     NLunber C~905?~"7,                            371:: Conspiracy to Stru.c~ure
                                                                   Transactions; 16 U.S,.C.
  ~6                        Ijefendant.                              ~8~ f~)(1). Z!~~~ .c'. s~ r., i and
                                                                   ~e . rar rat, ~.f~[i_s_r._ s         9~i c~~ anct
  i~                                                               37 ti ~,,~;.. C. ~;~~Z~~)' Crrnii~al
                                                                   Farieture)
  18

  1~                   Tire Grand ~7~~ry eha~'ge~
  2Q.                                                    COtJiVT ON.~
  21
                                                L ~ ~ LT~rg...C , 6 X1.95.6 lliL ]
  ^"         A.       IN~'RODUC~~ORY ~iLI,EGATIONS

'3                    1.    At times relevant to this, IndiCt~e~1t;

  44                        a.     Defendant IJ.S. PRN~LTE VAULTS, TNT. {"USP
                                                                              V"}, a: Nevada '.
  25         Corporation registered with the Cad, forn
                                                          a Secretary e~f S'tate, eras in
  2~         the. business .of renting saf~~.y dept~s ~
                                                        boxers ~Q ndividuals wlia
 27          wished,: to do so. anony~ausly.

  ~6                        b.    Co-conspirator USPV officer was an o~fif'icer
                                                                                of ISP~ and
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 107 of 121 Page ID #:866




    1     one of its owners.     USPV Officer dealt in marijuana, in violation of

    2     the laws of California, as well as cocaine.

    3 ~             c.      Co-conspirator USPV Manager was the manager of USPV.

    4 ~ USPV Manager helped USPV Officer arrange drug deals within USPV, and

    5 ' helped USPV customers avoid detection by law enforcement, including

    6     b y advising them to structure their cash purchases to avoid reporting

    7     requirements.

    8               d.      Co-conspirator Cold Business was a dealer in precious

    9     metals and jewelry, and shared the same space as USPV, as well as

   10     some employees.    Gold Business helped USPV customers convert their

   11     cash into gold, and structured their cash transactions to avoid

   12     federal reporting requirements.

   13               e.    Co-conspirator USPV Representative One was a

   14     representative of USPV, and an owner of co-conspirator Gold Business.

   15     USPV Representative One instructed USPV customers how to structure

   16     transactions to avoid federal reporting requirements.

   17               f.    Co-conspirator USPV Representative Two was a

   18     representative of USPV, and an owner of co-consp.i.rator Gold Business.

   19 I~ USPV Representative Two instructed USPV customers how to structure

   20 ~ transactions to avoid federal reporting requirements...

   21     B.   THE OBJECTS OF THE CONSPIRACY

   22          2.   Beginning in or before 2019, and continuing through the

   23     date of this Indictment, in Los Angeles County, within the Central

   24     District of California, and elsewhere, defendant USPV conspired with

   25     others known and unknown to the Grand Jury to launder money, in

   26     violation of Title 18, United States Code, Section 1956, namely:

   27               a.    to knowingly conduct and attempt to conduct financial

   28     transactions involving the proceeds of a specified unlawful activity, ~

                                            2
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 108 of 121 Page ID #:867




    1     Cthat is, the distribution of controlled substances, with the intent

    z     to promote the carrying on of that specified unlawful activity, in

    3     violation of Title 18, United States Code, Section 1956(a)(1) (A) {i);

    4 '             b.    to knowingly conduct and attempt to conduct financial
      'transactions involving the proceeds of specified unlawful activity,
    5 ~I
    6 that is, the distri..bution of controlled substances, knowing Lhat the

    7     transactions were designed in whole or in part to conceal and

    8     disguise the nature, location, source, ownership, and control of the

    9     proceeds of specified unlawful activity, in violation of Title 18,

   10     United States Code, Section 1956(a) {1) (B) (i); and

   11               c.   to knowingly conduct and attempt to conduct financial
   12 ~
      I transactions involving the proceeds of specified unlawful activity,

   13 ( that is, the distribution of controlled substances, knowing that the

   19     transactions were designed in whole or in part to avoid a transaction

   15     reporting requirement under Federal law, in violation of Title 18,

   16     United States Code, Section 1956(a)(1) {B)(ii).

   17     C.   MANNE R AND MEANS OF THE CONSPIRACY

   18          3.   The objects of the conspiracy were carried out and were to

   19     be carried out, in substance, as follows:

   20               a.   Defendant USPV would adopt business practices that

  21      attracted customers in possession of proceeds from criminal offenses,

  22 ' including drug trafficking, and not law-abiding persons.      Such
  23      practices included: (1) touting the anonymity of the safety deposit

  24 ' rentals that defendant USPV would provide, including by advertising

  2S    "we don't even want to know your name"; (2) boasting that, unlike

  26 ' banks, its anonymous safety deposit box rentals did not require. ...._

  27      customer information that "can be easily accessed by government

  28 ; agencies (such as the IRS)"; (3) making arrangements for the payment

                                           3
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 109 of 121 Page ID #:868




    1   of the rental fees in cash and other ways that would be untraceable;

    2 € (4) issuing safety deposit box keys that were unmarked and unnumbered

    3 'so
      ~   that law enforcement could not determine that the keys unlocked

    9   safety deposit boxes at USPV; and (5) charging safety deposit box

    5   rental rates several times higher than those at banks.

    6             b.   USPV Officer would capitalize defendant USPV with the

    7   proceeds of his illegal drug trafficking.

    8             c.   USPV Officer would invite other drug traffickers who

    9   knew and trusted him because of his illegal drug trafficking to store

   10   the proceeds of their drug trafficking at defendant USPV.

   11             d.   Employees of defendant USPV would conduct counter

   12   surveillance of the neighborhood and warn customers when they

   13   observed law enforcement.

   19             e.   Agents of defendant USPV would instruct customers to

   15   structure transactions to avoid currency transaction reports

   16   including by purchasing gold and other precious metals through Gold

   1?   Business, which would structure transactions and not file required

   18   currency reports.

   19             f.   If agents of defendant USPV learned that law

   20   enforcement was interested in searching or seizing the contents of a

   21   particular customer's safety deposit box, they would attempt to warn

   22   the customer, delay law enforcement, or even remove all but a nominal

   23   .amount of cash from the box for the customer, to prevent law

   24   enforcement from discovering and seizing the bulk of the cash.

   25             g.   Defendant USPV would deposit the cash proceeds it

   26   received from its customers for safety deposit box rentals, which

   27   included proceeds from the distribution of controlled substances,

   28   into its bank account, and then use those proceeds to maintain USPV's

                                        4
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 110 of 121 Page ID #:869




    1 'anonymous storage facilities for its criminal customers.

    2             h.   USPV O.f.ficer and USPV Manager would negotiate drug

    3   deals illegal under California law within the secured space of USPV,

    4   and USPV Officer would store the cash proceeds from drug deals within

    5 l a safety deposit box at USPV.
      i
    6             i.   USPV Manager would accept cash purportedly from

    7 ' illegal drug sales, and structure transfers of it to Gold Business in

    8   amounts not greater than $10,000 at a time in exchange for wire

    9   transfers that purported to be for the sale of precious metals.

   10

   11

   12

   13

   14

   15

   16

   17

   _8

   19

  20

  21

  22

  23

  24

  25

  ?_6

  27

  28
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 111 of 121 Page ID #:870




       1                                     COUNT TWO
       2                                 [~~_C~6 846]
       3           9.   The Grand Jury rcalleges paragraph 1 of this Indictment

       4 ( here.

    5 ~ A.      OBJECTS OF THE CONSPIRACY

    6           5.      Beginning in or before 2019, and continuing through the

    7   date of this Indictment, in Los Angeles County, within the
      i                                                            Central
    8 ; District of California, and elsewhere, defendant U.S. PRIVATE
                                                                      VAULTS,
    9      INC. conspired with others known and unknown to the Grand Jury
                                                                          to
   10      distribute controlled substances, including marijuana, a Schedul
                                                                            e I
   11      controlled substance, and cocaine, a Schedule II narcotic drug

   12      controlled substance, in violation of Title 21, United States
                                                                         Code,
   1 3 ' Sections 841(a) (lj , (b) (1) (C), and (b)(1)(D)

   14      B.   MANNER AND MEANS OF THE CONSPIRACY

   15           6.      The objects of the conspiracy were carried out, and to be

  ,
  ~6       carried out, as described in paragraph 3 of this Indictment, which

  17       the Grand Jury realleges here.

  18       C.   OVERT ACTS

  19            7.      In furtherance of the conspiracy and to accomplish the

  20       objects of the conspiracy, on or about the following dates, defendant

  21       USPV, acting through its officers and managers, committed various

  22       overt acts within the Central District of California, including but

  23       not limited to the following:

  24            Overt Act Nn. 1:    On June 28, 2019, USPV Manager distributed

  25 ' within USPV's business location six different butane hash oil vape

  26 ', cartridges containing THC to someone he believed to be a drug

  27       trafficker, but who was, in fact, a confidential informant working

  28       with law enforcement (`Confidential Informant 3"), as samples of what

                                             g
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 112 of 121 Page ID #:871




     1    defendant USPV could provide in bulk.

    2           Overt„Act No. 2:   On July 26, 2019, USPV Officer met
    3     Confidential Informant 3 within USPV to sell him 1,000 vape

    4     cartridges containing THC.    USPV Officer delivered the cartridges in
    5     t he parking lot of USPV, and received in exchange $8,000 in cash

    6     within USPV's business location.

    7          Overt Act No. 3:    On or about December 11, 2019, during

    8 ~
      I discussions for the sale of cocaine, U5PV Officer instructed the

    9 i buyer, Confidential Informant 3, to use a wireless comR;unication

   10 , application called "Signal," which is encrypted to communicate with

   11     him regarding the transaction.

   12          Overt Act No. 4:    On or about December 16, 2019, USPV Officer
   1 3 'i instructed Confidential Informant 3 to come to USPV to complete the

   14     e xchange.

   15 i        Overt Act No. 5:    On or about December 16, 2019, USPV Manager
  16      called Confidential Informant 3 and explained that co-conspirator

   ~7     USPV Officer was not being careful enough, and could bring unwanted

  18      law enforcement attention to defendant USPV by conducting this drug

  19      deal onsite.

  20           Overt Act No. 6:    On or about December 18, 2019, USPV Officer

  21 i sold an ounce of cocaine to Confidential Informant 3 through

  22      i ntermediaries.

  23

  24

  25 '~

  26 ;I

  27

  28

                                           7
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 113 of 121 Page ID #:872




       1                                         COUNT THREE
       2                                      [18 [1. S. . _ ~   71]
       3                8.   The Grand Jury realleges paragraph 1 of this Indictment

       9        here.

    5           A.   OBJECTS OF THE CONSPIRACY

    6                9.      Beginning in or before 2019, and continuing through the

    7          date of this indictment, in Los Angeles County, within
                                                                      the Central
    8          District of California, and elsewhere, defendant U.S. PRIVATE
                                                                             VAULTS,
    9          INC. conspired with others known and unknown to the Grand
                                                                         Jury to
   10          knowingly and for the purpose of evading the reporting
                                                                      requirements
   11          of Section 5331 of Title 31, United States Code, and the
                                                                        regulations
   12          promulgated thereunder: (1) cause and attempt to cause a
                                                                        nonfinancial
   13          trade or business to fail to file a report required under Section

   14          5331 of Title 31, and any regulation prescribed under any such

   15          Section, in violation of Title 31, United States Code, Section

   16          5324(b)(1); and (2) structure, assist in structuring, and attempt to
           I
  1~           structure and assist in structuring, transactions with one or more

  18           nonfinancial trades or businesses, in violation of Title 31, United

  lg           States Code, Section 5329(b} (3} .

  20 ~. B.           MANNER AND MEANS OF THE CONSPIRACY

  21                 10.     The objects or the conspiracy were carried out, and to be

  22 ~' carried out, as described in paragraph 3 of this Indictment, which

  23           the Grand Jury realleges here.

  29           C.    OVERT ACTS

  25                 11.     In furtherance of the conspiracy and to accomplish the

  26           objects of the conspiracy, on or about the following dates, defendant

  27           USPV, acting through its officers and managers, committed various

  28           overt acts with.i.n the Central District of California, including but

                                                    8
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 114 of 121 Page ID #:873




        1        not limited tc~ the f~~llc>taing:

        2              Ov~~•1.: Act 'Vo. 1:     Or? Decer.:bc~r ~, ,~~19, Geld Busi~-~ess sc~lr.~

        J        jea.e,lry for    11,90U i~ ;~ast~ to a customer s~f USPV who wa;~ ayso ,-i

        9        con:id~ntial ~.r:~c~z~mar.t w~~r~kinc~ ~Hith law c~:~:£^rce:rienl~. {"Corsi
                                                                                             i;~ez~if.~ia ~
        5        Zr f~rtna~t 1"), and <~~ia nod t ~.l e the ~~egt~ired 1KS Fbr~rri ~3Q'~~
                                                                                          .
                       evert Act. No. 2:        On Jar:.i2ary 1.3, 202t~, USPV Rep~~esentative Cane
     7 ' tc~:i.a a ~~i~stomex of USPV wnc~ Sias a1~aa a confidc:^~ia1 i.ri~orm~:
                                                                                 .nt work_ng
                 wi.!~h ~~w erif~r.cenent ("C~>iifia~ntial lriformant 4°'), ~r:~3 wl~~
                                                                                       expres4ed
                an i.n*ereU~t ir: ~uyi.ng $20, OQ~ wort~~. oL precious cii~tals i_r cash,
                                                                                          t.o
   1 ^ ~i ~tar,^tias~ only $li;,u00 at a ~~r~e ~o avoid paperwork.

   11                  OT~eri~ ?~~~t No. 3:     ::jn Ja~ivar~r' ?8, 2020, '•:1SPV Rc;~>resentar_i.ve Tu~o
   12           told :-i i:)~~A ac~c~^:t ;a12;~ was pnsii~g as a L~SF~J customer anti said tie ~aar.ted.

   13           tc ~u~cn~~~ $18, OOU ir. ~ol.d, „2 :reccmme:~d ycu st:ay~ under $lu,0(70 iii

   3 ,' I ca~;t~ ar.d. t.}~:un you •could j~.st ,:~o so>ne one: d.~y, and a few ~ayU Later
            I
   1S           yoga cc;:lc.~ d~ tl~:e otrier,,, and ~xpl.a~.rled, ••If _ycu bray Jess tt~,ar; $7.0,000

   16

   1:                 ~J~~~~~ i Aci Pdo. 4 :   Ors January 29, 2020, i?SPti i'~~r:~ger instru;;t~ed
   18           CantirlenLi~.i      i~orrnant 3, woo kan~ed tip ~t~y gold to pay a "skante"

   1~           d.~.b~ "ci.r~~~rri s~;uth,,• n~e~niny ~ d.e:bt. in yT~x~co nor met'_-:am~~~et~mi~e, ra

  ~G            xeep his pul.-ciha5~~ uricle~^ S1J, C~QG ~~~r         „T~:~t- way yoL dcn't }:av~, t~
  21            gi~re nc social. .security, no TD. A1.1 ttlat shit goes Ica the IBS."                    USP"v~
  22 ', R~~~~~ger introa~>.ed Confi.cl~~r ial Ir;form~:;t 3 to cc~-~:o:i pLLr~for. ~'SP~J

  G? 3          F,cx>r~sent~a~iv~ 0?:c to purchase the gold.

  2~          Overi~ ;'~c.t. Igo. 5: C,n :7an~;ary v9, 202 , (JSI-''J ;epres~rlta~ive CnF~
     i
  2~ ' ex~al ain~d t:c> .~nfider t.:i..a~ Tr i=or;r~ant 3 end ^is Iriend, ~~l~io was

  26            actin x.ly~ ar: unaerco~Ter pc>1 _~ ~~.~ o:t:`Licer ("Ln._;er
                                                                         ~    cover C~fficcr,•) ~ that i.t.
  2"?           w as k~€~?~ter to space ~;u~ his ;;:ash: purcha~]c:s a~:d keca~~ Each :~r.e urr3~r

  28

                                                           D
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 115 of 121 Page ID #:874




       1   $10,000:   "Don't come in every day.        what they look for is a
    2      pattern of someone who with intention is trying to get around          ."
    3           Overt Act No. 6:   On January 29, 2020, when Undercover Officer
    4 ' explained that he needed more than $10,000 worth of gold quickly,

    5      USPV Manager suggested that he split the purchase between himself and

    6      Confidential Informant 3, so that each purchase would be under

    7 ' $10,000 individually.      USPV Representative One agreed to the ruse "as

    8      long as you hand me the money" separately and fill out receipts for

    9 ; two separate transactions.      USYV Representative One also agreed that
   10      Undercover Officer could pick up the total gold purchase alone the

   11      following day.

   12           Overt Act No. 7:   On January 29, 2020, USPV Representative One

   13 i accepted first $9,900 in cash from Undercover Officer and then

   14      another $5,000 which Undercover Officer handed to Confidential

   15      Informant 3, who then handed it to USPV Representative One.

   16           Overt Act No. 8:   On January 30, 2020, USPV Representative One
   17 ~, delivered nine ources of gold bullion to Undercover Officer.

   18           Overt pct No. 9:   On November 17, 2020, IJSPV Manager accepted

   19      $25,000 in cash from Confidential Informant 3, who said i.t was from

  20       the sale of "skante" (methamphetamine), and structured the transfer

  21       of it to Gold Business in exchange for wire transfers of $10,000 and

  22       $12,000, purportedly from the sale of gold, to launder the cash.            ~
  23

  24

  25

  26

  27

  za
                                           to
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 116 of 121 Page ID #:875




       1                               FORFEITURE ALLEGATION ONE
    2

    3               1.    Pursuant to Rule 32.2 of the Federal Rules of Criminal

    4          Procedure, notice is hereby given to defendant U.S. PRIVATE
                                                                           VAULTS,
    5          INC, that the United States will seek forfeiture as part of any

    6 ; sentence in accordance with Title 18, United States Code,
                                                                  Section
    7          982(x)(1), in the event of defendant USPV's conviction under
                                                                            Count
    8          One of this Ind.i.ctment.

    9               ?.   Defendant USPV shall forfeit to the United States the

   10          following property:

   11                    a.   All right, title, and interest in any and all property,

   12          real or personal, involved in or traceable to any transaction set

   13          forth in Count One of this Indictment, including, without limitation

   19          the property set forth in paragraph 3 below; and

   15                    b.   A sum of money equal to the total value of the property

   16          described in subparagraph a above.

   17               3.   The Grand Jury finds probable cause to believe that the

   18          following property, located at U.S. PRIVATE VAULTS, INC., 9182 WEST

  19           OLYMPIC BLVD., BEVERLY HILLS, CA 90212, is subject to forfeiture on

  20           the grounds set forth in paragraph 2 above:

  21                     a.   The business computers;

  22                     b.   The money counters;
           i
  23                     c.   The nests of safety deposit boxes and keys;               I
  24                     d.   The digital and video surveillance and security

  25 l equipment; and

  26                     e.   The biometric scanners.

  27               4.     Pursuant to Title 21, United States Code, Section 853(p),

  28 g as incorporated by Title _l8, United States Code, Section 982(b),

                                               11
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 117 of 121 Page ID #:876




        7 'defendant USPV shall forfei
                                       t substitute property, up to the value of
        2 : the property described in paragraph 2 above if,
                                                            as the result of any
        3 j ' act or omission of defendant USPV, the proper
                                                            ty described in
        4   paragraph 2 above or any portion thereof (a) cannot
                                                                be located upon.
        5 ' the exercise of due diligence; (b) has been transf
                                                               erred, sold to, or
        6 ' deposited with a third party; (c) has been
                                                       placed beyond the
        7   ~,' jurisdictioii of the court; (d) has been substantiall
                                                                      y diminished in
        8 ' value; or (e) has been commingled with other property
                                                                  that cannot be
    9       divided without difficulty.

   10

   11

   12

   13

   14

   15

   16

  17

  18

  19

  20

  21

  ?2

  23

  24

  25

  26

  27

  ?_8

                                             EFa
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 118 of 121 Page ID #:877




    1                               FORFEITURE ALLEGATION TWO

    2                    [~1 iT_S_C. S 881 (a) (61 , 7.8 [1.5. . _   6   4h'I (~1

    3                                  and ?1    r.S.   6 X53)

    4          1.   Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby

    5 ( given to defendant U.S. PRIVATE VAULTS, 2NC. that the United States

    6 ' will seek forfeiture as part of any sentence in accordance with Title

    7    21, United States Code, Section 881(a)(6), Title 28, United States

    8 ~' Code, Section 2461(c), and Title 21, United States Code, Section 853,

    9    in the event of defendant USPV's conviction under Count Two of this

   10    Indictment.

   11          2.   Defendant US1'V shall forfeit to the United States the

   12    following property:

   13               a.   All right, title, and interest in any and all property,

   19    real or personal:

   15                      i,    constituting, or derived from, any proceeds

   16    obtained, directly or indirectly, as a result of the offense set

   17    forth in Count Two of this Indictment, including, without limitation, ';

   18    the property set forth in paragraph 3 below; or

   19                      ii,   used, or intended to be used, in any manner or

   20    part, to commit, or to facilitate the commission of the offense set

   21    forth in Count Two of this Indictment, including, without limitation,

   22    the property set forth in paragraph 3 below; and

  23                b.   A sum of money equal to the total value of the property

  29     described in subparagraph a above.

  25     ///

  26

  27

  28 i

                                                13
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 119 of 121 Page ID #:878




       1        3.   'Phe Grand Jury finds probable cause to believe that the
       2   following property, located at U.S. PRIVATE VAULTS, INC., 9182 WEST

    3      OLYMPIC BLVD., BEVERLX HILLS, CA 90212, is subject to forfeiture on

    4 ' one or more of the grounds set forth in paragraph 2 above:

    5                a.     The business computers;
    6                b.     The money counters;
    7                c.     The nests of safety deposit boxes and keys;
    8                d.     The digital and video surveillance and security
    9      equipment; and

   10                e.     The biometric scanners.
   11           4.   Pursuant to Title 21, United States Code, Section 853(p),
   12      as incorporated by Title 28, United States Code, Section 2461(c),

  13       defendant USPV shall forfeit substitute property, up to the value of

  14       the property described in paragraph 2 above if, as the result of any

  15       act or omission of defendant USPV, the property described ir:

  16       paragraph 2 above or any portion thereof (a) cannot be located upon

  17       the exercise of due diligence; (b) has been transferred, sold to, or

  18       deposited with a third party; (c) has been placed beyond the

  19       jurisdiction of the court; (d) has been substantially diminished in

  20       value; or (e) has been commingled with other property that cannot
                                                                             be
  21       divided without difficulty,

  22

  23

  24

  25

  26

  27

  28 ,

                                           14
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 120 of 121 Page ID #:879




       1                             FORFEITURE ALLEGATION THREE

       2                   [31 [1-~- .- 6   17(c1 and 28 U.S.C. ~ 7461(c1 ]

       3         1.   Pursuant to Rule 32.2, Fed. R. Crim. P,, notice is hereby

    9      given to defendant U.S. PRIVATE VAULTS, INC. that the United States

    5      will seek forfeiture as part of any sentence in accordance with
                                                                           Title
    6 ' 31, United States Code, Section 5317(c), and Title 28, United
                                                                      States
    7      Code, Section 2461(c), in the event of defendant USPV's conviction

    8      under Count Three of this Indictment.

    9 i         2.    Defendant USPV shall forfeit to the United States the

   10 . following property:

   11                 a.   All right, title, and interest in any and all property,

   12      real or personal, involved in or traceable to the offense set forth

   13 'y in Count Three of this Indictment, including, without
                                                               limitation, the
   14 ( property set forth in paragraph 3 below; and

   15                 b.   A sum of money equal to the total value of the property

   16      described in subparagraph a above.

   17           3.    The Grand Jury finds probable cause to believe that the

   18      following property, located at U.S. PRIVATE VAULTS, INC., 9182 WEST

  19       OLYMPIC BLVD., BEVERLY HILLS, CA 90212, is subject to forfeiture on

  20       the grounds set forth in paragraph 2 above:

  21                  a.     The business computers;

  22                  b.     The money counters;

  23                  c.     The nests of safety deposit boxes and keys;

  24                  d.     The digital and video surveillance and security

  25       equipment; and

  26                  e.     The biometric scanners

  27            4,    Pursuant to Title 21, United States Code, Section 853(p),

  28       as incorporated by Title 31, United States Code, Secta.on

                                               15
Case 2:21-cr-00106-MCS Document 64-2 Filed 08/19/21 Page 121 of 121 Page ID #:880




       1 ' 5317(c)(1) (B), and Title 28, United States Code, Section
                                                                     2461(c),
       2   defendant USPV shall forfeit substitute property, up to the
                                                                       value of
       3 1 the property described in paragraph 2 above if, as the result of any
       4 ' act or omission of defendant USPV, the properly describ
                                                                   ed in
       5   paragraph 2 above or any portion thereof. (a) cannot be located
                                                                           upon
    6 ' the exercise of due diligence; (b) has been transferred,
                                                                 sold to, or
    7      deposited with a third party; (c} has been placed beyond the

    8      jurisdiction of the court; (d) has been substantially diminis
                                                                         hed in
    9      value; or (e} has been commingled with other property that
                                                                      cannot be
   10 , divided without difficulty.

   11                                       A TRUE BILL
   12
                                                     ~S~
  13                                        Foreperson

  14       TRACY L. WILKISON
           Acting United States Attorney
  15

  16
             ~~           /~u
  17       BRANDON D. FOX
           Assistant United States Attorney
  18       Chief, Criminal Division

  19       RAN~~ A. KATZENSTEIN
           Assistant United States Attorney
  20       Chief, Major Frauds Section

  21       ANDREW BROWN
           Assistant United States Attorney
  22       Major Frauds Section

  23

  24

  25

  26

  27

  28

                                           16
